



Exhibit 10.34














LNG SALE AND PURCHASE AGREEMENT
(EOG EARLY IPM)


Dated December 30, 2019


BETWEEN
CORPUS CHRISTI LIQUEFACTION, LLC
(Seller)
AND
CHENIERE MARKETING INTERNATIONAL LLP
(Buyer)








--------------------------------------------------------------------------------






Table of Contents
Page No.
1.
Definitions and Interpretation
1


 
1.1
Definitions
1


 
1.2
Interpretation
15


 
1.3
Non-Publication Events
16


 
1.4
Errant Price
17


2.
Approvals
17


3.
Subject Matter
18


 
3.1
Sale and Purchase
18


 
3.2
Facilities
18


 
3.3
Destination
18


4.
Term
18


 
4.1
Term
18


 
4.2
Contract Year
19


5.
Quantities
19


 
5.1
ACQ
19


 
5.2
Adjusted Annual Contract Quantity
20


 
5.3
Major Scheduled Maintenance
20


 
5.4
Buyer’s Purchase Obligation
20


 
5.5
Seller’s Delivery Obligation
21


 
5.6
Cargo Cancellation; Buyer Override
22


6.
Delivery Point, Title and Risk
23


 
6.1
Delivery Point
23


 
6.2
Title and Risk
23


7.
Transportation and Loading
23


 
7.1
Transportation by Buyer
23


 
7.2
Corpus Christi Facility
23


 
7.3
Compatibility of the LNG Facility with LNG Tankers
25


 
7.4
Buyer Inspection Rights in Respect of the Corpus Christi Facility
25


 
7.5
LNG Tankers
26


 
7.6
LNG Tanker Inspections; LNG Tanker Vetting Procedures; Right to Reject LNG
Tanker
29


 
7.7
Port Liability Agreement
30


 
7.8
Marine Operations Manual
31


 
7.9
Loading of LNG Tankers
32


 
7.1
Notice of Readiness
33


 
7.11
Berthing Assignment
34


 
7.12
Berth Laytime
35


 
7.13
LNG Transfers at the Loading Facility
37


 
7.14
LNG Tanker Not Ready for LNG Transfer; Excess Laytime
37


 
7.15
Cooperation
39


 
7.16
Cool-Down of LNG Tankers
39


8.
Annual Delivery Program
40


 
8.1
Programming Information
40







i

--------------------------------------------------------------------------------





 
8.2
Determination of Annual Delivery Program
42


 
8.3
Changes to Annual Delivery Program
42


 
8.4
Ninety Day Schedule
43


9.
Contract Sales Price
44


 
9.1
Contract Sales Price
44


10.
Invoicing and Payment
45


 
10.1
Invoices
45


 
10.2
Payment
46


 
10.3
Disputed Invoice
47


 
10.4
Delay in Payment
48


 
10.5
Audit Rights
48


 
10.6
Seller’s Right to Suspend Performance
49


 
10.7
Final Settlement
50


11.
Taxes
50


 
11.1
Responsibility
50


 
11.2
Seller Taxes
50


 
11.3
Buyer Taxes
50


 
11.4
Withholding Taxes
51


 
11.5
Transfer Tax
51


 
11.6
Mitigation
52


 
11.7
Refunds
52


12.
Quality
52


 
12.1
Specification
52


 
12.2
Determining LNG Specifications
53


 
12.3
Off-Specification LNG
53


13.
Measurements and Tests
55


 
13.1
LNG Measurement and Tests
55


 
13.2
Parties to Supply Devices
55


 
13.3
Selection of Devices
56


 
13.4
Tank Gauge Tables of LNG Tanker
56


 
13.5
Gauging and Measuring LNG Volumes Loaded
56


 
13.6
Samples for Quality Analysis
56


 
13.7
Quality Analysis
56


 
13.8
Operating Procedures
56


 
13.9
MMBtu Quantity Delivered
57


 
13.1
Verification of Accuracy and Correction for Error
57


 
13.11
Costs and Expenses
57


14.
Force Majeure
58


 
14.1
Force Majeure
58


 
14.2
Limitations on Force Majeure
59


 
14.3
Notification
61


 
14.4
Measures
61


 
14.5
No Extension of Term
61


 
14.6
Settlement of Industrial Disturbances
61


 
14.7
Foundation Customer Priority
62


15.
Liabilities and Indemnification
62







ii

--------------------------------------------------------------------------------





 
15.1
General
62


 
15.2
Limitations on Liability
62


 
15.3
Third Party Liability
64


 
15.4
Seller’s Insurance
65


 
15.5
Buyer’s Insurance
66


16.
Safety
66


 
16.1
General
66


 
16.2
Third Parties
66


17.
Representations, Warranties and Undertakings
67


 
17.1
Representations and Warranties of Buyer
67


 
17.2
Representations and Warranties of Seller
67


 
17.3
Business Practices
68


18.
Exchange of Information
68


19.
Confidentiality
68


 
19.1
Duty of Confidentiality
68


 
19.2
Permitted Disclosures
68


 
19.3
Duration of Confidentiality
70


20.
Default and Termination
70


 
20.1
Termination Events
70


 
20.2
Termination
72


 
20.3
Survival
73


21.
Dispute Resolution and Governing Law
73


 
21.1
Dispute Resolution
73


 
21.2
Expert Determination
76


 
21.3
Governing Law
77


 
21.4
Immunity
77


22.
Assignments
78


 
22.1
Merger, Consolidation
78


 
22.2
Assignment by Buyer
78


 
22.3
Assignments by Seller
78


 
22.4
Financing by Seller or its Affiliates
79


23.
Contract Language
80


24.
Miscellaneous
80


 
24.1
Disclaimer of Agency
80


 
24.2
Entire Agreement
80


 
24.3
Third Party Beneficiaries
80


 
24.4
Amendments and Waiver
80


 
24.5
Exclusion
81


 
24.6
Further Assurances
81


 
24.7
Severability
81


 
24.8
Multiple SPAs
81


 
24.9
Safe Harbor Provisions
83


25.
Notices
84


 
25.1
Form of Notice
84


 
25.2
Effective Time of Notice
85


26.
Business Practices
85







iii

--------------------------------------------------------------------------------





 
26.1
Trade Law Compliance.
85


 
26.2
Use of LNG
87


 
26.3
Prohibited Practices
87


 
26.4
Records; Audit
88


 
26.5
Indemnity
88


 
 
 
 
Exhibit A
Measurements
 
Exhibit B
Form of Port Liability Agreement
 
 
 
 
 







iv

--------------------------------------------------------------------------------






LNG SALE AND PURCHASE AGREEMENT
THIS LNG SALE AND PURCHASE AGREEMENT (“Agreement”) is made and entered into as
of December 30, 2019 (the “Effective Date”), by and between Corpus Christi
Liquefaction, LLC, a Delaware limited liability company whose principal place of
business is located at 700 Milam St., Suite 1900, Houston, TX 77002 (“Seller”),
and Cheniere Marketing International LLP, a UK limited liability partnership
whose principal place of business is located at Berkeley Square House, Fifth
Floor, Berkeley Square, London W1J 6BY (United Kingdom) (“Buyer”). Buyer and
Seller are each referred to herein as a “Party” and collectively as the
“Parties”.
Recitals
(1)
Seller and its Affiliates are developing, constructing and operating the Corpus
Christi Facility;

(2)
Seller and EOG Resources, Inc. (“EOG”) entered into a Gas Supply Agreement
(Early Volumes), dated September 12, 2019, pursuant to which EOG will sell and
Seller will purchase a specified quantity of Gas starting from January 1, 2020
(as may be supplemented, amended, modified, changed, superseded or replaced from
time to time, the “GSA”);

(3)
Buyer desires to purchase LNG from Seller and transport such LNG to one or more
Discharge Terminals; and

(4)
Seller and Buyer have agreed to execute a definitive agreement setting out the
Parties’ respective rights and obligations in relation to the sale and purchase
of LNG.

It is agreed:
1.
Definitions and Interpretation

1.1
Definitions

The words and expressions below shall, unless the context otherwise requires,
have the meanings respectively assigned to them:
AAA:
as defined in Section 21.1.2;

ACQ:
as defined in Section 5.1.1;

Actual Laytime:
as defined in Section 7.12.2;

Adjusted Annual Contract Quantity
or AACQ:
as defined in Section 5.2;

Adverse Weather Conditions:
weather or sea conditions actually experienced at or near the Corpus Christi
Facility (or alternate source, as applicable) that are sufficiently severe: (i)
to prevent





1



--------------------------------------------------------------------------------





an LNG Tanker from proceeding to berth, or loading or departing from berth, in
accordance with one or more of the following: (a) regulations published by a
Governmental Authority; (b) an Approval; or (c) an order of a Pilot; (ii) to
cause an actual determination by the master of an LNG Tanker, acting reasonably,
that it is unsafe for such LNG Tanker to berth, load, or depart from berth; or
(iii) to prevent or severely limit the production capability of the Corpus
Christi Facility (or alternate source, as applicable);
Affected Quantity:
a quantity of MMBtus equal to the quantity of Gas affected by the relevant GSA
Event, divided by one hundred fifteen percent (115%);

Affiliate:
with respect to any Person, any other Person which directly or indirectly
through one or more intermediaries controls, is controlled by or is under common
control with such Person; provided that Buyer and Seller shall not be considered
Affiliates of one another for purposes of this Agreement; provided further that
if Seller, directly or indirectly through one or more intermediaries, is under
common control with Buyer, then for purposes of Section 11 only, the term
“Affiliate” shall mean (i) in the case of Seller, any Person that directly or
indirectly through one or more intermediaries is controlled by Seller, and (ii)
in the case of Buyer, any Person that directly owns an equity interest in Buyer
or directly or indirectly through one or more intermediaries is controlled by
Buyer or is under common control with Buyer (other than Seller and Seller’s
Affiliates as set forth in clause (i) of this definition); for purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) means the direct or indirect
ownership of fifty percent (50%) or more of the voting rights in a Person or the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise;

Agreement:
this agreement, including the Exhibits hereto, as the same may be amended,
modified or replaced from time to time;





2



--------------------------------------------------------------------------------





Allotted Laytime:
as defined in Section 7.12.1;

Alternative CSP:
as defined in Section 9.1.1;

Alternative Quantity:
as defined in Section 9.1.3;

Annual Delivery Program or ADP:
as defined in Section 8.2.3;

Applicable Laws:
in relation to matters covered by this Agreement, all applicable laws, statutes,
rules, regulations, ordinances, codes, standards and rules of common law, and
judgments, decisions, interpretations, orders, directives, injunctions, writs,
decrees, stipulations, or awards of any applicable Governmental Authority or
duly authorized official, court or arbitrator thereof, in each case, now
existing or which may be enacted or issued after the Effective Date;

Approvals:
any and all permits (including work permits), franchises, authorizations,
approvals, grants, licenses, visas, waivers, exemptions, consents, permissions,
registrations, decrees, privileges, variances, validations, confirmations or
orders granted by or filed with any Governmental Authority, including the Export
Authorizations;

AQ:
in respect of a cargo, a quantity of MMBtus equal to: (a) if Buyer has elected
to purchase the relevant cargo at the alternative price in accordance with
Section 5.6, DSCQ; or (b) if sub-part (a) does not apply, the Alternative
Quantity applicable to such cargo;

Bankruptcy Code:
Title 11 of the United States Code (11 U.S.C. § 101 et. seq.);

Bankruptcy Event:
with respect to any Person: (i) such Person’s suspension of payment of, or
request to any court for a moratorium on payment of, all or a substantial part
of such Person’s debts, (ii) such Person’s making of a general assignment or any
composition with or for the benefit of its creditors except to the extent
otherwise permitted by Section 22, (iii) any filing, or consent by answer by
such Person to the filing against it, of a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency,





3



--------------------------------------------------------------------------------





reorganization, moratorium or other similar law of any jurisdiction, or (iv) any
order under the bankruptcy or insolvency laws of any jurisdiction: (a) entered
for the winding up, bankruptcy, liquidation, dissolution, custodianship or
administration with respect to such Person or any substantial part of such
Person’s property; (b) constituting an order for relief with respect to such
Person; (c) approving a petition for relief or reorganization or any other
petition in bankruptcy or insolvency law with respect to such Person; or (d)
approving any petition filed in bankruptcy or insolvency law against such
Person;
Btu:
the amount of heat equal to one thousand fifty-five decimal zero five six
(1,055.056) Joules;

Business Day:
any Day (other than Saturdays, Sundays and national holidays in the United
States of America) on which commercial banks are normally open to conduct
business in the United States of America;

Buyer:
as defined in the Preamble;

Buyer Taxes:
as defined in Section 11.3;

Cargo DoP Payment:
as defined in Section 5.5.2;

Cargo DoP Quantity:
as defined in Section 5.5.2;

Cargo Payment:
as defined in Section 9.1.1;

Central Time:
the time of the sixth time zone west of Greenwich that includes the central
United States of America;

Claim:
all claims, demands, legal proceedings, or actions that may exist, arise, or be
threatened currently or in the future at any time following the Effective Date,
whether or not of a type contemplated by any Party, and whether based on
federal, state, local, statutory or common law or any other Applicable Law;

CMILLP Base SPA:
that certain Amended and Restated Base LNG Sale and Purchase Agreement, dated
November 28, 2014, between Corpus Christi Liquefaction, LLC and Cheniere
Marketing International LLP, as amended, and any other LNG sale and purchase
agreement





4



--------------------------------------------------------------------------------





entered into between Corpus Christi Liquefaction, LLC and Cheniere Marketing
International LLP after the Effective Date;
Confidential Information:
as defined in Section 19.1;

Connecting Pipeline:
any pipeline as may be directly interconnected to the Corpus Christi Facility,
including the Corpus Christi Pipeline, or to an alternate LNG supply source (as
applicable);

Contract Year:
as defined in Section 4.2;

Corpus Christi Facility:
the facilities that Seller and/or its Affiliates are developing and constructing
and own and operate (or will have operated on their behalf) in the vicinity of
Portland, Texas, on the La Quinta Channel in the Corpus Christi Bay, including
the Gas pretreatment and processing facilities, liquefaction facilities, storage
tanks, utilities, terminal facilities, and associated port and marine
facilities, and all other related facilities both inside and outside the LNG
plant, including any expansions or modifications made thereto;

Corpus Christi Marine Operations
Manual:
as defined in Section 7.8;

Corpus Christi Pipeline:
that certain Gas pipeline owned and operated, as of the Effective Date, by
Cheniere Corpus Christi Pipeline, L.P., which interconnects the Corpus Christi
Facility with interstate and intrastate Gas pipelines in Texas;

Cubic Meter:
in relation to Gas, the quantity of dry ideal Gas, at a temperature of fifteen
(15) degrees Celsius and a pressure of one hundred one decimal three two five
(101.325) kilopascals absolute contained in a volume of one (1) cubic meter;

Day:
a period of twenty-four (24) consecutive hours starting at 00:00 hours Central
Time;

Delivery Month:
the Month in which the relevant cargo’s Delivery Window is scheduled to begin;

Delivery Point:
as defined in Section 6.1;





5



--------------------------------------------------------------------------------





Delivery Window:
a twenty-four (24) hour period starting at 6:00 a.m. Central Time on a specified
Day and ending twenty-four (24) consecutive hours thereafter that is allocated
to Buyer under the ADP or Ninety Day Schedule, as applicable;

Demurrage Event:
as defined in Section 7.12.3;

Direct Agreement:
as defined in Section 22.4.2;

Discharge Terminal:
with respect to each cargo of LNG taken or scheduled to be taken by Buyer
pursuant to this Agreement, the facilities intended by Buyer to be utilized for
the unloading, reception, discharge, storage, treatment (if necessary), and
regasification of the LNG and the processing and send-out of Gas or regasified
LNG, and other relevant infrastructure, including associated port and marine
facilities for the safe passage to berth of LNG Tankers, terminal facilities for
the berthing and discharging of LNG Tankers, LNG storage tanks and the
regasification plant as specified in the ADP or Ninety Day Schedule, as
applicable;

Dispute:
any dispute or difference of whatsoever nature arising under, out of, in
connection with or in relation (in any manner whatsoever) to this Agreement or
the subject matter of this Agreement, including (a) any dispute or difference
concerning the initial or continuing existence of this Agreement or any
provision of it, or as to whether this Agreement or any provision of it is
invalid, illegal or unenforceable (whether initially or otherwise); or (b) any
dispute or claim which is ancillary or connected, in each case in any manner
whatsoever, to the foregoing;

DQ:
in respect of a cargo, DSCQ minus the quantity of MMBtus taken by Buyer in
respect of such cargo; provided that DQ shall be no less than zero (0);

DSCQ:
three million seven hundred two thousand eight hundred ninety-nine (3,702,899)
MMBtus;

Effective Date:
as defined in the Preamble;

EOG:
as defined in the Recitals;





6



--------------------------------------------------------------------------------





EQ:
in respect of a cargo, the quantity of MMBtus taken by Buyer in respect of such
cargo minus DSCQ; provided that EQ shall never be less than zero (0);

ETA:
with respect to an LNG Tanker, the estimated time of arrival of such LNG Tanker
at the PBS;

Expert:
a Person agreed upon or appointed in accordance with Section 21.2.1;

Export Authorizations:
the FTA Export Authorization and the Non-FTA Export Authorization, either
individually or together (as the context requires);

Final Contract Year:
as defined in Section 4.2(b);

First Contract Year:
as defined in Section 4.2(a);

Force Majeure:
as defined in Section 14.1;

Foundation Customer:
any customer of Seller that enters into an LNG purchase agreement with an annual
contract quantity of no less than zero decimal seven (0.7) million metric tonnes
per annum of LNG on a firm basis from the Corpus Christi Facility, with a
minimum term of twenty (20) years. Buyer acknowledges and agrees that it is not
a Foundation Customer for purposes of this Agreement;

Foundation Customer Priority:
as defined in Section 14.7;

FTA Export Authorization:
DOE/FE Order No. 3164 issued October 16, 2012 in FE Docket No. 12-99-LNG from
the Office of Fossil Energy of the U.S. Department of Energy granting to Seller
or an Affiliate of Seller the long-term authorization to export at least the
volume per annum of LNG sold and delivered pursuant to this Agreement by vessel
from the Corpus Christi Facility to countries that have entered into a free
trade agreement with the United States of America requiring the national
treatment for trade in natural gas, for a specific term, as the same may be
supplemented, amended, modified, changed, superseded or replaced from time to
time;





7



--------------------------------------------------------------------------------





Gas:
any hydrocarbon or mixture of hydrocarbons consisting predominantly of methane
that is in a gaseous state;

Governmental Authority:
any national, regional, state, or local government, or any subdivision, agency,
commission or authority thereof (including any maritime authorities, port
authority or any quasi-governmental agency), having jurisdiction over a Party
(or any Affiliate or direct or indirect owner thereof), a Connecting Pipeline,
Gas in a Connecting Pipeline or the Corpus Christi Facility (or alternate
source, as applicable), the Corpus Christi Facility (or alternate source, as
applicable), LNG in the Corpus Christi Facility (or alternate source, as
applicable), an LNG Tanker, a Transporter, the last disembarkation port of an
LNG Tanker, a Discharge Terminal, or any Gas pipeline which interconnects with a
Connecting Pipeline and which transports Gas to or from a Connecting Pipeline,
as the case may be, and acting within its legal authority;

Gross Heating Value:
the quantity of heat expressed in Btu produced by the complete combustion in air
of one (1) cubic foot of anhydrous gas, at a temperature of sixty (60) degrees
Fahrenheit and at an absolute pressure of fourteen decimal six nine six (14.696)
pounds per square inch, with the air at the same temperature and pressure as the
gas, after cooling the products of the combustion to the initial temperature of
the gas and air, and after condensation of the water formed by combustion;

GSA:
as defined in the Recitals;

GSA Event:
an event of force majeure claimed or declared under the GSA or any reduction in
the daily contract quantity under the GSA as a result of an event of force
majeure claimed or declared under the GSA, as notified by Seller to Buyer;

HH:
the final settlement price (in USD per MMBtu) for the New York Mercantile
Exchange’s Henry Hub natural gas futures contract for the Month in which the
relevant cargo’s Delivery Window is scheduled to begin;

ICC:
as defined in Section 21.2.1;





8



--------------------------------------------------------------------------------





Indemnified Party:
as defined in Section 15.3(a);

Indemnifying Party:
as defined in Section 15.3(a);

International LNG Terminal Standards:
to the extent not inconsistent with the express requirements of this Agreement,
the international standards and practices applicable to the design,
construction, equipment, operation or maintenance of LNG liquefaction terminals,
established by the following (such standards to apply in the following order of
priority): (i) a Governmental Authority having jurisdiction over the Corpus
Christi Facility (or alternate source, as applicable), Seller, or the operator
of the relevant LNG facility; (ii) the Society of International Gas Tanker and
Terminal Operators (SIGTTO) (to the extent applicable); and (iii) any other
internationally recognized non-governmental agency or organization with whose
standards and practices it is customary for Reasonable and Prudent Operators of
LNG liquefaction terminals, to comply; provided, however, that in the event of a
conflict between any of the priorities noted above, the priority with the lowest
roman numeral noted above shall prevail;

International LNG Vessel Standards:
the standards and practices from time to time in force applicable to the
ownership, design, equipment, operation or maintenance of LNG vessels
established by: (i) Governmental Authorities; (ii) the International Maritime
Organization; (iii) the Oil Companies International Marine Forum (OCIMF); (iv)
the Society of International Gas Tanker and Terminal Operators (SIGTTO) (or any
successor body of the same); (v) the International Navigation Association
(PIANC); (vi) the International Association of Classification Societies; and
(vii) any other internationally recognized agency or non-governmental
organization with whose standards and practices it is customary for Reasonable
and Prudent Operators of LNG vessels similar to those applicable to this
Agreement, to comply; provided, however, that in the event of a conflict between
any of the priorities noted above, the priority with the lowest roman numeral
noted above shall prevail;





9



--------------------------------------------------------------------------------





International Standards:
(i) with respect to Buyer, the International LNG Vessel Standards; (ii) with
respect to Seller, the International LNG Terminal Standards;

In-Transit Final Notice:
as defined in Section 7.9.3(c);

In-Transit First Notice:
as defined in Section 7.9.2;

In-Transit Second Notice:
as defined in Section 7.9.3(a);

In-Transit Third Notice:
as defined in Section 7.9.3(b);

Lender:
any Person that does or proposes to lend money, finance or provide financial
support or equity in any form in respect of all or any portion of the Corpus
Christi Facility and/or the general business and operations of Seller or its
Affiliates (including any refinancing thereof), including any export credit
agency, funding agency, bondholder, insurance agency, underwriter, investor,
commercial lender or similar institution, together with any agent or trustee for
such Person;

Lenders’ Agent:
as defined in Section 22.4.1;

LIBOR:
on or from any Day, the percentage rate per annum published two (2) London
Banking Days before that Day (or, if that Day is not a London Banking Day,
published two (2) London Banking Days before the nearest preceding London
Banking Day) at 11:00 a.m. London time, by the ICE Benchmark Administration Ltd
that appears on the Reuters Screen LIBOR01 page as three (3) Month USD LIBOR or,
if no such rate is published, such other rate representing the cost of three (3)
Month USD funds in the London interbank lending market on that Day as reasonably
agreed by the Parties;

LNG:
Gas in a liquid state at or below its point of boiling and at or near
atmospheric pressure;

LNG Tanker(s):
an ocean-going vessel suitable for transporting LNG which complies with the
requirements of this Agreement and which Buyer uses, or intends to use, in
connection with this Agreement;





10



--------------------------------------------------------------------------------





Loading Port:
the port where the Corpus Christi Facility is located, in the vicinity of
Portland, Texas, or the port at an alternate source (as applicable);

London Banking Day:
any Day (other than Saturdays, Sundays and national holidays in London, England)
on which banks are normally open to conduct business in London, England;

Losses:
any and all losses, liabilities, damages, costs, judgments, settlements and
expenses (whether or not resulting from Claims by Third Parties), including
interest and penalties with respect thereto and reasonable attorneys’ and
accountants’ fees and expenses;

Major Scheduled Maintenance Quantity:
as defined in Section 5.3;

Measurement Dispute:
as defined in Section 21.2.1;

MMBtu:
one million (1,000,000) Btus;

Month:
each period of time which starts at 00:00 Central Time on the first Day of each
calendar month and ends at 24:00 Central Time, on the last Day of the same
calendar month;

Ninety Day Schedule:
as defined in Section 8.4;

Non-FTA Export Authorization:
DOE/FE Order No. 3638 issued May 12, 2015 in FE Docket No. 12-97-LNG from the
Office of Fossil Energy of the U.S. Department of Energy granting to Seller or
an Affiliate of Seller the long-term authorization to export at least the volume
per annum of LNG sold and delivered pursuant to this Agreement by vessel from
the Corpus Christi Facility to countries that have entered into a free trade
agreement with the United States of America requiring the national treatment for
trade in natural gas, for a specific term, as the same may be supplemented,
amended, modified, changed, superseded or replaced from time to time;

Non-Publication Period:
as defined in Section 1.3.2;

Notice of Readiness or NOR:
the notice of readiness issued by an LNG Tanker in accordance with Section
7.10.1;





11



--------------------------------------------------------------------------------





Off-Spec LNG:
as defined in Section 12.3.1;

Operational Tolerance:
two percent (2%) of the Scheduled Cargo Quantity;

P&I Club:
a Protection and Indemnity Club that is a member of the International Group of
P&I Clubs;

P&I Insurance:
as defined in Section 15.5(b);

Party:
Buyer or Seller, and Parties means both Buyer and Seller;

Payment Due Date:
as defined in Section 10.2.1;

Payor:
as defined in Section 11.4;

PBS:
the customary Pilot boarding station at the Loading Port where the Pilot boards
the LNG Tanker, as determined by the applicable Governmental Authority or other
entity with authority to regulate transit and berthing of vessels at the Loading
Port;

Person:
any individual, corporation, partnership, trust, unincorporated organization or
other legal entity, including any Governmental Authority;

Pilot:
any Person engaged by Transporter to come on board the LNG Tanker to assist the
master in pilotage, mooring and unmooring of such LNG Tanker;

Port Charges:
all charges of whatsoever nature (including rates, tolls, dues, fees, and
imposts of every description) in respect of an LNG Tanker entering or leaving
the Loading Port or loading LNG, including wharfage fees, in-and-out fees,
franchise fees, line handling charges, and charges imposed by fire boats, tugs
and escort vessels, the U.S. Coast Guard, a Pilot, and any other authorized
Person assisting an LNG Tanker to enter or leave the Loading Port, and further
including port use fees, throughput fees and similar fees payable by users of
the Loading Port (or by Seller or the operator of the LNG facility on behalf of
such users);

Port Liability Agreement:
an agreement for use of the port and marine facilities located at the Loading
Port, to be entered into as described in Section 7.7.1, which shall be
substantially in the form attached in Exhibit B hereto as may be





12



--------------------------------------------------------------------------------





amended pursuant to Section 7.7.4 (modified as appropriate for an alternate
source, as applicable);
Pricing Month:
in respect of a cargo: (a) subject to sub-part (b), the Month in which the
relevant cargo’s Delivery Window is scheduled to begin; or (b) the Month
nominated by Seller pursuant to Section 9.1.2;

Provisional Invoice:
as defined in Section 10.1.6(a);

Reasonable and Prudent Operator:
a Person seeking in good faith to perform its contractual obligations, and in so
doing, and in the general conduct of its undertaking, exercising that degree of
skill, diligence, prudence and foresight which would reasonably and ordinarily
be expected from a skilled and experienced operator, complying with all
applicable International Standards and practices and regulations and approvals
of Governmental Authorities, engaged in the same type of undertaking under the
same or similar circumstances and conditions;

Replacement Index Difference:
the difference between the amount owed by the owing Party as calculated based on
the Replacement Rate/Index during the Non-Publication Period minus the amount
that has been actually paid by the owing Party during such Non-Publication
Period;

Replacement Index Difference Interest:
the lower of: (i) the then-effective prime rate of interest published under
Money Rates by The Wall Street Journal, plus 2% per annum; and (ii) the maximum
interest rate permitted under Applicable Laws;

Replacement Rate Index:
as defined in Section 1.3.2;

Rules:
as defined in Section 21.1.2;

Sabine Pass Facility:
the facilities that Sabine Pass Liquefaction, LLC and/or its Affiliates are
developing and constructing and own and operate (or have operated on their
behalf) in Cameron Parish, Louisiana, including the Gas pretreatment and
processing facilities, liquefaction facilities, storage tanks, utilities,
terminal facilities, and associated port and marine facilities, and all other
related facilities both inside and outside the LNG plant,





13



--------------------------------------------------------------------------------





including any expansions or modifications made thereto;
SCF:
for Gas, the quantity of anhydrous Gas that occupies one (1) cubic foot of space
at a temperature of sixty (60) degrees Fahrenheit and a pressure of fourteen
decimal six nine six (14.696) pounds per square inch absolute;

Scheduled Cargo Quantity:
in respect of a cargo, the quantity of LNG (in MMBtus) identified in the ADP or
Ninety Day Schedule in respect of such cargo, subject always to modification in
accordance with Section 8;

Seller:
as defined in the Preamble;

Seller Aggregate Liability:
as defined in Section 15.2.6(b);

Seller Liability Cap:
as defined in Section 15.2.6(c);

Seller Taxes:
as defined in Section 11.2;

SI:
the International System of Units;

Specifications:
as defined in Section 12.1.1;

Start Date:
January 1, 2020;

Term:
as defined in Section 4.1.1;

Terminating Party:
as defined in Section 20.2.1;

Termination Events:
as defined in Section 20.1;

Third Party:
a Person other than a Party;

Third Party Claim:
as defined in Section 15.3(a);

Transporter:
any Person who is a registered or disponent owner of the LNG Tanker, or any
Person who contracts with the same or with Buyer for the purposes of providing,
operating, or chartering any of the LNG Tankers;

U.S. Gulf Coast:
the states of Texas, Louisiana, Mississippi, Alabama, and Florida and the United
States of America state and federal waters of the Gulf of Mexico; and





14



--------------------------------------------------------------------------------





USD or US$:
the lawful currency from time to time of the United States of America.

1.2
Interpretation

For purposes of this Agreement:
1.2.1
The titles, headings, and numbering in this Agreement are included for
convenience only and will have no effect on the construction or interpretation
of this Agreement.

1.2.2
References in this Agreement to Sections and Exhibits are to those of this
Agreement unless otherwise indicated. References to this Agreement and to
agreements and contractual instruments will be deemed to include all exhibits,
schedules, appendices, annexes, and other attachments thereto and all subsequent
amendments and other modifications to such instruments, to the extent such
amendments and other modifications are not prohibited by the terms of this
Agreement.

1.2.3
The word “include” or “including” will be deemed to be followed by “without
limitation.” The term “will” has the same meaning as “shall,” and thus imposes
an obligation.

1.2.4
Whenever the context so requires, the singular includes the plural and the
plural includes the singular, and the gender of any pronoun includes the other
gender.

1.2.5
Unless otherwise indicated, (a) references to any statute, regulation, law or
Approval will be deemed to refer to such statute, regulation, law or Approval as
may be amended from time to time, or any successor statute, regulation, law or
Approval and (b) references to any recognized industry publication will be
deemed to refer to such publication, as may be amended from time to time, or any
successor publication.

1.2.6
All references to a Person shall include such Person’s successors and permitted
assigns. All references to the masculine, feminine or neuter shall include the
other genders.

1.2.7
Unless otherwise indicated, any reference to a time of Day shall be to Central
Time in the United States of America.

1.2.8
Approximate conversions of any unit of measurement contained in parenthesis
following the primary unit of measurement included in Sections 1 through 26 of
this Agreement are inserted as a matter of operational convenience only to show
the approximate equivalent in such different measurement. The obligations of the
Parties under Sections 1 through 26





15



--------------------------------------------------------------------------------





of this Agreement will be undertaken in respect of the primary unit of
measurement and not in respect of any such approximate conversion.
1.3
Non-Publication Events

The provisions of this Section 1.3 shall apply only in respect of GCM (as
defined in Section 9.1), HH, LIBOR and sub-part ‘(i)’ of the definition of
Replacement Index Difference Interest.
1.3.1
Subject to Section 1.3.3 and Section 1.3.4, if (a) a publication that contains a
rate or index used in this Agreement ceases to be published for any reason or
(b) such a rate or index ceases to exist, is materially modified, or no longer
is used as a liquid trading point for Gas (as applicable), so as systematically
to change its economic result, or is disaggregated, displaced or abandoned, for
any reason, then the Parties shall promptly discuss, with the aim of jointly
selecting a rate or index or rates or indices to be used in place of such rate
or index that maintains the intent and economic effect of the original rate or
index.

1.3.2
If the Parties fail to agree on a replacement rate or index pursuant to Section
1.3.1 within thirty (30) Days, the Parties may submit such Dispute to, and in
such case the Parties hereby agree that such Dispute shall be resolved by, an
Expert appointed pursuant to Section 21.2 and the provisions of Section 21.2
shall apply to such Dispute. Any Expert selected shall be instructed to select
the published rate or index, or a combination of published rates or indices,
with adjustments as necessary or appropriate, that most nearly preserves the
intent and economic result of the original rate or index (the “Replacement
Rate/Index”). In the event a Dispute under this Section 1.3 is pending
resolution by an Expert, notwithstanding any provision in this Agreement to the
contrary, each Party shall continue to fulfill its payment obligations to the
other Party based on a rate or index that is determined by calculating the
preceding six (6) month average of the rate or index used prior to the
non-publication event described in Section 1.3.1 for any payments owed by the
owing Party between such non-publication event and the designation of a
replacement rate or index by the Expert (the “Non-Publication Period”). If the
Replacement Index Difference is positive, the owing Party shall pay the
Replacement Index Difference to the owed Party within five (5) Business Days,
together with the Replacement Index Difference Interest. If the Replacement
Index Difference is negative, the owed Party shall pay the Replacement Index
Difference to the owing Party within five (5) Business Days, together with the
Replacement Index Difference Interest.

1.3.3
If any rate used in this Agreement is not published for a particular date, but
the publication containing such rate continues to be published and the rate
itself continues to exist, the Parties shall use the published rate in effect
for





16



--------------------------------------------------------------------------------





the date such rate was most recently published prior to the particular date,
unless otherwise provided in this Agreement.
1.3.4
If any index used in this Agreement is not published for a particular date, but
the publication containing such index continues to be published and the index
itself continues to exist, the Parties shall use the index from the geographic
location closest in proximity to the unpublished index from the same publication
in effect for the particular date adjusted by the difference between the same
indices from the most recent publication published prior to the particular date,
unless otherwise provided in this Agreement.

1.4
Errant Price

If an incorrect value is published for any rate or index used in this Agreement
and such error is corrected and published within ninety (90) Days of the date of
the publication of such incorrect rate or index, such corrected rate or index
will be substituted for the incorrect rate or index and any calculations
involving such rate or index will be recalculated and the Parties will take any
necessary actions based upon these revised calculations, including adjustments
of amounts previously invoiced and/or paid.
2.
Approvals

(a)
Except as may be excused by Force Majeure, (i) Seller or an Affiliate of Seller
shall obtain and maintain, or cause to be obtained and maintained, in force the
Export Authorizations at all times commencing no later than the Start Date and
(ii) in case either of the Export Authorizations is to expire before the
expiration of the Term, Seller or an Affiliate of Seller shall use its
reasonable efforts to obtain one or more extensions of the same in aggregate up
to or beyond the end of the Term. Buyer and Seller shall use reasonable efforts
to obtain and maintain in force, and shall use reasonable efforts to cause their
respective Affiliates to obtain and maintain in force, the other Approvals
(other than the Export Authorizations) which are required for the performance of
this Agreement, and shall cooperate fully with each other whenever necessary for
this purpose.

(b)
If the laws of the United States of America do not require maintenance of or
compliance with one or both Export Authorization(s) to export LNG from the
United States of America, then for so long as the laws of the United States of
America do not require such maintenance or compliance, the Parties agree that
this Agreement shall be read and construed to omit those provisions of this
Agreement relating to such affected Export Authorization(s) and neither Party
shall have any rights or obligations (including obligations to maintain such
affected Export Authorization(s), rights to terminate this Agreement and claims
of Force Majeure) in respect of any such Export Authorization(s).





17



--------------------------------------------------------------------------------





3.
Subject Matter

3.1
Sale and Purchase

3.1.1
Seller shall sell and make available for delivery, or compensate Buyer if not
made available for delivery, LNG in cargoes at the Delivery Point, and Buyer
shall take and pay for, or compensate Seller if not taken, such LNG, in the
quantities and at the prices set forth in and otherwise in accordance with and
subject to the provisions of this Agreement.

3.1.2
Seller intends to load cargoes under this Agreement from the Corpus Christi
Facility, but Seller may, subject to Section 8.3.3, elect to load any cargo(es)
under this Agreement at other LNG facilities.

3.1.3
All savings, profits and optimizations realized by Seller as a result of
delivering cargoes from an alternate source shall remain for the benefit of
Seller without profit sharing.

3.2
Facilities

Subject to Section 2(a), Seller covenants that, acting as a Reasonable and
Prudent Operator, it shall at all relevant times from the Start Date and
continuing throughout the Term own (either directly or indirectly through one or
more Affiliates), or have access to and use of, and maintain and operate or
cause to be maintained and operated, consistent with International Standards and
subject to all Applicable Laws, the Corpus Christi Facility so as to enable
Seller to fulfill its obligations to Buyer under this Agreement.
3.3
Destination

Subject to Section 26.1 and notwithstanding the Discharge Terminal corresponding
to any cargo in the ADP or Ninety Day Schedule, Buyer shall be free to (i) sell
such LNG free on board at the Corpus Christi Facility (or alternate source, as
applicable) or at any other point during a voyage, or at or after the unloading
of any LNG purchased hereunder and (ii) transport the LNG to, and market the LNG
at, any destination of its choosing, in accordance with the provisions of this
Agreement.
4.
Term

4.1
Term

4.1.1
This Agreement shall enter into force and effect on the Effective Date and,
subject to Section 4.1.2 and Section 20, shall continue in force and effect
until December 31, 2026 (the “Term”).

4.1.2
If, prior to December 31, 2026, the GSA terminates pursuant to section 2(a),
section 2(b) or section 2(c) therein, this Agreement shall automatically





18



--------------------------------------------------------------------------------





terminate on the date the GSA terminates. In such case, Seller shall promptly
notify Buyer.
4.2
Contract Year

References to a “Contract Year” mean a period of time from and including January
1st through and including December 31st of the same calendar year, provided
that:
(a)
the first Contract Year is the period of time beginning on the Start Date and
ending on December 31, 2020 (the “First Contract Year”); and

(b)
the final Contract Year is the period of time beginning on the January 1st
immediately preceding the final Day of the Term and ending on the final Day of
the Term (the “Final Contract Year”).

5.
Quantities

5.1
ACQ

5.1.1
Subject to Section 5.1.4 and Section 5.1.5, the annual contract quantity (“ACQ”)
for any Contract Year shall be an amount equal to forty-four million four
hundred thirty-four thousand seven hundred eighty-eight (44,434,788) MMBtu.

5.1.2
The ACQ for purposes of determining all obligations under this Agreement shall
be the amount expressed in MMBtus. All references in this Agreement to cargoes
or other quantities are solely for operational convenience.

5.1.3
With respect to each Contract Year, the AACQ for the relevant Contract Year
shall be scheduled for delivery in the relevant ADP on a reasonably even and
ratable basis throughout the relevant Contract Year, taking into consideration
planned maintenance at the Corpus Christi Facility and any Major Scheduled
Maintenance Quantities in accordance with Section 5.3.

5.1.4
If the Final Contract Year does not end on December 31st, then the ACQ for the
Final Contract Year shall be reduced by Seller, acting reasonably, to equal an
amount of LNG approximately equivalent to the amount of Gas Seller is taking
delivery of under the EOG GSA in respect of such Contract Year divided by one
hundred fifteen percent (115%).

5.1.5
Seller may, from time to time by providing notice to Buyer, reduce the ACQ for a
Contract Year by a quantity equal to the amount of LNG that Seller has committed
to sell to a Third Party in an agreement for the sale and purchase of LNG that
directly replaces in whole or in part the annual contract quantity of this
Agreement, provided that such notice is provided no later than sixty (60) Days
before an affected cargo’s Delivery Window is





19



--------------------------------------------------------------------------------





scheduled to begin. If Seller provides any such notice, Seller may also specify
a change in the delivery profile set out in Section 5.1.3.
5.2
Adjusted Annual Contract Quantity

The “Adjusted Annual Contract Quantity” or “AACQ”, expressed in MMBtu, for each
Contract Year shall be equal to the ACQ for the relevant Contract Year, less
Major Scheduled Maintenance Quantities for such Contract Year, if any,
determined in accordance with Section 5.3;
5.3
Major Scheduled Maintenance

Seller shall be entitled to reduce the AACQ in case of scheduled maintenance to
the Corpus Christi Facility (the “Major Scheduled Maintenance Quantity”),
subject to the following conditions:
(a)
Seller may only exercise its right to such reduction in a Contract Year to the
extent it or its Affiliate determines, as a Reasonable and Prudent Operator,
that major scheduled maintenance is required for operational reasons;

(b)
Seller shall notify Buyer of its exercise of Major Scheduled Maintenance
Quantity pursuant to Section 8.1.3(b), such quantity being limited to one (1)
cargo per Contract Year;

(c)
any Major Scheduled Maintenance Quantity reduction elected by Seller shall
result in the removal of one (1) cargo from the ADP proposed by Buyer in
accordance with Section 8.1.2 (Seller to identify the cargo being removed from
the schedule) and Seller shall be relieved of its obligation to make available a
cargo in respect of the Month in which such removed cargo had been preliminarily
scheduled; and

(d)
the cumulative amount of all Major Scheduled Maintenance Quantity reductions
elected by Seller pursuant to this Section 5.3 shall not exceed three (3)
cargoes during any six (6) consecutive Contract Years.

5.4
Buyer’s Purchase Obligation

5.4.1
In respect of each Contract Year, Buyer shall take and pay for the Scheduled
Cargo Quantity with respect to each cargo included in the AACQ and scheduled in
the ADP for such Contract Year, less:

(a)
quantities of LNG not made available by Seller for any reason attributable to
Seller (other than quantities for which Seller is excused





20



--------------------------------------------------------------------------------





pursuant to this Agreement from making available due to Buyer’s breach of this
Agreement), including Force Majeure affecting Seller;
(b)
quantities of LNG not taken by Buyer for reasons of Force Majeure;

(c)
quantities of LNG for which Seller has provided a notice of cancellation
pursuant to Section 5.6, except where Buyer has provided notice of its election
pursuant to Section 5.6 to purchase such quantities of LNG at the alternative
price; and

(d)
any quantity of LNG that the relevant LNG Tanker is not capable of loading due
to Seller’s delivery of LNG that has a Gross Heating Value that is less than the
value identified by Seller pursuant to Section 8.1.

5.5
Seller’s Delivery Obligation

5.5.1
In respect of each Contract Year, Seller shall make available to Buyer the
Scheduled Cargo Quantity with respect to each cargo included in the AACQ and
scheduled in the ADP for such Contract Year, less:

(a)
quantities of LNG not taken by Buyer for any reason attributable to Buyer (other
than quantities for which Buyer is excused pursuant to this Agreement from
taking due to Seller’s breach of this Agreement), including Force Majeure
affecting Buyer;

(b)
quantities of LNG for which Seller has provided a notice of cancellation
pursuant to Section 5.6, except where Buyer has provided notice of its election
pursuant to Section 5.6 to purchase such quantities of LNG at the alternative
price; and

(c)
quantities of LNG not made available by Seller due to Force Majeure.

5.5.2
Except as otherwise excused in accordance with the provisions of this Agreement,
if, with respect to any cargo identified in Section 5.5.1, Seller does not make
available the Scheduled Cargo Quantity of such cargo, and such failure to make
available is not otherwise excused pursuant to Section 5.5.1, then the amount by
which the Scheduled Cargo Quantity exceeds the quantity of LNG made available by
Seller in relation to such cargo shall be the “Cargo DoP Quantity”. Seller shall
make a payment to Buyer for each MMBtu of the Cargo DoP Quantity in an amount
equal to: (a) the actual, documented price incurred by Buyer (in USD per MMBtu)
for the purchase of a replacement quantity of LNG or Gas (not to exceed the
MMBtu equivalent of the Cargo DoP Quantity), or, in respect of any Cargo DoP
Quantity for which a replacement quantity cannot be purchased, the market price
(in USD per MMBtu) of LNG at such time for delivery FOB in the





21



--------------------------------------------------------------------------------





United States of America Gulf Coast; less (b) (i) the Alternative CSP or (ii) if
Seller fails to make a cargo available, then (A) the Cargo Payment (calculated
in accordance with Section 9.1.1 as if such cargo had been made available in the
Pricing Month) divided by (B) the Scheduled Cargo Quantity; plus (c) actual,
reasonable, and verifiable incremental costs (if any) incurred by Buyer as a
result of such failure to make the Scheduled Cargo Quantity available (in USD
per MMBtu), including costs associated with transportation; less (d) actual and
verifiable cost savings (if any) realized by Buyer as a result of such failure
to make the Scheduled Cargo Quantity available (in USD per MMBtu) (the “Cargo
DoP Payment”); provided that the total Cargo DoP Payment payable in respect of
the Cargo DoP Quantity shall not exceed an amount equal to (x) the Cargo DoP
Quantity multiplied by (i) GSA CSP (calculated in accordance with Section 9.1.1
as if such cargo had been made available in the Pricing Month) or (ii) if Buyer
has elected to purchase the relevant cargo at the alternative price in
accordance with Section 5.6, then the Alternative CSP; or (y) if Seller fails to
make a cargo available, then the Cargo Payment (calculated in accordance with
Section 9.1.1 as if such cargo had been made available in the Pricing Month).
5.5.3
Buyer shall use reasonable efforts to mitigate Seller’s liability to make any
payments pursuant to this Section 5.5.

5.5.4
In the event the ability of the Corpus Christi Facility to produce and deliver
LNG is impaired due to an unscheduled services interruption that does not
constitute Force Majeure, then during such event of interruption, Seller may
comply with the Foundation Customer Priority in allocating the LNG that is
available from the Corpus Christi Facility.

5.5.5
Any payment that Seller makes under this Section 5.5 shall not be treated as an
indirect, incidental, consequential or exemplary loss or a loss of income or
profits for purposes of Section 15.2.1.

5.6
Cargo Cancellation; Buyer Override

Seller may notify Buyer that it intends to cancel delivery of any cargo
scheduled in the ADP by providing notice of such intention to Buyer on or before
the first (1st) Business Day after the twentieth (20th) Day of the Month that is
two (2) Months prior to the Month in which the relevant cargo’s Delivery Window
is scheduled to begin. Upon receipt of any such notice, Buyer shall have the
right to elect to purchase the relevant cargo at the Alternative CSP, subject to
exercising such election by providing notice to Seller within five (5) Days
after receipt of Seller’s notice. If Buyer does not provide notice in accordance
with this Section 5.6 of its election to purchase the relevant cargo at the
alternative price, then such cargo shall be deemed cancelled and each Party
shall be relieved of its obligation to make available (in the




22



--------------------------------------------------------------------------------





case of Seller) such cargo pursuant to Section 5.5 and take and pay for (in the
case of Buyer) such cargo pursuant to Section 5.4.
6.
Delivery Point, Title and Risk

6.1
Delivery Point

Seller shall deliver LNG to Buyer, subject to the terms and conditions of this
Agreement, at the point at which the flange coupling of the LNG loading line at
the Corpus Christi Facility (or alternate source, as applicable) joins the
flange coupling of the LNG intake manifold of the relevant LNG Tanker (“Delivery
Point”).
6.2
Title and Risk

Title to, and all risks in respect of, the LNG sold by Seller pursuant to this
Agreement shall pass from Seller to Buyer as the LNG passes the Delivery Point.
7.
Transportation and Loading

7.1
Transportation by Buyer

Buyer shall, in accordance with this Agreement, Applicable Laws, Approvals and
International Standards, provide, or cause to be provided, transportation from
the Delivery Point of all quantities of LNG delivered hereunder to Buyer. Buyer
shall, no later than the fifteenth (15th) Day following the end of each calendar
quarter, provide a report to Seller stating, in respect of each cargo loaded
hereunder during such calendar quarter, whether Buyer or an Affiliate of Buyer
owned or operated the LNG Tanker used to transport each such cargo. If requested
by Seller, Buyer shall use reasonable efforts to provide additional information
regarding LNG Tanker delivery terms. Buyer shall cause any Third Party that has
purchased a cargo that is the subject of this Agreement to provide the
information required by this Section 7.1 as if such Third Party were Buyer.
7.2
Corpus Christi Facility

7.2.1
During the Term, Seller shall at all times cause to be provided, maintained and
operated the Corpus Christi Facility in accordance with the following:
(a) International Standards; (b) all terms and conditions set forth in this
Agreement; (c) Applicable Laws; and (d) to the extent not inconsistent with
International Standards, such good and prudent practices as are generally
followed in the LNG industry by Reasonable and Prudent Operators of similar LNG
liquefaction terminals.

7.2.2
The Corpus Christi Facility shall include the following:

(a)
appropriate systems for communications with LNG Tankers;





23



--------------------------------------------------------------------------------





(b)
a berth, capable of berthing an LNG Tanker having a displacement of no more than
one hundred sixty-six thousand (166,000) tons, an overall length of no more than
one thousand one hundred forty (1,140) feet (approximately 347 meters), a beam
of no more than one hundred seventy-five (175) feet (approximately 53 meters),
and a draft of no more than forty (40) feet (approximately 12 meters), which LNG
Tankers can safely reach, at which LNG Tankers can lie safely berthed and load
safely afloat, and safely depart, fully laden;

(c)
lighting sufficient to permit loading operations by day or by night, to the
extent permitted by Governmental Authorities and Pilots (it being acknowledged,
however, that Seller shall in no event be obligated to allow nighttime berthing
operations at the Corpus Christi Facility if Seller or the operator of the
relevant facility determines that such operations during nighttime hours could
pose safety or operational risks to the Corpus Christi Facility, an LNG Tanker,
or a Third Party);

(d)
facilities capable of transferring LNG at a rate of up to an average of twelve
thousand (12,000) Cubic Meters per hour at the Delivery Point, with three (3)
LNG transfer arms each having a reasonable operating envelope to allow for ship
movement and manifold strainers of sixty (60) mesh;

(e)
a vapor return line system of sufficient capacity to allow for transfer of Gas
necessary for safe cargo operations of an LNG Tanker at the required rates,
pressures and temperatures;

(f)
facilities allowing ingress and egress between the Corpus Christi Facility and
the LNG Tanker by (i) representatives of Governmental Authorities for purposes
of LNG transfer operations; and (ii) an independent surveyor for purposes of
conducting tests and measurements of LNG on board the LNG Tanker;

(g)
emergency shut down systems;

(h)
LNG storage facilities;

(i)
LNG liquefaction facilities; and

(j)
qualified and competent personnel, fluent in English to coordinate with the LNG
Tanker during loading operations.

7.2.3
Services and facilities not provided by Seller include the following:
(a) facilities and loading lines for liquid or gaseous nitrogen to service an
LNG Tanker; (b) facilities for providing bunkers; (c) facilities for the
handling and delivery to the LNG Tanker of ship’s stores, provisions and





24



--------------------------------------------------------------------------------





spare parts; and (d) nitrogen rejection or natural gas liquids (NGL) removal.
Buyer shall be required to obtain towing, escort, line handling, and pilot
services as described in Section 7.5.3.
7.3
Compatibility of the LNG Facility with LNG Tankers

7.3.1
Buyer shall ensure, at no cost to Seller, that each of the LNG Tankers is fully
compatible with the general specifications set forth in Section 7.2.2 and any
modifications made to the Corpus Christi Facility in accordance with Section
7.3.2. Should an LNG Tanker fail materially either to be compatible with the
Corpus Christi Facility (or alternate source, as applicable), or to be in
compliance with the provisions of Section 7.5 and Section 7.6, Buyer shall not
employ such LNG Tanker until it has been modified to be so compatible or to so
comply.

7.3.2
The Parties agree that, after the Effective Date, Seller and its Affiliates
shall be entitled to modify the Corpus Christi Facility in any manner
whatsoever, provided that: (x) such modifications do not render the Corpus
Christi Facility incompatible with an LNG Tanker that is compatible with the
general specifications set forth in Section 7.2.2 and is scheduled in the
applicable ADP or Ninety Day Schedule; (y) such modifications, once finalized,
do not reduce the ability of Seller to make available LNG in accordance with the
terms of this Agreement; and (z) such modifications do not otherwise conflict
with Seller’s obligations hereunder. Notwithstanding the foregoing, Seller and
its Affiliates may modify the Corpus Christi Facility in a manner that would
render it incompatible with an LNG Tanker provided that such modification is
required by and is made pursuant to a change in Applicable Laws, Approvals, or
International Standards, or is required for safety or environmental reasons.

7.3.3
In the event the LNG Tanker fails to be compatible with the Corpus Christi
Facility due to a modification of the facility that is not provided for in
Section 7.3.2, the reasonable cost of the modifications of the LNG Tanker
directly caused by such modification shall be reimbursed by Seller to Buyer.

7.4
Buyer Inspection Rights in Respect of the Corpus Christi Facility

7.4.1
Upon obtaining Seller’s prior written consent, which consent shall not be
unreasonably withheld or delayed, a reasonable number of Buyer’s designated
representatives (of which at least one must be an employee of Buyer or its
Affiliate) may from time to time (including during the period of construction of
the liquefaction facilities), but no more than once in any three hundred
sixty-five (365) Day period, inspect the operation of the Corpus Christi
Facility so long as such inspection occurs from 8:00 a.m. Central Time to 5:00
p.m. Central Time on a Business Day in the United States of America. Any such
inspection shall be at Buyer’s sole risk and





25



--------------------------------------------------------------------------------





expense. In conjunction with any such inspection, Seller shall provide Buyer
access at reasonable times and places (taking into consideration cost and
schedule impacts) to (a) relevant qualified employees and contractors of Seller
in order to discuss the operation and maintenance of the Corpus Christi Facility
and (b) relevant documentation, if any, available to Seller in support of such
discussions to the extent Seller is permitted to disclose the same. Buyer (and
its designees) shall carry out any such inspection without any interference with
or hindrance to the safe and efficient operation of the Corpus Christi Facility.
Buyer’s right to inspect and examine the Corpus Christi Facility shall be
limited to verifying that the Corpus Christi Facility is in compliance with the
requirements of Section 7.2. No inspection (or lack thereof) of the Corpus
Christi Facility by Buyer hereunder, or any requests or observations made to
Seller or its representatives by or on behalf of Buyer in connection with any
such inspection, shall (x) modify or amend Seller’s obligations,
representations, warranties and covenants hereunder; or (y) constitute an
acceptance or waiver by Buyer of Seller’s obligations hereunder.
7.4.2
Buyer shall indemnify and hold Seller and its Affiliates harmless from any
Claims and Losses resulting from Buyer’s inspection of the Corpus Christi
Facility pursuant to Section 7.4.1.

7.5
LNG Tankers

7.5.1
Buyer shall cause each LNG Tanker to comply with the requirements of this
Section 7.5 and the requirements of Section 7.6 in all respects.

7.5.2
Each LNG Tanker shall comply with the regulations of, and obtain all Approvals
required by, Governmental Authorities to enable such LNG Tanker to enter, leave
and carry out all required operations at the Corpus Christi Facility (or
alternate source, as applicable). Each LNG Tanker shall at all times have on
board valid documentation evidencing all such Approvals. Each LNG Tanker shall
comply fully with the International Safety Management Code for the Safe
Operation of Ships and Pollution Prevention effective July 1, 1998, as amended
from time to time, and at all times be in possession of valid documents of
compliance and safety management certificates, and can demonstrate that the LNG
Tanker has an effective management system in operation that addresses all
identified risks, and provides proper controls for dealing with these risks.

7.5.3
Buyer shall cause Transporter to enter into a tug services agreement to provide
such number and types of tugs, fireboats and escort vessels as are (i)
acceptable to Seller and the operator of the LNG facility, (ii) required by
Governmental Authorities to attend the LNG Tanker and (iii) necessary and
appropriate to permit safe and efficient movement of the LNG Tanker within the
maritime safety areas located in the approaches to and from the LNG





26



--------------------------------------------------------------------------------





facility. An Affiliate of Seller has elected to procure tug services at the
Corpus Christi Facility and, in respect of loadings at the Corpus Christi
Facility, Buyer shall cause Transporter to enter into a tug services agreement
with such Affiliate of Seller. Such tug services agreement shall provide that
the fees for tug services shall be applied on a non-discriminatory basis among
all long-term customers. Seller shall not be required to provide tugs, fireboats
and escort vessels to attend any LNG Tanker and shall not be liable to Buyer in
connection with Transporter’s failure to enter into such arrangements.
7.5.4
Buyer shall pay or cause to be paid: (a) all Port Charges directly to the
appropriate Person (including reimbursing Seller for any Port Charges paid by
Seller or the operator of the LNG facility on Buyer’s behalf); and (b) all
charges payable by reason of any LNG Tanker having to shift from berth at the
Corpus Christi Facility (or alternate source, as applicable) unless such charges
are incurred solely as a result of Seller’s fault.

7.5.5
Each LNG Tanker must satisfy the following requirements:

(a)
Except as otherwise mutually agreed in writing by the Parties, each LNG Tanker
shall be compatible with the general specifications set forth in Section
7.2.2(a)-(j) and any modifications to the Corpus Christi Facility pursuant to
Section 7.3.2, and shall be of a sufficient size to load the applicable
Scheduled Cargo Quantity (subject to the Operational Tolerance). If Buyer’s LNG
Tanker is not capable of loading the applicable Scheduled Cargo Quantity
(subject to the Operational Tolerance), the portion of the Scheduled Cargo
Quantity that cannot be loaded onto such alternate LNG Tanker shall be
considered DQ, except to the extent that such failure is attributable to
Seller’s delivery of LNG that has a Gross Heating Value that is less than the
value identified by Seller pursuant to Section 8.1.

(b)
Except as otherwise agreed in writing by Seller, which agreement shall not be
unreasonably withheld, each LNG Tanker shall have a gross volumetric capacity
between one hundred sixty thousand (160,000) Cubic Meters and one hundred eighty
thousand (180,000) Cubic Meters.

(c)
Each LNG Tanker shall be, in accordance with International Standards, (i) fit in
every way for the safe loading, unloading, handling and carrying of LNG in bulk
at atmospheric pressure; and (ii) tight, staunch, strong and otherwise seaworthy
with cargo handling and storage systems (including instrumentation) necessary
for the safe loading, unloading, handling, carrying and measuring of LNG in good
order and condition.





27



--------------------------------------------------------------------------------





(d)
Each LNG Tanker shall at all times be maintained in class with any of the
following: American Bureau of Shipping, Lloyd’s Register, Bureau Veritas, Det
Norske Veritas or any other classification society that is (i) a member of
International Association of Classification Societies Ltd. (IACS) and (ii)
mutually agreed upon by the Parties.

(e)
Each LNG Tanker shall have been constructed to all applicable International
Standards (including the International Code for the Construction and Equipment
of Ships Carrying Liquefied Gases in Bulk).

(f)
Each LNG Tanker shall comply with, and shall be fully equipped, supplied,
operated, and maintained to comply with, all applicable International Standards
and Applicable Laws, including those that relate to seaworthiness, design,
safety, environmental protection, navigation, and other operational matters, and
all procedures, permits, and approvals of Governmental Authorities for LNG
vessels that are required for the transportation and loading of LNG at the
Loading Port. Unless approved by Seller in writing, which approval shall not be
unreasonably withheld or delayed, an LNG Tanker shall be prohibited from
engaging in any maintenance, repair or in-water surveys while berthed at the
Corpus Christi Facility (or alternate source, as applicable). Each LNG Tanker
shall comply fully with the guidelines of any Governmental Authority of the
United States of America, including the National Oceanographic and Atmospheric
Administration (NOAA), in relation to actions to avoid strikes in the waters of
the United States of America with protected sea turtles and cetaceans (e.g.,
whales and other marine mammals) and with regard to the reporting of any strike
by the LNG Tanker which causes injury to such protected species.

(g)
The officers and crew of each LNG Tanker shall have the ability, experience,
licenses and training commensurate with the performance of their duties in
accordance with internationally accepted standards with which it is customary
for Reasonable and Prudent Operators of LNG vessels to comply and as required by
Governmental Authorities and any labor organization having jurisdiction over the
LNG Tanker or her crew. Without in any way limiting the foregoing, the master,
chief engineer, all cargo engineers and all deck officers shall be fluent in
written and oral English and shall maintain all records and provide all reports
with respect to the LNG Tanker in English.

(h)
Each LNG Tanker shall have communication equipment complying with applicable
regulations of Governmental Authorities and





28



--------------------------------------------------------------------------------





permitting such LNG Tanker to be in constant communication with the Corpus
Christi Facility (or alternate source, as applicable) and with other vessels in
the area (including fireboats, escort vessels and other vessels employed in port
operations).
(i)
Provided that the Corpus Christi Facility (or alternate source, as applicable)
supplies a suitable vapor return line meeting the requirements of Section
7.2.2(e), then each LNG Tanker shall be capable of loading a full cargo of LNG
in the number of hours derived after applying the following formula:

15 + x = maximum LNG transferring time (in hours)
where:
x = y/12,000 Cubic Meters; and
y = the LNG cargo containment capacity of the LNG Tanker minus one hundred forty
thousand (140,000) Cubic Meters, provided that “y” shall be no less than zero
(0).
Time for connecting, cooling, draining, purging and disconnecting of liquid arms
shall not be included in the computation of loading time.
(j)
Each LNG Tanker shall procure and maintain Hull and Machinery Insurance and P&I
Insurance in accordance with Section 15.5.

7.6
LNG Tanker Inspections; LNG Tanker Vetting Procedures; Right to Reject LNG
Tanker

7.6.1
During the Term, on prior reasonable notice to Buyer, Seller may, at its sole
risk, send its representatives (including an independent internationally
recognized maritime consultant) to inspect during normal working hours any LNG
Tanker as Seller may consider necessary to ascertain whether the LNG Tanker
complies with this Agreement. Seller shall bear the costs and expenses in
connection with any inspection conducted under this Section 7.6.1. Any such
inspection may include, as far as is practicable having regard to the LNG
Tanker’s operational schedule, examination of the records related to the LNG
Tanker’s hull, cargo and ballast tanks, machinery, boilers, auxiliaries and
equipment; examination of the LNG Tanker’s deck, engine and official log books;
review of records of surveys by the LNG Tanker’s classification society and
relevant Governmental Authorities; and review of the LNG Tanker’s operating
procedures and performance of surveys, both in port and at sea. Any inspection
carried out pursuant to this Section 7.6.1: (a) shall not interfere with, or
hinder, any LNG Tanker’s safe and efficient





29



--------------------------------------------------------------------------------





construction or operation; and (b) shall not entitle Seller or any of its
representatives to make any request or recommendation directly to Transporter
except through Buyer. No inspection (or lack thereof) of an LNG Tanker hereunder
shall: (i) modify or amend Buyer’s obligations, representations, warranties, and
covenants hereunder; or (ii) constitute an acceptance or waiver by Seller of
Buyer’s obligations hereunder.
7.6.2
Seller shall indemnify and hold Buyer and its Affiliates harmless from any
Claims and Losses resulting from Seller’s inspection of any LNG Tanker pursuant
to Section 7.6.1.

7.6.3
Buyer shall comply with all LNG Tanker vetting procedures, as set forth in (a)
in respect of loadings at the Corpus Christi Facility, the Corpus Christi Marine
Operations Manual; and (b) in respect of loadings at any other LNG loading
facility, the vetting procedures applied by the operator of such LNG loading
facility and associated port.

7.6.4
Seller shall have the right to reject any LNG vessel that Buyer intends to use
to take delivery of LNG hereunder if such LNG vessel does not comply materially
with the provisions of this Agreement (including the vetting procedures
described in Section 7.6.3), provided that:

(a)
neither the exercise nor the non-exercise of such right shall reduce the
responsibility of Buyer to Seller in respect of such LNG vessel and her
operation, nor increase Seller’s responsibilities to Buyer or Third Parties for
the same; and

(b)
Buyer’s obligations under this Agreement shall not be excused or suspended by
reason of Buyer’s inability (pursuant to the foregoing) to use a vessel as an
LNG Tanker.

7.7
Port Liability Agreement

7.7.1
Buyer shall cause Transporter or the master of each LNG Tanker (acting on behalf
of the ship-owner and charterer) making use of the port or marine facilities at
the Corpus Christi Facility (or alternate source, as applicable) or the Loading
Port thereof on behalf of Buyer, to execute the Port Liability Agreement prior
to such LNG Tanker’s arrival at the Corpus Christi Facility (or alternate
source, as applicable) or the Loading Port thereof. In the event the master of
an LNG Tanker fails to execute such Port Liability Agreement, Buyer shall
indemnify and hold Seller, the owner and operator of the applicable LNG loading
facility, and their respective Affiliates harmless from any Claims brought
against, or Losses incurred by any such Persons arising from such failure.





30



--------------------------------------------------------------------------------





7.7.2
Subject to Section 7.7.1 and without prejudice to the terms of the Port
Liability Agreement, Seller releases Buyer, its Affiliates, and their respective
shareholders, officers, members, directors, employees, designees,
representatives, and agents from liability to Seller incident to all Claims and
Losses that may exist, arise or be threatened currently or in the future at any
time following the Effective Date and whether or not of a type contemplated by
either Party at any time, brought by any Person for injury to, illness or death
of any employee of Seller, or for damage to or loss of the relevant LNG loading
facility, which injury, illness, death, damage or loss arises out of, is
incident to, or results from the performance or failure to perform this
Agreement by Buyer, or any of its Affiliates, shareholders, officers, members,
directors, employees, designees, representatives and agents.

7.7.3
Subject to Section 7.7.1 and without prejudice to the terms of Section 12 or the
Port Liability Agreement, Buyer releases Seller, its Affiliates, and their
respective shareholders, officers, members, directors, employees, designees,
representatives, and agents from liability to Buyer incident to all Claims and
Losses that may exist, arise or be threatened currently or in the future at any
time following the Effective Date and whether or not of a type contemplated by
either Party at any time, brought by any Person for injury to, illness or death
of any employee of Buyer, or for damage to or loss of any LNG Tanker, which
injury, illness, death, damage or loss arises out of, is incident to, or results
from the performance or failure to perform this Agreement by Seller or its
Affiliates, shareholders, officers, members, directors, employees, designees,
representatives and agents.

7.7.4
The form of Port Liability Agreement may be amended from time to time without
consent of Buyer only if after any such amendment the revised terms of such Port
Liability Agreement: (a) do not negatively impact Buyer’s ability to perform its
obligations or exercise its rights under this Agreement, (b) treat Transporter
in a non-discriminatory manner in comparison to all other owners and charterers
of LNG vessels that use or transit the Loading Port, and (c) do not prevent any
Transporter from obtaining, on commercially reasonable terms, full P&I indemnity
coverage from a P&I Club, and such P&I indemnity will cover all Claims and
Losses pursuant to such Port Liability Agreement in relation to use of the
Loading Port by an LNG Tanker. Seller shall promptly notify Buyer upon any
amendment to the Port Liability Agreement and shall provide a copy of the
amended Port Liability Agreement to Buyer.

7.8
Marine Operations Manual

Seller shall, not later than the Start Date, deliver to Buyer a copy of the
marine operations manual developed for the Corpus Christi Facility (as amended
from time




31



--------------------------------------------------------------------------------





to time, the “Corpus Christi Marine Operations Manual”) which governs activities
at the Corpus Christi Facility and which applies to each LNG Tanker and each
other LNG vessel berthing at the Corpus Christi Facility. In the event of a
conflict between this Agreement and the Corpus Christi Marine Operations Manual,
the provisions of this Agreement shall control. Seller shall promptly notify
Buyer upon any amendment to the Corpus Christi Marine Operations Manual and
shall provide a copy of the amended Corpus Christi Marine Operations Manual to
Buyer.
7.9
Loading of LNG Tankers

7.9.1
Except as otherwise specifically provided, the terms of this Section 7.9 shall
apply to all LNG Tankers calling at the Corpus Christi Facility (or alternate
source, as applicable).

7.9.2
As soon as practicable after the LNG Tanker’s departure from the point of
departure en route to the Corpus Christi Facility (or alternate source, as
applicable), Buyer shall notify, or cause the master of the LNG Tanker to
notify, Seller of the information specified below (“In-Transit First Notice”):

(a)
name of the LNG Tanker and, in reasonable detail, the dimensions,
specifications, tank temperatures, volume of LNG onboard, operator, and owner of
such LNG Tanker;

(b)
any operational deficiencies in the LNG Tanker that may affect its performance
at the Corpus Christi Facility (or alternate source, as applicable) or berth;
and

(c)
the ETA.

7.9.3
With respect to each LNG Tanker scheduled to call at the Corpus Christi Facility
(or alternate source, as applicable), Buyer shall give, or cause the master of
the LNG Tanker to give, to Seller the following notices:

(a)
A second notice (“In-Transit Second Notice”), which shall be sent ninety-six
(96) hours prior to the ETA set forth in the In-Transit First Notice or as soon
as practicable prior to such ETA if the sea time between the point of departure
of the LNG Tanker and the Loading Port is less than ninety-six (96) hours,
stating the LNG Tanker’s then ETA. If, thereafter, such ETA changes by more than
six (6) hours, Buyer shall give promptly, or cause the master of the LNG Tanker
to give promptly, to Seller notice of the corrected ETA;

(b)
A third notice (“In-Transit Third Notice”), which shall be sent twenty-four (24)
hours prior to the ETA set forth in the In-Transit Second Notice (as corrected),
confirming or amending such ETA. If,





32



--------------------------------------------------------------------------------





thereafter, such ETA changes by more than three (3) hours, Buyer shall give
promptly, or cause the master of the LNG Tanker to give promptly, to Seller
notice of the corrected ETA;
(c)
A fourth notice (“In-Transit Final Notice”), which shall be sent twelve (12)
hours prior to the ETA set forth in the In-Transit Third Notice (as corrected),
confirming or amending such ETA. If, thereafter, such ETA changes by more than
one (1) hour, Buyer shall give promptly, or cause the master of the LNG Tanker
to give promptly, to Seller notice of the corrected ETA;

(d)
Any other notice as required by the operator of the relevant liquefaction
facility and/or port; and

(e)
An NOR, which shall be given at the time prescribed in Section 7.10.

7.9.4
Buyer shall have the right to cause a LNG Tanker to burn Gas as fuel during
operations at the Corpus Christi Facility (including while conducting cargo
transfer operations). The quantity of Gas burned as fuel pursuant to this
Section 7.9.4 shall be determined in accordance with Exhibit A. If Buyer
exercises its right pursuant to this Section 7.9.4, all amounts of Gas burned as
fuel shall be added to the quantity loaded included in Seller’s invoice pursuant
to Section 10.1.1, but shall have no impact in respect of Buyer’s obligations
under Section 5.

7.9.5
All vapor returned to Seller (or the operator of the LNG facility) during
cool-down or loading operations may be used or disposed of by Seller (or the
operator of the LNG facility) without compensation to Buyer. For the avoidance
of doubt, the number of MMBtus sold and delivered in respect of any cargo shall
be determined in accordance with Section 13.9.

7.10
Notice of Readiness

7.10.1
The master of an LNG Tanker arriving at the Corpus Christi Facility (or
alternate source, as applicable), or such master’s agent, shall give to Seller
its NOR for loading upon arrival of such LNG Tanker at the PBS; provided that,
in order for such NOR to be considered valid, such LNG Tanker must have, at the
time of such NOR issuance, all required Approvals from the relevant Governmental
Authorities, and be ready, willing, and able, to proceed to berth and load LNG
or to commence cool-down operations (as applicable).

7.10.2
A valid NOR given under Section 7.10.1 shall become effective as follows:

(a)
For an LNG Tanker arriving at the PBS at any time prior to the Delivery Window
allocated to such LNG Tanker, a valid NOR shall





33



--------------------------------------------------------------------------------





be deemed effective at the earlier of (i) the time at which the LNG Tanker is
all fast at the berth; and (ii) the later of (A) 6:00 a.m. Central Time on such
Delivery Window, and (B) six (6) hours after the time of its issuance;
(b)
For an LNG Tanker arriving at the PBS at any time during the Delivery Window
allocated to such LNG Tanker, a valid NOR shall become effective six (6) hours
after the time of its issuance; or

(c)
For an LNG Tanker arriving at the PBS at any time after the expiration of the
Delivery Window, a valid NOR shall become effective only once the LNG Tanker is
all fast at the berth.

7.11
Berthing Assignment

7.11.1
Seller shall berth an LNG Tanker which has tendered a valid NOR before or during
its Delivery Window promptly after Seller and the operator of the relevant LNG
facility determine such LNG Tanker will not interfere with berthing and loading
or unloading of any other scheduled LNG vessel with a higher berthing priority
but in no event later than the end of the Delivery Window allocated to such LNG
Tanker; provided, however, that if Seller does not berth such LNG Tanker by the
end of the Delivery Window, but berths such LNG Tanker within seventy-two (72)
hours after the end of its Delivery Window, Buyer’s sole recourse and remedy for
Seller’s failure to berth the LNG Tanker by the end of the Delivery Window is
demurrage pursuant to Section 7.12.3, payment for excess boil-off pursuant to
Section 7.12.4 and provision by Seller of a cool-down pursuant to Section
7.16.1(b). If, as of the seventy-second (72nd) hour after the end of the
Delivery Window, Seller has not berthed the LNG Tanker, and such delay is not
attributable to a reason that would result in an extension of Allotted Laytime
under Section 7.12.1, Seller shall be deemed to have failed to make the
Scheduled Cargo Quantity of the relevant cargo available for delivery and the
provisions of Section 5.5.2 shall apply.

7.11.2
For each delivery window period, Seller shall determine the berthing priority
among LNG vessels which have tendered valid NOR before or during their scheduled
delivery window as follows:

(a)
The first berthing priority for a delivery window period shall be for an LNG
vessel scheduled for such delivery window period. Priority within this group
shall be given to the LNG vessel which has first tendered its valid NOR. Once an
LNG vessel achieves a first berthing priority pursuant to this Section 7.11.2(a)
or 7.11.2(b), such LNG vessel shall maintain such priority until such LNG vessel
is berthed, so long as its tendered NOR remains valid; and





34



--------------------------------------------------------------------------------





(b)
The second berthing priority for a delivery window period shall be for an LNG
vessel scheduled for arrival after such delivery window period. Priority within
this group shall be given to the LNG vessel which has first tendered its valid
NOR. An LNG vessel with second berthing priority pursuant to this Section
7.11.2(b) will achieve a first berthing priority on its scheduled delivery
window pursuant to Section 7.11.2(a) if such LNG vessel has not been berthed
prior to such date, so long as its tendered NOR remains valid.

7.11.3
If an LNG Tanker tenders valid NOR after the end of its Delivery Window, Seller
shall use reasonable efforts to berth such LNG Tanker as soon as reasonably
practical; provided, however, that, unless otherwise agreed with Buyer, Seller
shall have no obligation to use such efforts to berth an LNG Tanker that tenders
NOR more than seventy-two (72) hours after the end of its Delivery Window. If,
as of the seventy-second (72nd) hour after the end of the Delivery Window, the
LNG Tanker has not tendered a valid NOR, and such delay is not attributable to a
reason that would result in an extension of allowed berth time under Section
7.14.2(b), Buyer shall be deemed to have failed to take delivery of the
Scheduled Cargo Quantity of the relevant cargo and the entire Scheduled Cargo
Quantity shall be considered DQ.

7.12
Berth Laytime

7.12.1
The allotted laytime for each LNG Tanker (“Allotted Laytime”) shall be
determined in accordance with the following formula:

36 + x = Allotted Laytime (in hours)
where:
x = y/12,000 Cubic Meters; and
y = the LNG cargo containment capacity of the LNG Tanker minus one hundred forty
thousand (140,000) Cubic Meters), provided that “y” shall be no less than zero
(0).
Allotted Laytime shall be extended by any period of delay that is caused by:
(a)
(i) reasons attributable to Buyer, a Governmental Authority, Transporter, the
LNG Tanker or its master, crew, owner or operator; and (ii) reasons attributable
to any Third Party outside of the reasonable control of Seller;

(b)
Force Majeure or Adverse Weather Conditions;

(c)
unscheduled curtailment or temporary discontinuation of operations at the Corpus
Christi Facility (or alternate source, as applicable)





35



--------------------------------------------------------------------------------





necessary for reasons of safety, except to the extent such unscheduled
curtailment or temporary discontinuation of operations is due to Seller’s
failure to operate and maintain its facilities as a Reasonable and Prudent
Operator;
(d)
time at berth during cool-down pursuant to Section 7.16.1; and

(e)
nighttime transit restrictions.

7.12.2
The actual laytime for each LNG Tanker (“Actual Laytime”) shall commence when
the NOR is effective and shall end when (i) the LNG transfer and return lines of
the LNG Tanker are disconnected from the Corpus Christi Facility’s (or alternate
source’s, as applicable) LNG transfer and return lines, (ii) the cargo documents
are on board of the LNG Tanker and (iii) the LNG Tanker is cleared for departure
and able to depart.

7.12.3
In the event Actual Laytime exceeds Allotted Laytime (including any extension in
accordance with Section 7.12.1) (“Demurrage Event”), Seller shall pay to Buyer
as liquidated damages demurrage in USD (which shall be prorated for a portion of
a Day) at a rate of USD seventy-five thousand (US$75,000) per Day. If a
Demurrage Event occurs, Buyer shall invoice Seller for such demurrage within one
hundred eighty (180) Days pursuant to Section 10.1.3.

7.12.4
If an LNG Tanker is delayed in berthing at the Corpus Christi Facility (or
alternate source, as applicable) and/or commencement of LNG transfer due to an
event occurring at the Corpus Christi Facility (or alternate source, as
applicable) and for a reason that would not result in an extension of Allotted
Laytime under Section 7.12.1, and if, as a result thereof, the commencement of
LNG transfer is delayed beyond twenty-four (24) hours after NOR is effective,
then, for each full hour by which commencement of LNG transfer is delayed beyond
such twenty-four (24) hour period, Seller shall pay Buyer as liquidated damages
an amount, on account of excess boil-off, equal to GCM (calculated in accordance
with Section 9.1.1 as if such cargo had been made available in the Delivery
Month) for such cargo multiplied by a quantity (in MMBtu) equal to zero decimal
zero zero three three three percent (0.00333%) of the cargo containment capacity
of such LNG Tanker; provided that in no event shall the quantity of MMBtu used
in the calculation of this Section 7.12.4 exceed the quantity of LNG on board
the LNG Tanker at the time it issued its valid NOR. Buyer shall invoice Seller
for such excess boil-off within one hundred eighty (180) Days after the
applicable event pursuant to Section 10.1.3.





36



--------------------------------------------------------------------------------





7.13
LNG Transfers at the Loading Facility

7.13.1
Seller shall cooperate with Transporters (or their agents) and with the master
of each LNG Tanker to facilitate the continuous and efficient transfer of LNG
hereunder.

7.13.2
During LNG transfer, Seller shall cause the operator of the LNG facility to
provide or take receipt of (as applicable), through the facility’s vapor return
line, Gas in such quantities as are necessary for the safe transfer of LNG at
such rates, pressures and temperatures as may be required by the design of the
LNG Tanker.

7.13.3
Promptly after completion of loading of each cargo, Seller shall send to Buyer a
certificate of origin, together with such other documents concerning the cargo
as may reasonably be requested by Buyer.

7.13.4
Buyer, in cooperation with Seller, shall cause the LNG Tanker to depart safely
and expeditiously from the berth upon completion of LNG transfer.

7.14
LNG Tanker Not Ready for LNG Transfer; Excess Laytime

7.14.1
If any LNG Tanker previously believed to be ready for LNG transfer is determined
to be not ready after being berthed, the NOR shall be invalid, and Seller (or
the LNG facility’s operator) may direct the LNG Tanker’s master to vacate the
berth and proceed to anchorage, whether or not other LNG vessels are awaiting
the berth, unless it appears reasonably certain to Seller (and the LNG
facility’s operator) that such LNG Tanker can be made ready without disrupting
the overall berthing schedule of the Corpus Christi Facility (or alternate
source, as applicable) or operations of the Corpus Christi Facility (or
alternate source, as applicable). When an unready LNG Tanker at anchorage
becomes ready for LNG transfer, its master shall notify Seller. If, as a result
of such LNG Tanker’s not being ready to load, Buyer fails to take a cargo, the
entire Scheduled Cargo Quantity shall be considered DQ.

7.14.2
The following shall apply with respect to berthing:

(a)
An LNG Tanker shall complete LNG transfer and vacate the berth as soon as
possible but not later than the end of its allowed laytime. An LNG Tanker’s
allowed laytime shall commence when such LNG Tanker is all fast at the berth and
shall end a number of consecutive hours thereafter determined in accordance with
the following formula:

24 + x = allowed laytime (in hours)
where:




37



--------------------------------------------------------------------------------





x = y/12,000 Cubic Meters; and
y = the LNG cargo containment capacity of the LNG Tanker minus one hundred forty
thousand (140,000) Cubic Meters, provided that “y” shall be no less than zero
(0).
(b)
Notwithstanding the foregoing, the allowed laytime shall be extended for: (i)
reasons attributable to Seller or the operator of the Corpus Christi Facility
(or alternate source, as applicable); (ii) reasons attributable to a
Governmental Authority outside of the reasonable control of Buyer or the
Transporter; (iii) reasons attributable to any Third Party outside of the
reasonable control of Buyer or the Transporter; (iv) time at berth during any
cool-down pursuant to Section 7.16.1; (v) unscheduled curtailment or temporary
discontinuation of operations at the Corpus Christi Facility (or alternate
source, as applicable) necessary for reasons of safety, except to the extent
attributable to Buyer or Transporter; (vi) Force Majeure; and (vii) nighttime
transit restrictions.

(c)
If an LNG Tanker fails to depart at the end of its allowed laytime (as extended
pursuant to Section 7.14.2(b)), another LNG vessel is awaiting the berth and the
LNG Tanker’s continued occupancy of the berth will disrupt the overall berthing
schedule of the Corpus Christi Facility (or alternate source, as applicable) or
operations of the Corpus Christi Facility (or alternate source, as applicable),
Seller (or the LNG facility’s operator) may direct the LNG Tanker to vacate the
berth and proceed to sea at utmost dispatch.

(d)
If an LNG Tanker fails to depart the berth at the end of its allowed laytime (as
extended pursuant to Section 7.14.2(b)) and as a result the subsequent LNG
vessel is prevented from or delayed in loading or unloading, Buyer shall
reimburse Seller for any and all actual documented demurrage or excess boil-off
that Seller becomes contractually obligated to pay to any Third Party with
respect to such subsequent LNG vessel, as a result of the LNG Tanker not
completing LNG transfer and vacating the berth as required by this Section
7.14.2; provided that Buyer shall not be required to reimburse Seller for any
amounts based on a demurrage rate or excess boil-off rate or price in excess of
the amounts specified in Section 7.12.3 and Section 7.12.4, as applicable.
Seller shall invoice Buyer for any amounts due under this Section 7.14.2(d)
pursuant to Section 10.1.3 within one hundred eighty (180) Days after the
relevant Delivery Window.

(e)
In the event an LNG Tanker fails to vacate the berth pursuant to this Section
7.14 and Buyer is not taking actions to cause it to vacate the





38



--------------------------------------------------------------------------------





berth, Seller (or the LNG facility’s operator) may effect such removal at the
expense of Buyer.
7.15
Cooperation

7.15.1
If any circumstance occurs or is foreseen to occur so as to cause delay to an
LNG Tanker or any other LNG vessel in berthing, loading, unloading or departing,
Buyer and Seller shall, without prejudice to any other provision of this
Agreement, discuss the problem in good faith with each other and, if
appropriate, with other users of the Loading Port, and the Parties shall use
reasonable efforts to minimize or to avoid the delay, and at the same time shall
cooperate with each other and with such other users of the Loading Port, as
appropriate, to find countermeasures to minimize or to avoid the occurrence of
any similar delay in the future.

7.15.2
With respect to an LNG Tanker scheduled to load a cargo at the Corpus Christi
Facility (or alternate source, as applicable), if such LNG Tanker is unable to
berth at the Corpus Christi Facility (or alternate source, as applicable) within
forty-eight (48) hours after the end of its Delivery Window solely due to a
Force Majeure event, then the relevant cargo shall be cancelled, to the extent
affected; provided, however, that if requested by Buyer or Seller, each Party
shall use reasonable efforts to agree to changes to the ADP or Ninety Day
Schedule in order to maximize the safe, reliable and efficient usage of the
Corpus Christi Facility (or alternate source, as applicable).

7.16
Cool-Down of LNG Tankers

7.16.1
Buyer shall be solely responsible for ensuring that each LNG Tanker elected by
Buyer for taking a cargo arrives at the Corpus Christi Facility (or alternate
source, as applicable) cold and in a state of readiness. Notwithstanding the
foregoing and subject to Section 7.16.2, with respect to any cargo scheduled to
load hereunder at the Corpus Christi Facility:

(a)
Seller shall use reasonable efforts (taking into account, among other things,
availability of sufficient berth time and whether such requested cool-down is
operationally feasible) to accept Buyer’s request to provide cool-down service
for any LNG Tanker, subject to Buyer requesting such cool-down service by notice
to Seller no less than thirty (30) Days before the relevant cargo’s Delivery
Window; and

(b)
Seller shall provide cool-down service to any LNG Tanker requiring cool-down
solely as a result of a delay caused by Seller, but only if such LNG Tanker made
no other call between the original Delivery Window and the requested cool-down
time, provided that if Seller





39



--------------------------------------------------------------------------------





provides a cool-down under this Section 7.16.1(b), Seller shall have no
obligation to pay Buyer in respect of excess boil-off pursuant to Section
7.12.4.
7.16.2
The following shall apply to any cool-down service provided by Seller pursuant
to Section 7.16.1:

(a)
all LNG provided by Seller for cooling LNG Tankers shall be sold, delivered and
invoiced by Seller, and paid for by Buyer, at a price equal to GCM (calculated
in accordance with Section 9.1.1 as if such cargo had been made available in the
Delivery Month);

(b)
the MMBtu content of the total liquid quantities delivered for cooling, measured
before evaporation (without deduction of the quantity of vapor returned from the
LNG Tanker), shall be determined by reference to the relevant LNG Tanker’s
cool-down tables;

(c)
the Parties will determine by mutual agreement the rates and pressures for
delivery of LNG for cool-down, but always in full accordance with safe operating
parameters and procedures mutually established and agreed by both the LNG Tanker
and the Corpus Christi Facility; and

(d)
LNG provided during cool down by Seller pursuant to Section 7.16.1 shall not be
applied against the Scheduled Cargo Quantity for the relevant cargo.

8.
Annual Delivery Program

8.1
Programming Information

8.1.1
No later than one hundred seventy (170) Days before the start of each Contract
Year, Seller shall provide Buyer with Seller’s good faith estimate of the Gross
Heating Value of LNG to be delivered during the coming Contract Year.

8.1.2
No less than one hundred twenty (120) Days before the start of each Contract
Year, Buyer shall notify Seller of Buyer’s proposed schedule of receipt of
cargoes for each Month of such Contract Year. Such schedule shall be on a
reasonably even and ratable basis in accordance with Section 5.1.3, and Buyer’s
notice shall include the following information:

(a)
the LNG Tanker (if known) for each proposed cargo;

(b)
the proposed Delivery Window for each cargo, provided that Buyer shall propose a
total of twelve (12) cargoes each Contract Year with one (1) Delivery Window
occurring in each Month;





40



--------------------------------------------------------------------------------





(c)
the Scheduled Cargo Quantity for each cargo, which shall be three million seven
hundred two thousand eight hundred ninety-nine (3,702,899) MMBtus;

(d)
the anticipated Discharge Terminal for each proposed cargo, subject to Section
26.1; and

(e)
any other information that may affect annual scheduling.

Buyer shall also inform Seller of any anticipated periods for maintenance to be
conducted with respect to the LNG Tankers identified in (a) above.
8.1.3
Seller will then notify Buyer no less than seventy-five (75) Days before the
start of such Contract Year of Seller’s proposed schedule of cargoes to be made
available in each Month of such Contract Year, exercising reasonable efforts to
adopt Buyer’s proposed schedule of receipts requested in accordance with Section
8.1.2 and such schedule shall be on a reasonably even and ratable basis in
accordance with Section 5.1.3, subject to any exercise of Major Scheduled
Maintenance Quantities by Seller; provided that if Buyer fails to deliver the
notice in accordance with Section 8.1.2, Seller may nevertheless propose a
schedule according to the terms of this Section 8.1.3. Such notice shall include
the following information:

(a)
the AACQ for the Contract Year;

(b)
the Major Scheduled Maintenance Quantity (if any) for the Contract Year,
including identification of the cargo being removed from the schedule;

(c)
for each cargo (to avoid doubt, other than any cargo removed by Seller as a
result of a Major Scheduled Maintenance Quantity election):

(i)
the LNG Tanker (if specified by Buyer);

(ii)
the Scheduled Cargo Quantity, which shall be three million seven hundred two
thousand eight hundred ninety-nine (3,702,899) MMBtus;

(iii)
the proposed Delivery Window;

(iv)
the LNG facility at which the relevant cargo is to be loaded; and

(v)
the Discharge Terminal specified in the notice sent by Buyer pursuant to Section
8.1.2, subject to such Discharge Terminal complying with Section 26.1; and





41



--------------------------------------------------------------------------------





(d)
any other information that may affect annual scheduling.

8.2
Determination of Annual Delivery Program

8.2.1
Not later than five (5) Days after receipt of Seller’s proposed schedule
provided under Section 8.1.3, Buyer shall notify Seller if Buyer desires to
consult with Seller regarding the proposed schedule, and Seller shall, no later
than fifteen (15) Days after receipt of Buyer’s notice, meet and consult with
Buyer.

8.2.2
If, prior to the date that is fifty-five (55) Days before the start of the
coming Contract Year, the Parties have agreed on a schedule of deliveries for
such coming Contract Year, then Seller shall issue the delivery schedule agreed
by the Parties. If the Parties are unable to agree on a schedule of deliveries
for the coming Contract Year, then not later than fifty-five (55) Days before
the start of such Contract Year, Seller shall issue the delivery schedule for
such Contract Year containing the information set forth in Section 8.1.3,
modified to reflect any changes agreed by the Parties pursuant to Section 8.2.1.
The schedule promulgated by Seller shall reflect the exercise of reasonable
efforts by Seller to assign to Buyer Delivery Windows that are as close as
reasonably practicable to the Delivery Windows proposed by Buyer (subject to
such Delivery Windows proposed by Buyer being in compliance with the provisions
of Section 8.1.2). In assigning Delivery Windows, Seller shall have the right to
give priority to the requests of Foundation Customers and all other customers
with contractual priority over the requests of other customers including Buyer.

8.2.3
The schedule for deliveries of LNG during the Contract Year established pursuant
to this Section 8.2, as amended from time to time in accordance with Section
8.3, is the “Annual Delivery Program” or “ADP”. If Seller fails to issue the
schedule provided for in Section 8.1.3 or Section 8.2.2, if applicable, then the
schedule proposed by Buyer under Section 8.1.2 shall be the ADP for the relevant
Contract Year.

8.2.4
Notwithstanding the foregoing provisions of Section 8.1 and Section 8.2, the ADP
for the First Contract Year shall be agreed upon by the Parties no later than
five (5) days after the Effective Date.

8.3
Changes to Annual Delivery Program

8.3.1
Subject to Section 8.3.4, either Party may request by notice a change in the ADP
or Ninety Day Schedule for a Contract Year for any reason. Each Party shall use
reasonable efforts to accommodate any such change requested by the other Party;
provided, however that neither Party shall be under any obligation to consent
thereto if such change results in a change to any Delivery Window or the
Scheduled Cargo Quantity.





42



--------------------------------------------------------------------------------





8.3.2
Buyer shall have the right at any time to: (a) nominate an alternate LNG Tanker
for a cargo subject to such LNG Tanker complying with the requirements of this
Agreement and (b) nominate an alternate Discharge Terminal for a cargo subject
to such Discharge Terminal complying with Section 26.1. If the gross volumetric
capacity of the alternate LNG tanker nominated by Buyer pursuant to the
foregoing is not sufficient to load the Scheduled Cargo Quantity of the relevant
cargo, then, upon such nomination, the portion of the Scheduled Cargo Quantity
that cannot be loaded onto such alternate LNG Tanker shall be considered DQ and
the Scheduled Cargo Quantity shall be reduced accordingly.

8.3.3
With respect to any cargo(es) scheduled in the ADP or Ninety Day Schedule,
Seller may, at any time, change the LNG facility (and associated Loading Port)
at which the relevant cargo is to be loaded to:

(a)
the Sabine Pass Facility, Corpus Christi Facility or any other LNG loading
facility located in the U.S. Gulf Coast, subject to: (i) providing notice
thereof to Buyer no less than ten (10) Days prior to the beginning of the
relevant cargo’s Delivery Window; and (ii) in the case of any LNG facility other
than the Sabine Pass Facility and the Corpus Christi Facility, confirmation of
ship-shore compatibility by Buyer; or

(b)
subject to the prior written consent of Buyer (such consent not to be
unreasonably withheld or delayed), any LNG loading facility located outside the
U.S. Gulf Coast.

8.3.4
Any change to the ADP or Ninety Day Schedule shall not: (a) unless expressly
agreed otherwise by both Parties in such amended ADP or Ninety Day Schedule,
affect the obligations pursuant to Section 5 of the Party requesting such
change; or (b) result in unreasonably unratable deliveries at any time during a
Contract Year (when compared to the ADP originally issued for such Contract
Year).

8.3.5
Upon a change to the Delivery Window or Scheduled Cargo Quantity for a cargo,
the ADP and/or Ninety Day Schedule shall be amended accordingly and an updated
ADP and/or Ninety Day Schedule shall promptly be provided in writing by Seller
to Buyer.

8.4
Ninety Day Schedule

No later than the twenty-fifth (25th) Day of each Month, Seller shall issue a
forward plan of deliveries for the three (3)-Month period commencing on the
first Day of the following Month thereafter (e.g., the Ninety Day Schedule for
the three (3)-Month period commencing on May 1st shall be issued no later than
the twenty-fifth (25th) Day of April) (such plan, as amended from time to time
in accordance with




43



--------------------------------------------------------------------------------





procedures set forth in this Agreement, the “Ninety Day Schedule”). The Ninety
Day Schedule shall set forth by cargo the forecast pattern of deliveries,
including the Delivery Window, LNG loading facility, LNG Tanker and Scheduled
Cargo Quantity for each cargo. In the absence of agreement between the Parties
otherwise, the Ninety Day Schedule will maintain the Scheduled Cargo Quantities
and Delivery Windows as identified in the Annual Delivery Program.
9.
Contract Sales Price

9.1
Contract Sales Price

9.1.1
The payment (expressed in USD, the “Cargo Payment”) for each cargo made
available by Seller to Buyer shall be as follows:

Cargo Payment = ((DSCQ - AQ) x GSA CSP) + (AQ x Alternative CSP) + (EQ x GCMA) -
(DQ x Alternative CSP)
where:
Alternative CSP =
1.15 x HH;

GCM =
the price (in USD per MMBtu) published by Platts for the relevant date in
‘Platts LNG Daily’ under the heading ‘Platts Daily LNG Markers ($/MMBtu)’,
subheading ‘FOB Gulf Coast Marker (GCM)’, reference ‘GCM (Month ‘m’)’, where
Month ‘m’ is the Month in which the relevant cargo’s Delivery Window is
scheduled to begin;

GCM Pricing Date =
each Day within the applicable GCM Pricing Period that GCM is published by the
publication agency;

GCM Pricing Period = the Month that is one (1) Month prior to the Month in which
the relevant cargo’s Delivery Window is scheduled to begin;
GCMA =
the greater of (a) the arithmetic average of the GCM for each GCM Pricing Date
and (b) the Alternative CSP; and

GSA CSP =
(1.15 x (CP-A - α)) + FLF; where “CP-A”, “α” and “FLF” are each as defined in
the GSA, provided that “n” as used in the GSA shall be defined as the relevant
Pricing Month.

9.1.2
If more than one (1) cargo is scheduled for delivery in any Month in a given ADP
or Ninety Day Schedule, then in respect of each such cargo other than one (1)
such cargo, Seller will nominate a Month as the Pricing Month for





44



--------------------------------------------------------------------------------





such cargo(es) such that each cargo scheduled for delivery in such ADP or Ninety
Day Schedule has a unique Pricing Month.
9.1.3
Alternative Quantity

If a GSA Event occurs, Seller shall have the right to change the price
applicable to all or a portion of the Affected Quantity to the Alternative CSP.
In such case, Seller shall notify Buyer of the portion of the Affected Quantity
to which such alternative price applies (an “Alternative Quantity”), and in
relation to the Alternative Quantity only, Seller shall forfeit its right to
claim Force Majeure based on the GSA Event.
10.
Invoicing and Payment

10.1
Invoices

10.1.1
Invoices for Cargoes. Invoices for each cargo made available by Seller and taken
by Buyer, together with relevant supporting documents including a certificate of
quantity loaded, shall be prepared and delivered by Seller to Buyer promptly
following each Delivery Window and receipt of the final inspection certificate
applicable to the loading of such cargo. The invoice amount shall be the Cargo
Payment (for the avoidance of doubt, the quantity of MMBtus taken by Buyer for
the purposes of calculating the Cargo Payment shall be determined in accordance
with Section 13.9). If Buyer fails to take a cargo made available by Seller, the
entire Scheduled Cargo Quantity shall be considered DQ and Seller shall prepare
and deliver to Buyer an invoice for such cargo promptly following such failure
to take.

10.1.2
Invoices for Cargo DoP Payments. Invoices for Cargo DoP Payments owed to Buyer
by Seller shall be prepared by Buyer and delivered to Seller promptly following
the Delivery Window of each affected cargo and completion of mitigation efforts.

10.1.3
Invoices for Various Sums Due. In the event that any sums are due from one Party
to the other Party under Section 7.5.4(b), 7.12.3, 7.12.4, 7.14.2(d), 7.16.1,
10.3.3, 10.4.1, 11.5, 12.3.1(c), or 12.3.2(a) of this Agreement, the Party to
whom such sums are owed shall furnish an invoice therefor, describing in
reasonable detail the basis for such invoice and providing relevant documents
supporting the calculation thereof.

10.1.4
Invoices for Other Sums Due. In the event that any sums are due from one Party
to the other Party under this Agreement, other than for a reason addressed in
Section 10.1.1 through 10.1.3, the Party to whom such sums are owed shall
furnish an invoice therefor, describing in reasonable detail the basis for such
invoice and providing relevant documents supporting the calculation thereof.





45



--------------------------------------------------------------------------------





10.1.5
Notice. Invoices shall be sent in accordance with Section 25.

10.1.6
Provisional Invoices.

(a)
In the event (i) a rate or index used in the calculation of an amount is not
available on a temporary or permanent basis; or (ii) any other relevant
information necessary to compute an invoice is not available, the invoicing
Party may issue a provisional invoice (“Provisional Invoice”) in an amount
calculated, in the case of subsection (i) of this Section 10.1.6(a), in
accordance with Section 1.3, and, in the case of subsection (ii) of this Section
10.1.6(a), based on the best estimate of the unavailable information by the
Party issuing the Provisional Invoice or, in the case of a cargo delivered prior
to the end of such cargo’s applicable Pricing Period (as defined in the GSA),
based on a Pricing Period calculated to end in the Month of the actual delivery
of such cargo. In the event a Provisional Invoice is to be issued because the
certificate of quantity loaded is not available because such LNG’s loaded
quality has not yet been determined, then Seller shall use the average loaded
quality data for the two (2) cargoes loaded at the Corpus Christi Facility
(whether delivered to Buyer or another customer) immediately preceding the
relevant cargo. A Provisional Invoice shall be deemed to be an invoice issued
pursuant to Section 10.1.1 and Section 10.1.2, as applicable, for the purposes
of the payment obligations of Seller or Buyer, as applicable, and shall be
subject to subsequent adjustment in accordance with Section 10.1.6(b).

(b)
If a Provisional Invoice has been issued, the invoicing Party shall issue a
final invoice reflecting any credit or debit, as applicable, to the Provisional
Invoice as soon as reasonably practicable after the information necessary to
compute the payment has been obtained by such Party. Seller and Buyer shall
settle such debit or credit amount, as the case may be, when payment of the next
invoice is due pursuant to Section 10.2 or, if earlier, upon the termination of
this Agreement.

10.2
Payment

All amounts invoiced under this Agreement that are due and payable shall be paid
in accordance with this Section 10.2.
10.2.1
Payments for Cargoes. Invoices issued in accordance with Section 10.1.1 for
cargoes made available shall become due and payable by Buyer on the Payment Due
Date. “Payment Due Date” means in respect of the relevant invoice, the date that
is two (2) Business Days prior to the payment due date applicable to the
Delivery Month under the GSA. For example, if the GSA payment due date for March
2020 is April 25, 2020, the Payment Due Date





46



--------------------------------------------------------------------------------





applicable to a cargo with a March 2020 Delivery Month will be two (2) Business
Days prior to April 25, 2020. Seller will notify Buyer of the Payment Due Date
in respect of each invoice issued under Section 10.1.1.
10.2.2
Cargo DoP Payments. Invoices issued in accordance with Section 10.1.2 shall
become due and payable on the tenth (10th) Day following receipt by Seller.

10.2.3
Payments for Other Sums Due. An invoice issued pursuant to Section 10.1.3 or
10.1.4 shall be paid by the paying Party thereunder not later than twenty (20)
Days after receipt of such invoice.

10.2.4
Payment Method. All invoices shall be settled by payment in USD of the sum due
by wire transfer of immediately available funds to an account with the bank
designated by the other Party in accordance with Section 10.2.5.

10.2.5
Designated Bank. Each Party shall designate a bank in a location reasonably
acceptable to the other Party for payments under this Agreement. A Party shall
designate its bank by notice to the other Party initially not later than the
Start Date and thereafter not less than thirty (30) Days before any
redesignation is to be effective.

10.2.6
Payment Date. If any invoice issued pursuant to Section 10.1 would result in a
Party being required to make a payment on a Day that is not a Business Day, then
the due date for such invoice shall be the immediately succeeding Business Day;
provided, however, that in no event shall any invoice be due less than five (5)
Business Days after receipt of the invoice by the Party being required to make a
payment.

10.3
Disputed Invoice

10.3.1
Payment Pending Dispute. Absent manifest error, each Party invoiced pursuant to
Section 10.1.1, 10.1.2, or 10.1.3 shall pay all disputed and undisputed amounts
due under such invoice without netting or offsetting any amounts owed by the
Party receiving the invoice, including taxes (except as provided in Section
11.4), exchange charges, or bank transfer charges. In the case of manifest
error, the correct amount shall be paid disregarding such error, and necessary
correction and consequent adjustment shall be made within five (5) Business Days
after agreement or determination of the correct amount.

10.3.2
Timing. Except with respect to Sections 1.3, 10.3.4, and 14, any invoice may be
contested by the receiving Party only pursuant to Section 10.5 or if, within a
period of thirteen (13) Months after its receipt thereof, that Party serves
notice to the other Party questioning the correctness of such invoice.





47



--------------------------------------------------------------------------------





Subject to Section 10.5, if no such notice is served, the invoice shall be
deemed correct and accepted by both Parties.
10.3.3
Interest. The Party who invoiced and received payment of a sum, subsequently
determined not to have been payable under this Agreement to such Party, shall
pay interest to the other Party on such amount, at a rate per annum equal to two
percent (2%) above LIBOR (as in effect on the Day when such sum was originally
paid) on and from the Day when such sum was originally paid until the date of
its repayment, provided that, without prejudice to the other terms of this
Agreement, if such period lasts longer than ninety (90) Days, the applicable
LIBOR rate for each successive term of ninety (90) Days during that period shall
be that in effect on the first Day of that ninety (90) Day period. Interest
shall accrue from Day to Day and be calculated on the basis of a three hundred
sixty (360) Day year.

10.3.4
Measurement or Analyzing Errors. Any errors found in an invoice or credit note
which are caused by the inaccuracy of any measuring or analyzing equipment or
device shall be corrected in accordance with Exhibit A, as applicable, and shall
be settled in the same manner as is set out above in this Section 10.3.

10.4
Delay in Payment

10.4.1
Interest. If either Seller or Buyer fails to make payment of any sum as and when
due under this Agreement, it shall pay interest thereon to the other Party at a
rate per annum equal to two percent (2%) above LIBOR (as in effect on the Day
when such sum was originally due) on and from the Day when payment was due until
the date of payment, provided that, without prejudice to the other terms of this
Agreement, if such period lasts longer than ninety (90) Days, the applicable
LIBOR rate for each successive term of ninety (90) Days during that period shall
be that in effect on the first Day of that ninety (90) Day period. Interest
shall accrue from Day to Day and be calculated on the basis of a three hundred
sixty (360) Day year.

10.4.2
Costs and Expenses. Subject to Section 21.1.12, each Party shall bear its own
costs (including attorneys’ or Experts’ fees or costs) in respect of enforcement
of such Party’s rights in any Dispute proceeding as a result of the other Party
failing to perform or failing timely to perform its obligations under this
Agreement including failing timely to make any payment in accordance with this
Agreement.

10.5
Audit Rights

Each Party shall have the right to cause an independent auditor, appointed by
such Party at such Party’s sole cost and expense, to audit the books, records
and accounts of the other Party that are directly relevant to the determination
of any amounts




48



--------------------------------------------------------------------------------





invoiced, charged, or credited by the other Party within the previous twelve
(12) Months or as otherwise required by this Agreement. Such audit shall be
conducted at the office where the records are located, during the audited
Party’s regular business hours and on reasonable prior notice, and shall be
completed within thirty (30) Days after the audited Party’s relevant records
have been made available to the auditing Party. The independent auditor shall be
a major international accountancy firm, and the Party appointing such auditor
shall cause the auditor to execute a confidentiality agreement acceptable to the
Party being audited. If the audit discloses an error in any invoiced amount
under this Agreement, then the auditing Party shall, within thirty (30) Days
following completion of the audit pertaining to the affected invoice or
statement, provide notice to the audited Party describing the error and the
basis therefor. Promptly thereafter, the Parties shall commence discussions
regarding such error in order to expeditiously, and in good faith, achieve
resolution thereof, provided that any adjustments arising from such audit shall
be made and all credits or charges finalized within forty-five (45) Days of
completion of any relevant audit.
10.6
Seller’s Right to Suspend Performance

If either (a) Seller has not received payment in respect of any amounts due
under any invoice(s) under this Agreement totaling in excess of USD ten million
(US$10,000,000) within two (2) Business Days after the due date thereof or (b)
Buyer is in default under any financing agreement and the amount of debt
associated with the relevant financing agreement(s) exceeds USD twenty-five
million (US$25,000,000), then without prejudice to any other rights and remedies
of Seller arising under this Agreement or by Applicable Laws or otherwise, upon
giving notice to Buyer:
10.6.1
Seller may suspend delivering any or all subsequent cargoes until: (i) in the
case of (a) above, the amounts outstanding under such invoice(s) and interest
thereon have been paid in full; or (ii) in the case of (b) above, such default
has been cured in its entirety and the underlying cause of such default has been
addressed/remedied to Seller’s reasonable satisfaction.

10.6.2
In the event of such suspension, Buyer shall not be relieved of any of its
obligations under this Agreement, including its obligation to take any LNG, and
the entire Scheduled Cargo Quantity with respect to each cargo scheduled in the
Annual Delivery Program or Ninety Day Schedule which is not delivered during the
suspension shall be considered DQ.

10.6.3
During the period that such suspension is effective, Seller shall have no
obligation to make available any cargoes to Buyer and shall be deemed to have
made available such cargo for purposes of Section 9.1.1 and Section 10.1.1.





49



--------------------------------------------------------------------------------





10.7
Final Settlement

Within sixty (60) Days after expiration of the Term or the earlier termination
of this Agreement, Seller and Buyer shall determine the amount of any final
reconciliation payment. After the amount of the final settlement has been
determined, Seller shall send a statement to Buyer, or Buyer shall send a
statement to Seller, as the case may be, for amounts due under this Section
10.7, and Seller or Buyer, as the case may be, shall pay such final statement no
later than twenty (20) Business Days after the date of receipt thereof.
11.
Taxes

11.1
Responsibility

Buyer shall indemnify and hold Seller and its direct or indirect owners and
Affiliates harmless from any and all Buyer Taxes, and Seller shall indemnify and
hold Buyer and its Affiliates harmless from any and all Seller Taxes.
11.2
Seller Taxes

“Seller Taxes” means any taxes imposed from time to time:
(a)
solely on account of the corporate existence of Seller or its Affiliates;

(b)
in respect of the property, revenue, income, or profits of Seller or its
Affiliates (other than taxes required to be deducted or withheld by Buyer from
or in respect of any payments (whether in cash or in kind) under this
Agreement);

(c)
subject to Section 11.5, in the United States of America or any political
subdivision thereof, that may be levied or assessed upon the sale, use or
purchase of LNG up to and at the Delivery Point;

(d)
in the United States of America or any political subdivision thereof, that may
be levied or assessed upon the export, loading, storage, processing, transfer,
transport, ownership of title, or delivery of LNG, up to and at the Delivery
Point; and

(e)
payable by Buyer by reason of a failure by Seller to properly deduct, withhold
or pay any taxes described in Section 11.4.

11.3
Buyer Taxes

“Buyer Taxes” means any taxes imposed from time to time:
(a)
solely on account of the corporate existence of Buyer or its Affiliates;





50



--------------------------------------------------------------------------------





(b)
in respect of the property, revenue, income, or profits of Buyer or its
Affiliates (other than taxes required to be deducted or withheld by Seller from
or in respect of payments (whether in cash or in kind) under this Agreement);

(c)
in the United States of America (or any political subdivision thereof) or in any
jurisdiction in which any of Buyer’s Discharge Terminals are located (or any
political subdivision thereof), or any jurisdiction through which any LNG Tanker
transits or on which any LNG Tanker calls (or any political subdivision
thereof), in each case that may be levied or assessed upon the sale, use,
purchase, import, unloading, export, loading, storage, processing, transfer,
transport, ownership of title, receipt or delivery of LNG after the Delivery
Point; and

(d)
payable by Seller by reason of a failure by Buyer to properly deduct, withhold
or pay any taxes described in Section 11.4.

11.4
Withholding Taxes

If Seller or Buyer (in either case, the “Payor” for purposes of this Section
11.4), is required to deduct or withhold taxes from or in respect of any
payments (whether in cash or in kind) to the other Party under this Agreement,
then: (a) the Payor shall make such deductions and withholdings; (b) the Payor
shall pay the full amount deducted or withheld to the appropriate Governmental
Authority in accordance with Applicable Laws; (c) the Payor shall promptly
furnish to the other Party the original or a certified copy of a receipt
evidencing such payment; and (d) the sum payable by the Payor to the other Party
shall be increased by such additional sums as necessary so that after making all
required deductions and withholdings of taxes (including deductions and
withholdings of taxes applicable to additional sums payable under this Section
11.4), the other Party receives an amount equal to the sum it would have
received had no such deductions or withholdings of taxes been made.
11.5
Transfer Tax

In the event that the United States or any political subdivision thereof,
including any state or local subdivision thereof, levies or assesses a value
added tax, sales or use tax, or other transfer tax on the transfer of LNG
pursuant to this Agreement, Seller shall remit such tax to the appropriate
Governmental Authority and Buyer shall reimburse Seller for the amount of such
tax. Pursuant to Section 10.1.3, Seller shall furnish Buyer with an invoice of
the taxes required to be reimbursed to Seller. Buyer shall pay such invoice in
accordance with Section 10.2.3. If Buyer claims an exemption from sales or use
tax imposed by the Governmental Authority with respect to the transfer of LNG
pursuant to this Agreement, Buyer shall provide documentation to Seller
demonstrating its entitlement to such exemption under Applicable Laws. Buyer
shall remain liable for sales and use taxes, including penalties and interest,
imposed on Seller as a result of Buyer’s failure to qualify for




51



--------------------------------------------------------------------------------





an exemption claimed by Buyer. A properly executed resale or exemption
certificate shall be deemed to be sufficient documentation demonstrating such
exemption, except to the extent Buyer claims an import or export exemption, in
which case Buyer shall provide any additional documentation required by
Applicable Laws. For the avoidance of doubt, if the aforementioned documentation
is provided by Buyer to Seller and Buyer has previously paid to Seller such tax,
Seller must promptly refund such tax collected from Buyer, provided that Seller
will not be required to refund any tax remitted to a Governmental Authority
until Seller has received a refund of such tax from the Governmental Authority.
Buyer shall remain liable for sales and use taxes, including penalties and
interest, imposed on Seller as a result of Buyer’s failure to qualify for an
exemption claimed by Buyer.
11.6
Mitigation

Each Party shall use reasonable efforts to take actions or measures requested by
the other Party in order to minimize taxes for which the other Party is liable
under this Section 11, including providing applicable sales and use tax resale
or exemption certificates, provided that the other Party shall pay such Party’s
reasonable costs and expenses in relation thereto.
11.7
Refunds

If a Party has made an indemnification payment to the other Party pursuant to
this Section 11 with respect to any amount owed or paid by the indemnified Party
and the indemnified Party thereafter receives a refund or credit of any such
amount, such indemnified Party shall pay to the indemnifying Party the amount of
such refund or credit promptly following the receipt thereof. The indemnified
Party shall provide such assistance as the indemnifying Party may reasonably
request to obtain such a refund or credit.
12.
Quality

12.1
Specification

12.1.1
LNG delivered under this Agreement shall, when converted into a gaseous state,
comply with the following specifications (“Specifications”):

Minimum Gross Heat Content (dry)     1000 BTU/SCF
Maximum Gross Heat Content (dry)    1150 BTU/SCF
Minimum methane (C1)    84.0 MOL%
Maximum H2S    0.25 grains per 100 SCF
Maximum Sulfur    1.35 grains per 100 SCF
Maximum N2    1.5 MOL%




52



--------------------------------------------------------------------------------





Maximum Ethane (C2)    11 MOL%
Maximum Propane (C3)    3.5 MOL%
Maximum Butane (C4) and heavier    2 MOL%
LNG shall contain no water, active bacteria or bacterial agents (including
sulfate-reducing bacteria or acid producing bacteria) or other contaminants or
extraneous material.
12.1.2
With respect to each cargo to be delivered to Buyer under this Agreement, Seller
shall provide Buyer with a report indicating Seller’s best estimate of what the
actual loaded quality composition of the LNG to be delivered to Buyer in such
cargo is likely to be. Seller shall use reasonable efforts to provide such
report as early as possible during the thirty (30) Day period immediately
preceding the relevant cargo’s Delivery Window.

12.2
Determining LNG Specifications

LNG shall be tested pursuant to Exhibit A to determine whether such LNG complies
with the Specifications.
12.3
Off-Specification LNG

12.3.1
If Seller, acting as a Reasonable and Prudent Operator, determines prior to
loading a cargo that the LNG is expected not to comply with the Specifications
(“Off-Spec LNG”) upon loading, then:

(a)
Seller shall give notice to Buyer of the extent of the expected variance as soon
as practicable (but in no case later than the commencement of loading of the
cargo);

(b)
Buyer shall use reasonable efforts, including coordinating with the Transporter
and the operator of the Discharge Terminal, to accept such LNG where the LNG
would be acceptable to the Transporter and the operator of the Discharge
Terminal, each of them acting in their sole discretion (unless Transporter or
such operator is Buyer or an Affiliate of Buyer, in which case Buyer shall cause
such Person to use reasonable efforts to accept the LNG), and would not
prejudice the safe and reliable operation of any LNG Tanker, the Discharge
Terminal, and any downstream facilities being supplied regasified LNG;

(c)
if Buyer can accept delivery of such cargo, then Buyer shall notify Seller of
Buyer’s estimate of the direct costs to be incurred by Buyer, any Affiliate of
Buyer, Transporter, and the operator of the Discharge Terminal in transporting
and treating such Off-Spec LNG (or to





53



--------------------------------------------------------------------------------





otherwise make such LNG marketable), and, to the extent Seller agrees to such
estimate, Buyer shall take delivery of such cargo, and Seller shall reimburse
Buyer for all reasonable documented direct costs incurred by Buyer (including
costs owed to any Affiliate of Buyer, Transporter, and the operator of the
Discharge Terminal in transporting and treating such Off-Spec LNG (or to
otherwise make such LNG marketable) prior to and at the Discharge Terminal),
provided, however, that Seller’s liability shall not exceed one hundred twenty
percent (120%) of the estimate notified by Buyer and agreed by Seller; and
(d)
if (1) Buyer determines in good faith that it cannot, using reasonable efforts,
receive such cargo, (2) Seller rejects the cost estimate or (3) Buyer
anticipates that it might be liable for costs that would not otherwise be
reimbursed pursuant to Section 12.3.1(c), then Buyer shall be entitled to reject
such cargo by giving Seller notice of rejection within seventy-two (72) hours of
Buyer’s receipt of Seller’s notice.

12.3.2
If Off-Spec LNG is delivered to Buyer without Buyer being made aware of the fact
that such Off-Spec LNG does not comply with the Specifications, or without Buyer
being made aware of the actual extent to which such Off-Spec LNG does not comply
with the Specifications, then:

(a)
if Buyer is able, using reasonable efforts, to transport and treat the Off-Spec
LNG to meet the Specifications (or to otherwise make such LNG marketable), then
Seller shall reimburse Buyer for all reasonable documented direct costs incurred
by Buyer (including direct costs owed to any Affiliate of Buyer, Transporter,
and the operator of the Discharge Terminal in transporting and treating such
Off-Spec LNG received at the Discharge Terminal to meet the Specifications (or
to otherwise make such LNG marketable)), in an amount not exceeding one hundred
percent (100%) of the product of the delivered quantity of such Off-Spec LNG and
GCM (calculated in accordance with Section 9.1.1 as if such cargo had been made
available in the Delivery Month); provided, however, that Buyer, any Affiliate
of Buyer, Transporter, and the operator of the Discharge Terminal shall not be
required to incur costs in excess of those reimbursable by Seller; or

(b)
if Buyer determines in good faith that it cannot, using reasonable efforts,
transport and treat such Off-Spec LNG to meet the Specifications (or to make
such LNG marketable) or the cost of transporting and treating Off-Spec LNG is
estimated by Buyer, acting reasonably and in good faith, to exceed one hundred
percent (100%)





54



--------------------------------------------------------------------------------





of the product of the quantity of Off-Spec LNG and GCM (calculated in accordance
with Section 9.1.1 as if such cargo had been made available in the Delivery
Month), then: (i) Buyer shall be entitled to reject such Off-Spec LNG by giving
Seller notice of such rejection as soon as practicable, and in any case within
ninety-six (96) hours after (A) Seller notifies Buyer in writing that such LNG
is Off-Spec LNG and the actual extent to which such Off-Spec LNG does not comply
with the Specifications or (B) Buyer becomes aware that such LNG is Off-Spec
LNG, whichever occurs first; (ii) Buyer shall be entitled to dispose of the
loaded portion of such Off-Spec LNG (or regasified LNG produced therefrom) in
any manner that Buyer, acting in accordance with the standards of a Reasonable
and Prudent Operator, deems appropriate; and (iii) Seller shall reimburse Buyer
in respect of and indemnify and hold Buyer harmless from all direct loss,
damage, costs and expenses incurred by Buyer, any Affiliate of Buyer, or
Transporter as a result of the delivery of such Off-Spec LNG, including in
connection with the handling, treatment or safe disposal of such Off-Spec LNG or
other LNG being held at the Discharge Terminal or being carried onboard the LNG
Tanker which was contaminated by it, cleaning or clearing the LNG Tanker and
Discharge Terminal, and damage caused to the LNG Tanker and Discharge Terminal.
12.3.3
If Buyer rejects a quantity of LNG in accordance with Section 12.3.1(d) or
12.3.2(b), Seller shall be deemed to have failed to make available the rejected
quantity of LNG and Section 5.5.2 shall apply.

13.
Measurements and Tests

13.1
LNG Measurement and Tests

LNG delivered to Buyer, and Gas used as fuel by Buyer, pursuant to this
Agreement shall be measured and tested in accordance with Exhibit A.
13.2
Parties to Supply Devices

13.2.1
Buyer shall supply, operate and maintain, or cause to be supplied, operated and
maintained, suitable gauging devices for the LNG tanks of the LNG Tanker, as
well as pressure and temperature measuring devices, in accordance with Section
13.3 and Exhibit A, and any other measurement, gauging or testing devices which
are incorporated in the structure of such LNG Tanker or customarily maintained
on shipboard.

13.2.2
Seller shall supply, operate and maintain, or cause to be supplied, operated and
maintained, devices required for collecting samples and for determining quality
and composition of the delivered LNG, in accordance with Section





55



--------------------------------------------------------------------------------





13.3 and Exhibit A, and any other measurement, gauging or testing devices which
are necessary to perform the measurement and testing required hereunder at the
Loading Port.
13.3
Selection of Devices

Each device provided for in this Section 13 shall be selected and verified in
accordance with Exhibit A. Any devices that are provided for in this Section 13
not previously used in an existing LNG trade shall be chosen by written
agreement of the Parties and shall be such as are, at the time of selection,
accurate and reliable in their practical application. The required degree of
accuracy of such devices shall be agreed in writing by Buyer and Seller in
advance of their use, and such degree of accuracy shall be verified by an
independent surveyor who is agreed by Buyer and Seller.
13.4
Tank Gauge Tables of LNG Tanker

Buyer shall furnish to Seller, or cause Seller to be furnished, a certified copy
of tank gauge tables as described in Exhibit A for each LNG tank of the LNG
Tanker and of tank gauge tables revised as a result of any recalibration of an
LNG tank of an LNG Tanker.
13.5
Gauging and Measuring LNG Volumes Loaded

Volumes of LNG delivered under this Agreement will be determined by gauging the
LNG in the LNG tanks of the LNG Tanker immediately before and after loading in
accordance with the terms of Exhibit A.
13.6
Samples for Quality Analysis

Representative samples of the delivered LNG shall be obtained by Seller as
provided in Exhibit A.
13.7
Quality Analysis

The samples referred to in Section 13.6 shall be analyzed, or caused to be
analyzed, by Seller in accordance with the terms of Exhibit A, in order to
determine the molar fractions of the hydrocarbons and components in the sample.
13.8
Operating Procedures

13.8.1
Prior to carrying out measurements, gauging and analyses hereunder, the Party
responsible for such operations shall notify the designated representative(s) of
the other Party, allowing such representative(s) a reasonable opportunity to be
present for all operations and computations; provided, however, that the absence
of such representative(s) after





56



--------------------------------------------------------------------------------





notification and reasonable opportunity to attend shall not affect the validity
of any operation or computation thereupon performed.
13.8.2
At the request of either Party, any measurements, gauging and/or analyses
provided for in Sections 13.5, 13.6 and 13.7 shall be witnessed and verified by
an independent surveyor agreed upon in writing by Buyer and Seller. The results
of verifications and records of measurement shall be maintained in accordance
with the terms of Exhibit A.

13.9
MMBtu Quantity Delivered

The number of MMBtus sold and delivered shall be calculated at the Delivery
Point by Seller and witnessed and verified by a mutually appointed independent
surveyor agreed upon in writing by the Parties following the procedures set
forth in Exhibit A.
13.10
Verification of Accuracy and Correction for Error

13.10.1
Each Party shall test and verify the accuracy of its devices at intervals to be
agreed between the Parties. In the case of gauging devices of the LNG Tanker,
such tests and verifications shall take place during each scheduled dry-docking,
provided that the interval between such dry dockings shall not exceed five (5)
years. Indications from any redundant determining devices should be reported to
the Parties for verification purposes. Each Party shall have the right to
inspect and if a Party reasonably questions the accuracy of any device, to
require the testing or verification of the accuracy of such device in accordance
with the terms of Exhibit A. At the request of either Party, any testing or
verification provided for in this Section 13.10.1 shall be witnessed and
verified by an independent surveyor agreed upon in writing by Buyer and Seller.
The results of verifications shall be maintained in accordance with the terms of
Exhibit A.

13.10.2
Permissible tolerances of the measurement, gauging and testing devices shall be
as described in Exhibit A.

13.11
Costs and Expenses

13.11.1
Except as provided in this Section 13.11, all costs and expenses for testing and
verifying measurement, gauging or testing devices shall be borne by the Party
whose devices are being tested and verified; provided, however, that
representatives of the Parties attending such tests and verifications shall do
so at the cost and risk of the Party they represent.

13.11.2
In the event that a Party inspects or requests the testing/verification of any
of the other Party’s devices on an exceptional basis in each case as provided





57



--------------------------------------------------------------------------------





in Section 13.10.1, the Party requesting the testing/verification shall bear all
costs thereof.
13.11.3
The costs of the independent surveyor:

(a)
requested by a Party in accordance with Section 13.10.1 shall be borne by the
requesting Party; and

(b)
requested by a Party in accordance with Section 13.8.2 or referred to in Section
13.9 shall be borne equally by Buyer and Seller.

14.
Force Majeure

14.1
Force Majeure

Neither Party shall be liable to the other Party for any delay or failure in
performance under this Agreement if and to the extent such delay or failure is a
result of Force Majeure. To the extent that the Party so affected fails to use
commercially reasonable efforts to overcome or mitigate the effects of such
events of Force Majeure, it shall not be excused for any delay or failure in
performance that would have been avoided by using such commercially reasonable
efforts. Subject to the provisions of this Section 14, the term “Force Majeure”
shall mean any act, event or circumstance, whether of the kind described herein
or otherwise, that is not reasonably within the control of, does not result from
the fault or negligence of, and would not have been avoided or overcome by the
exercise of reasonable diligence by, the Party claiming Force Majeure or an
Affiliate of the Party claiming Force Majeure, such Party and, as applicable,
its Affiliate having observed a standard of conduct that is consistent with a
Reasonable and Prudent Operator, and that prevents or delays in whole or in part
such Party’s performance of one or more of its obligations under this Agreement.
Notwithstanding anything to the contrary contained in this Section 14, any GSA
Event shall be deemed to qualify as Force Majeure and, in such case, Seller
shall be entitled to claim Force Majeure hereunder, and be relieved of its
obligations under this Agreement in respect of a quantity of LNG up to an amount
equal to the Affected Quantity.
14.1.1
Force Majeure may include circumstances of the following kind, provided that
such circumstances satisfy the definition of Force Majeure set forth above:

(a)
acts of God, the government, or a public enemy; strikes, lockout, or other
industrial disturbances; flood, lightning, storm, hurricane, tornado,
earthquake, or subsidence;

(b)
wars, blockades or civil disturbances of any kind, terrorism, acts of piracy,
epidemics, Adverse Weather Conditions, fires, explosions,





58



--------------------------------------------------------------------------------





arrests and restraints of governments or people, and arrest or detention of an
LNG Tanker;
(c)
the breakdown or failure of, freezing of, breakage or accident to, or the
necessity for making repairs or alterations to any facilities or equipment,
including an LNG Tanker;

(d)
in respect of Seller: (i) loss of, accidental damage to, or inaccessibility to
or inoperability of (x) the Corpus Christi Facility or any Connecting Pipeline
related thereto; or (y) any other LNG loading facility or any Connecting
Pipeline related thereto, subject to Section 14.2.4; and (ii) any event that
would constitute an event of force majeure under (A) any agreement to which
Seller is a party that is necessary for Seller to carry out any obligations
hereunder or (B) without limiting the foregoing, any agreement between Seller
and the owner(s) or operator(s) of any Connecting Pipeline for Gas
transportation services, provided however, that an event of force majeure
affecting a party to any such agreement shall constitute Force Majeure under
this Agreement only to the extent such event meets the definition of Force
Majeure in this Section 14.1;

(e)
in respect of Buyer, events affecting the ability of any LNG Tanker to receive
and transport LNG, subject to Section 14.2.3; and

(f)
the modification, withdrawal, denial, or expiration of, or failure to obtain,
any Approval.

14.1.2
Nothing in this Section 14.1 shall be construed to require a Party to observe a
higher standard of conduct than that required of a Reasonable and Prudent
Operator as a condition to claiming the existence of Force Majeure.

14.2
Limitations on Force Majeure

14.2.1
Indemnity and Payment Obligations. Notwithstanding Section 14.1, no Force
Majeure shall relieve, suspend, or otherwise excuse either Party from performing
any obligation to indemnify, reimburse, hold harmless or otherwise pay the other
Party under this Agreement.

14.2.2
Events Not Force Majeure. The following events shall not constitute Force
Majeure:

(a)
a Party’s inability to finance its obligations under this Agreement or the
unavailability of funds to pay amounts when due in the currency of payment;





59



--------------------------------------------------------------------------------





(b)
the unavailability of, or any event affecting, any facilities at or associated
with any transit port or facilities, unloading port or Discharge Terminal;

(c)
the ability of Seller or Buyer to obtain better economic terms for LNG or Gas
from an alternative supplier or buyer, as applicable;

(d)
changes in either Party’s market factors, default of payment obligations or
other commercial, financial or economic conditions, including failure or loss of
any of Buyer’s or Seller’s Gas or LNG markets;

(e)
breakdown or failure of plant or equipment caused by normal wear and tear or by
a failure to properly maintain such plant or equipment;

(f)
the non-availability or lack of economically obtainable Gas reserves;

(g)
in the case of Buyer, any event arising from an action or omission of
Transporter, to the extent that, had Buyer taken such action or experienced such
event, such event would not constitute Force Majeure pursuant to the provisions
of this Section 14; and

(h)
the loss of interruptible or secondary firm transportation service on a
Connecting Pipeline or any pipeline upstream of a Connecting Pipeline unless the
cause of such loss was an event that would satisfy the definition of Force
Majeure hereunder and primary in-the-path transportation service on such
pipeline was also interrupted as a result of such event.

14.2.3
Force Majeure relief in respect of Buyer for an event described in Section
14.1.1(e) affecting a specific LNG Tanker shall only be available with respect
to cargoes that are scheduled to be transported on such LNG Tanker in the
applicable Ninety Day Schedule or ADP for such Contract Year, or (to the extent
that the ADP for the following Contract Year has been issued by Seller) in the
ADP for the following Contract Year; provided, however, that Buyer shall not be
entitled to claim Force Majeure relief for an event affecting the LNG Tanker
nominated for such cargo if such LNG Tanker was affected by, or could reasonably
have been expected to be affected by, such Force Majeure event at the time it
was nominated by Buyer pursuant to Section 8.1.2 or Section 8.3, as applicable,
for the relevant cargo.

14.2.4
Force Majeure relief in respect of Seller for an event described in Section
14.1.1(d)(i)(y) affecting an LNG loading facility or Connecting Pipeline other
than the Corpus Christi Facility and any Connecting Pipeline related thereto
shall only be available with respect to cargoes that are scheduled to be loaded
at such LNG loading facility in the applicable Ninety Day





60



--------------------------------------------------------------------------------





Schedule or ADP for such Contract Year, or (to the extent that the ADP for the
following Contract Year has been issued by Seller) in the ADP for the following
Contract Year.
14.3
Notification

A Force Majeure event shall take effect at the moment such an event or
circumstance occurs. Upon the occurrence of a Force Majeure event that prevents,
interferes with or delays the performance by Seller or Buyer, in whole or in
part, of any of its obligations under this Agreement, the Party affected shall
give notice thereof to the other Party describing such event and stating the
obligations the performance of which are affected (either in the original or in
supplemental notices) and stating, as applicable:
14.3.1
the estimated period during which performance may be prevented, interfered with
or delayed, including, to the extent known or ascertainable, the estimated
extent of such reduction in performance;

14.3.2
the particulars of the program to be implemented to resume normal performance
under this Agreement; and

14.3.3
the anticipated portion of the AACQ for a Contract Year that will not be made
available or taken, as the case may be, by reason of Force Majeure.

Such notices shall thereafter be updated at least monthly during the period of
such claimed Force Majeure specifying the actions being taken to remedy the
circumstances causing such Force Majeure.
14.4
Measures

Prior to resumption of normal performance, the Parties shall continue to perform
their obligations under this Agreement to the extent not excused by such event
of Force Majeure.
14.5
No Extension of Term

The Term shall not be extended as a result of or by the duration of an event of
Force Majeure.
14.6
Settlement of Industrial Disturbances

Settlement of strikes, lockouts, or other industrial disturbances shall be
entirely within the discretion of the Party experiencing such situations, and
nothing in this Agreement shall require such Party to settle industrial disputes
by yielding to demands made on it when it considers such action inadvisable.




61



--------------------------------------------------------------------------------





14.7
Foundation Customer Priority

Notwithstanding any other provision in this Section 14, in respect of any
cargo(es) scheduled to be loaded hereunder at the Corpus Christi Facility (or
alternate source, as applicable), during any event of Force Majeure affecting
Seller, (i) Seller shall have the right to apportion the remaining capacity at
the Corpus Christi Facility (or alternate source, as applicable) according to
the Foundation Customer Priority and (ii) Buyer shall be treated on a
non-discriminatory basis as compared to other similarly situated customers of
Seller and/or its Affiliates purchasing LNG at the Corpus Christi Facility.
“Foundation Customer Priority” means that Foundation Customers and all other
customers with contractual priority will receive priority over other customers
including Buyer for receiving LNG from the remaining available LNG production
capacity, if any, at the Corpus Christi Facility (or alternate source, as
applicable) without regard to which LNG production train(s) is affected by the
underlying event, and without regard to which LNG production train(s) maintains
available LNG production capacity.
15.
Liabilities and Indemnification

15.1
General

Subject to Section 15.2, and without prejudice to any indemnity provided under
this Agreement, Seller shall be liable to Buyer, and Buyer shall be liable to
Seller, for any loss which has been suffered as a result of the breach by the
Party liable of any one or more of its obligations under this Agreement, to the
extent that the Party liable should reasonably have foreseen the loss.
15.2
Limitations on Liability

15.2.1
Incidental and Consequential Losses. Neither Party shall be liable to the other
Party hereunder as a result of any act or omission in the course of or in
connection with the performance of this Agreement, for or in respect of:

(a)
any indirect, incidental, consequential or exemplary losses;

(b)
any loss of income or profits;

(c)
except as expressly provided in this Agreement, any failure of performance or
delay in performance to the extent relieved by the application of Force Majeure
in accordance with Section 14; or

(d)
except as expressly provided in this Agreement, any losses arising from any
claim, demand or action made or brought against the other Party by a Third
Party.

15.2.2
Exclusive Remedies. A Party’s sole liability, and the other Party’s exclusive
remedy, arising under or in connection with Sections 5.4, 5.5, 7.12.3, 7.12.4,





62



--------------------------------------------------------------------------------





7.14.2(d) and 12.3 and this Section 15 shall be as set forth in each such
provision, respectively.
15.2.3
Liquidated Damages. The Parties agree that it would be impracticable to
determine accurately the extent of the loss, damage and expenditure that either
Party would have in the circumstances described in Sections 5.4, 5.5, 7.12.3 and
7.12.4. Accordingly, the Parties have estimated and agreed in advance that the
sole liability, and exclusive remedy for such circumstances shall be as provided
in those Sections, and neither Party shall have additional liability as a result
of any such circumstances. Each amount described in or determined by the
provisions of Sections 5.4, 5.5, 7.12.3 and 7.12.4 is intended to represent a
genuine pre-estimate by the Parties as to the loss or damage likely to be
suffered by the Party receiving the payment or benefit in each such
circumstance. Each Party waives any right to claim or assert, in any arbitration
or expert determination pursuant to Section 21 in any action with respect to
this Agreement, that any of the exclusive remedies set forth in Sections 5.4,
5.5, 7.12.3 and 7.12.4 do not represent a genuine pre-estimate by the Parties as
to the loss or damage likely to be suffered by the Party receiving the payment
or benefit in each such circumstance or otherwise are not valid and enforceable
damages.

15.2.4
Express Remedies. The Parties agree that Section 15.2.1 shall not impair a
Party’s obligation to pay the amounts specified in, or the validity of or
limitations imposed by, Sections 5.4, 5.5, 7.12.3, 7.12.4, 7.14.2(d), and 12.3.
Neither Party shall have a right to make a claim for actual damages (whether
direct or indirect) or other non-specified damages under any circumstances for
which an express remedy or measure of damages is provided in this Agreement.

15.2.5
Remedies in Contract. Except with respect to claims for injunctive relief under
Section 19 and Section 21.1.11, a Party’s sole remedy against the other Party
for nonperformance or breach of this Agreement or for any other claim of
whatsoever nature arising out of or in relation to this Agreement shall be in
contract and no Party shall be liable to another Party (or its Affiliates and
contractors and their respective members, directors, officers, employees and
agents) in respect of any damages or losses suffered or claims which arise out
of, under or in any alleged breach of statutory duty or tortious act or omission
or otherwise.

15.2.6
Seller Aggregate Liability for Certain Events.

(a)
Notwithstanding any provision herein to the contrary, the maximum Seller
Aggregate Liability as of any given date in respect of any occurrence or series
of occurrences shall not exceed the Seller Liability Cap.





63



--------------------------------------------------------------------------------





(b)
“Seller Aggregate Liability” shall mean, as of any date of determination, any
and all liability of Seller to Buyer under this Agreement, excluding (i) any
Seller liabilities under this Agreement for which Seller has already made
payment to Buyer as of such date, (ii) any liability caused by the gross
negligence or willful misconduct of Seller or an Affiliate of Seller and (iii)
any amounts related to an indemnity obligation of Seller.

(c)
The “Seller Liability Cap” shall be an amount (in USD) equal to USD one hundred
ninety-five million (US$195,000,000).

15.2.7
EXCEPT FOR WARRANTIES OF TITLE AND NO LIENS OR ENCUMBRANCES, AND SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT CONCERNING THE QUALITY OF LNG TO BE DELIVERED UNDER
THIS AGREEMENT, SELLER EXPRESSLY NEGATES ANY WARRANTY WITH RESPECT TO LNG
DELIVERED UNDER THIS AGREEMENT, WRITTEN OR ORAL, EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY WITH RESPECT TO CONFORMITY TO SAMPLES, MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE.

15.3
Third Party Liability

With respect to Third Party liabilities:
(a)
If any Third Party shall notify either Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) that may give rise to a claim for
indemnification against the other Party (the “Indemnifying Party”) under this
Section 15 or elsewhere in this Agreement, then the Indemnified Party shall
promptly notify the Indemnifying Party thereof in writing; provided, however,
that no delay on the part of the Indemnified Party in notifying the Indemnifying
Party shall relieve the Indemnifying Party from any obligation hereunder unless
(and then solely to the extent) the Indemnifying Party thereby is materially
prejudiced.

(b)
The Indemnifying Party will have the right to defend against the Third Party
Claim with counsel of its choice reasonably satisfactory to the Indemnified
Party so long as (i) the Indemnifying Party notifies the Indemnified Party in
writing within fifteen (15) Days after the Indemnified Party has given notice of
the Third Party Claim that the Indemnifying Party will indemnify the Indemnified
Party from and against any damages the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim; (ii) the Indemnifying Party provides the Indemnified





64



--------------------------------------------------------------------------------





Party with evidence reasonably acceptable to the Indemnified Party that the
Indemnifying Party will have the financial resources to defend against the Third
Party Claim and fulfill its indemnification obligations hereunder; (iii) the
Third Party Claim involves only money damages and does not seek an injunction or
other equitable relief; (iv) settlement of, or an adverse judgment with respect
to, the Third Party Claim is not in the good faith judgment of the Indemnified
Party, likely to establish a precedential custom or practice materially adverse
to the continuing business interests of the Indemnified Party; and (v) the
Indemnifying Party conducts the defense of the Third Party Claim actively and
diligently.
(c)
So long as the Indemnifying Party is conducting the defense of the Third Party
Claim in accordance with Section 15.3(b): (i) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third Party Claim; (ii) the Indemnified Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld); and (iii) the Indemnifying Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld).

(d)
In the event any of the conditions in Section 15.3(b) is or becomes unsatisfied,
or a conflict arises, with regard to the Third Party Claim, between the
Indemnified Party and the Indemnifying Party in respect of such Third Party
Claim the Indemnified Party may defend against the Third Party Claim in any
manner it reasonably may deem appropriate.

(e)
If either Party gives notice to the other Party of a Third Party Claim pursuant
to the provisions of Section 15.3(a) and the notified Party does not give notice
that it will indemnify the notifying Party in the manner set out in Section
15.3(b), the notifying Party shall nevertheless send copies of all pleadings and
other documents filed in any such Third Party lawsuit to the notified Party and
such notified Party may have the right to participate in the defense of the
Third Party Claim in any manner permitted by Applicable Law.

15.4
Seller’s Insurance

15.4.1
Seller shall obtain and maintain or cause to be obtained and maintained:





65



--------------------------------------------------------------------------------





(a)
insurance for the Corpus Christi Facility to the extent required by Applicable
Law, and

(b)
additional insurance, as is reasonably necessary and available on reasonable
commercial terms, against such other risks and at such levels as a Reasonable
and Prudent Operator of a liquefaction terminal would obtain.

15.4.2
Seller shall obtain or cause to be obtained the insurance required by Section
15.4.1 from a reputable insurer (or insurers) reasonably believed to have
adequate financial reserves. Seller shall exercise its best efforts, or shall
cause the applicable insured Person to use its best efforts, to collect any
amount due under such insurance policies.

15.5
Buyer’s Insurance

Buyer shall ensure that insurances are procured and maintained for each LNG
Tanker in accordance with the following provisions. In all cases, such insurance
shall establish insurance coverages consistent with insurances to the standards
which a ship owner operating reputable LNG vessels, as a Reasonable and Prudent
Operator, should observe in insuring LNG vessels of similar type, size, age and
trade as such LNG Tanker. In this regard:
(a)
Hull and Machinery Insurance shall be placed and maintained with reputable
marine underwriters; and

(b)
Protection & Indemnity Insurance (“P&I Insurance”) shall be placed and
maintained with full P&I indemnity cover in the ordinary course from a P&I Club,
and such LNG Tanker shall be entered for insurance with a P&I Club, including
pollution liability standard for LNG vessel and Certificate of Financial
Responsibility.

16.
Safety

16.1
General

The Parties recognize the importance of securing and maintaining safety in all
matters contemplated in this Agreement, including the construction and operation
of their respective facilities and the LNG Tankers and transportation of LNG. It
is their respective intentions to secure and maintain high standards of safety
in accordance with the generally accepted standards prevailing in the LNG and
LNG transportation industries from time to time.
16.2
Third Parties

Both Parties shall endeavor to ensure that their respective employees, agents,
operators, Transporter, contractors and suppliers shall have due regard to
safety and




66



--------------------------------------------------------------------------------





abide by the relevant regulations while they are performing work and services in
connection with the performance of this Agreement, including such work and
services performed within and around the area of the Corpus Christi Facility (or
alternate source, as applicable) and on board the LNG Tankers.
17.
Representations, Warranties and Undertakings

17.1
Representations and Warranties of Buyer

As of the Effective Date and until the expiration or termination of this
Agreement, Buyer represents, undertakes and warrants that:
17.1.1
Buyer is and shall remain duly formed and in good standing under the laws of the
jurisdiction of its organization;

17.1.2
Buyer has the requisite power, authority and legal right to execute and deliver,
and to perform its obligations under, this Agreement;

17.1.3
Buyer has not incurred any liability to any financial advisor, broker or finder
for any financial advisory, brokerage, finder’s or similar fee or commission in
connection with the transactions contemplated by this Agreement for which Seller
or any of its Affiliates could be liable; and

17.1.4
neither the execution, delivery, nor performance of this Agreement violates or
will violate, results or will result in a breach of or constitutes or will
constitute a default under any provision of Buyer’s organizational documents,
any law, judgment, order, decree, rule, or regulation of any court,
administrative agency, or other instrumentality of any Governmental Authority or
of any other material agreement or instrument to which Buyer is a party.

17.2
Representations and Warranties of Seller

As of the Effective Date and until the expiration or termination of this
Agreement, Seller represents, undertakes and warrants that:
17.2.1
Seller is and shall remain duly formed and in good standing under the laws of
the jurisdiction of its organization;

17.2.2
Seller has the requisite power, authority and legal right to execute and
deliver, and to perform its obligations under this Agreement;

17.2.3
Seller has not incurred any liability to any financial advisor, broker or finder
for any financial advisory, brokerage, finder’s or similar fee or commission in
connection with the transactions contemplated by this Agreement for which Buyer
or any of its Affiliates could be liable; and





67



--------------------------------------------------------------------------------





17.2.4
neither the execution, delivery, nor performance of this Agreement, violates or
will violate, results or will result in a breach of, or constitutes or will
constitute a default under, any provision of Seller’s organizational documents,
any law, judgment, order, decree, rule, or regulation of any court,
administrative agency, or other instrumentality of any Governmental Authority or
of any other material agreement or instrument to which Seller is a party.

17.3
Business Practices

Each Party represents and warrants to the other, as of the Effective Date, that
it has not taken any actions that would, if such actions were undertaken after
the Effective Date, conflict with such Party’s obligations under Section 26.3.
18.
Exchange of Information

The Parties shall maintain close communication and mutually provide and shall
use reasonable efforts to exchange available information directly relevant to
the fulfillment of the terms and conditions of this Agreement.
19.
Confidentiality

19.1
Duty of Confidentiality

The (i) terms of this Agreement and (ii) any information disclosed by either
Party to the other Party in connection with this Agreement which is not:
(a)
already known to the recipient from sources other than the other Party;

(b)
already in the public domain (other than as a result of a breach of the terms of
this Section 19.1); or

(c)
independently developed by the recipient;

shall be “Confidential Information” and shall, unless otherwise agreed in
writing by the disclosing Party, be kept confidential and shall not be used by
the receiving Party other than for a purpose connected with this Agreement or,
except as provided below, disclosed to Third Parties by the receiving Party.
19.2
Permitted Disclosures

19.2.1
The Confidential Information, which either Party receives from the other, may be
disclosed by such Party:

(a)
to any Person who is such Party’s legal counsel, other professional consultant
or adviser, Transporter, insurer, accountant or construction





68



--------------------------------------------------------------------------------





contractor; provided that such disclosure is solely to assist the purpose for
which such Person was so engaged;
(b)
if required and to the extent required by the rules of any recognized stock
exchange or agency established in connection therewith upon which the securities
of such Party or a company falling within Section 19.2.1(e) are quoted;

(c)
if required and to the extent required by the U.S. Department of Energy;

(d)
without limiting Section 19.2.1(c), if required and to the extent required by
any Applicable Laws, or such Party becomes legally required (by oral questions,
interrogatories, request for information or documents, orders issued by any
Governmental Authority or any other process) to disclose such information, or to
the extent necessary to enforce Section 21.1 or 21.2 or any arbitration award or
binding decision of an Expert (including by filing Confidential Information in
proceedings before a court or other competent judicial authority) or to enforce
other rights of a party to the Dispute; provided that such Party shall, to the
extent practicable, give prior notice to the other Party of the requirement and
the terms thereof and shall cooperate with the other Party to minimize the
disclosure of the information, seek a protective order or other appropriate
remedy, and if such protective order or other remedy is not obtained, then such
Party will furnish only that portion of such information that it is legally
required to furnish;

(e)
to any of its Affiliates or shareholders (or any company involved in the
provision of advice to any such Affiliate or shareholder for the purposes of
this Agreement) and any employee of that Party or of a company to which
disclosure is permitted pursuant to this Section 19.2.1(e);

(f)
to any bona fide intended assignees of a Party’s interests under this Agreement;

(g)
to any Third Party as reasonably necessary for the performance of a Party’s
obligations under this Agreement;

(h)
to any arbitrator appointed in accordance with Section 21.1.4, or Expert
appointed pursuant to Section 21.2.1, or to any other party to an arbitration or
Expert proceeding arising under or in connection with this Agreement, or to any
witnesses appearing in an arbitration under Section 21.1 or in an Expert
proceeding under Section 21.2; or





69



--------------------------------------------------------------------------------





(i)
to any Person reasonably required to see such Confidential Information,
including the Lenders, in connection with any bona fide financing or offering or
sale of securities by Seller or Buyer or any Affiliate of Seller or Buyer or any
Affiliate of any of the shareholders of Seller or Buyer, to comply with the
disclosure or other requirements of Applicable Law or of financial institutions
or other participants (including rating agencies) in such financing, offering or
sale.

19.2.2
The Party making the disclosure shall ensure that any Person listed in Section
19.2.1(a), (e), (f), (g), (h) or (i) to which it makes the disclosure (excluding
any legal counsel, arbitrator or Expert already bound by confidentiality
obligations) undertakes to hold such Confidential Information subject to
confidentiality obligations equivalent to those set out in Section 19.1. In the
case of a disclosure to an employee made in accordance with Section 19.2.1(e),
the undertaking shall be given by the company on its own behalf and in respect
of all its employees.

19.2.3
Seller and its Affiliates may disclose Confidential Information to their
long-term customers related to scheduling, operations and other relevant
technical information to comply with Seller’s performance of Section 8, only to
the extent necessary to ensure the effective implementation thereof.

19.2.4
Seller and its Affiliates may disclose Confidential Information to EOG (or any
successor entity as seller under the GSA) to comply with the requirements of
and/or to facilitate Seller’s performance under the GSA.

19.2.5
No press release concerning the execution of this Agreement or resolution of any
Disputes shall be issued unless agreed by the Parties.

19.3
Duration of Confidentiality

The foregoing obligations with regard to the Confidential Information shall
remain in effect for three (3) years after this Agreement is terminated or
expires.
20.
Default and Termination

20.1
Termination Events

The following circumstances (each, a “Termination Event”) shall give rise to the
right for either or both of Seller and Buyer (as the case may be) to terminate
this Agreement:
20.1.1
in respect of either Party, if a Bankruptcy Event has occurred with respect to
the other Party;

20.1.2
in respect of either Party, if the other Party fails to pay or cause to be paid
any amount or amounts in the aggregate due that are in excess of USD twenty





70



--------------------------------------------------------------------------------





million (US$20,000,000), for a period of five (5) Business Days or more
following the due date of the relevant invoice;
20.1.3
in respect of either Party, violation of Section 17.3 or Section 26.3.1(ii) by
the other Party;

20.1.4
in respect of Seller, if Buyer fails to comply with any provision of Section 22;

20.1.5
in respect of Seller, if Buyer fails to execute any Direct Agreement with
Lenders within sixty (60) Days after Seller’s request thereof, provided that
such Direct Agreement complies with the requirements in Section 22.4.2;

20.1.6
in respect of Buyer, if (a) Seller has declared Force Majeure one or more times
and the interruptions resulting from such Force Majeure total twenty-four (24)
Months during any consecutive thirty-six (36) Month period, and (b) such Force
Majeure has resulted in Seller being prevented from making available fifty
percent (50%) or more of the annualized ACQ during such periods of Force
Majeure;

20.1.7
in respect of Seller, if (a) Buyer has declared Force Majeure one or more times
and the interruptions resulting from such Force Majeure total twenty-four (24)
Months during any consecutive thirty-six (36) Month period, and (b) such Force
Majeure has resulted in Buyer being prevented from taking fifty percent (50%) or
more of the annualized ACQ during such periods of Force Majeure;

20.1.8
in respect of Seller, violation of Section 26.1 by Buyer;

20.1.9
in respect of Seller, violation of Section 26.2 by Buyer;

20.1.10
in respect of Buyer, if Seller fails to make available (as such obligation for
any cargo is set forth in Section 5.5.1) fifty percent (50%) of the cargoes
scheduled in any given twelve (12) Month period;

20.1.11
in respect of Seller, if Buyer fails to take (as such obligation for any cargo
is set forth in Section 5.4.1) fifty percent (50%) of the cargoes scheduled in
any given twelve (12) Month period;

20.1.12
in respect of Seller, if the GSA terminates for any reason other than where the
GSA terminates as the result of an “Event of Default” (as such term is defined
in the GSA) occurring in respect of the buyer under the GSA; and

20.1.13
in respect of Seller: (a) if Buyer is in default under any financing agreement,
the amount of debt associated with the relevant financing agreement(s) exceeds
USD twenty-five million (US$25,000,000), and such default has not been cured in
its entirety within five (5) Business Days of its occurrence;





71



--------------------------------------------------------------------------------





or (b) if Buyer is in default under any financing agreement and the amount of
debt associated with the relevant financing agreement(s) exceeds USD fifty
million (US$50,000,000).
20.2
Termination

20.2.1
Notice of Termination. Upon the occurrence of any Termination Event, subject to
Section 20.2.5, the Party which has the right under Section 20.1 to terminate
this Agreement (“Terminating Party”) may give notice thereof to the other Party,
specifying in reasonable detail the nature of such Termination Event (except
that any termination notice with respect to a Termination Event identified in
Section 20.1.10 or 20.1.11 shall only be valid if notice thereof is provided
within ninety (90) Days after such Termination Event first arose).

20.2.2
Timing. Except with respect to the Termination Events described in Section
20.2.3, at any time after the expiry of a period of five (5) Business Days after
the Terminating Party gave notice of a Termination Event pursuant to Section
20.2.1, unless the circumstances constituting the Termination Event have been
fully remedied or have ceased to apply, the Terminating Party may terminate this
Agreement with immediate effect by giving notice of such termination to the
other Party.

20.2.3
Certain Events. Upon the occurrence of a Termination Event described in Sections
20.1.1, 20.1.3, 20.1.4, 20.1.5, 20.1.6, 20.1.7, 20.1.8, 20.1.9, 20.1.10,
20.1.11, 20.1.12 and 20.1.13 the Terminating Party’s notice pursuant to Section
20.2.1 shall terminate this Agreement immediately.

20.2.4
Rights Accrued Prior to Termination. Termination of this Agreement shall be
without prejudice to:

(a)
the rights and liabilities of the Parties accrued prior to or as a result of
such termination; and

(b)
claims for breaches of Section 19 that occur during the three (3) year period
after termination of this Agreement.

20.2.5
Limits to Termination. Neither Seller nor Buyer, respectively, may terminate
this Agreement if the Termination Event occurs solely because of a breach by the
non-terminating Party arising from events for which that non-terminating Party
would otherwise be entitled to terminate this Agreement, provided that this
shall not apply in respect of the Termination Event described in Section
20.1.12.

20.2.6
Termination Related to GSA. Buyer hereby waives any right it may have to seek
monetary damages arising solely as a result of the Termination Event





72



--------------------------------------------------------------------------------





set forth in Section 20.1.12. Nothing in this Section 20.2.6 shall act as a
waiver of any right Buyer may have to seek monetary damages in respect of (a)
any rights accrued prior to Termination as provided in Section 20.2.4, or (b)
any other Termination Event, whether or not the circumstances giving rise to
such other Termination Event would also have entitled Seller to terminate the
Agreement pursuant to Section 20.1.12.
20.3
Survival

The following provisions shall survive expiration or termination of this
Agreement: Sections 1, 10, 11, 13.8.2, 15, 19 (to the extent provided therein),
and 21 to 26, in addition to this Section 20.3.
21.
Dispute Resolution and Governing Law

21.1
Dispute Resolution

21.1.1
Arbitration. Any Dispute (other than a Dispute submitted to an Expert under
Section 21.2.1) shall be exclusively and definitively resolved through final and
binding arbitration, it being the intention of the Parties that this is a broad
form arbitration agreement designed to encompass all possible claims and
disputes under this Agreement.

21.1.2
Rules. The arbitration shall be conducted in accordance with the International
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
(as then in effect).

21.1.3
Number of Arbitrators. The arbitral tribunal shall consist of three (3)
arbitrators, who shall endeavor to complete the final hearing in the arbitration
within six (6) Months after the appointment of the last arbitrator.

21.1.4
Method of Appointment of the Arbitrators. If there are only two (2) parties to
the Dispute, then each party to the Dispute shall appoint one (1) arbitrator
within thirty (30) Days of the filing of the arbitration, and the two
arbitrators so appointed shall select the presiding arbitrator within thirty
(30) Days after the latter of the two arbitrators has been appointed by the
parties to the Dispute. If a party to the Dispute fails to appoint its
party-appointed arbitrator or if the two party-appointed arbitrators cannot
reach an agreement on the presiding arbitrator within the applicable time
period, then the AAA shall serve as the appointing authority and shall appoint
the remainder of the three arbitrators not yet appointed. If the arbitration is
to be conducted by three arbitrators and there are more than two parties to the
Dispute, then within thirty (30) Days of the filing of the arbitration, all
claimants shall jointly appoint one arbitrator and all respondents shall jointly
appoint one arbitrator, and the two arbitrators so appointed shall select the
presiding arbitrator within thirty (30) Days after the latter of the two
arbitrators has





73



--------------------------------------------------------------------------------





been appointed by the parties to the Dispute. For the purposes of appointing
arbitrators under this Section 21, (a) Buyer and all persons whose interest in
this Agreement derives from Buyer shall be considered as one party; and (b)
Seller and all persons whose interest in this Agreement derives from Seller
shall be considered as one party. If either all claimants or all respondents
fail to make a joint appointment of an arbitrator, or if the party-appointed
arbitrators cannot reach an agreement on the presiding arbitrator within the
applicable time period, then the AAA shall serve as the appointing authority and
shall appoint the remainder of the three (3) arbitrators not yet appointed.
21.1.5
Consolidation. If the Parties initiate multiple arbitration proceedings under
this Agreement, the subject matters of which are related by common questions of
law or fact and which could result in conflicting awards or obligations, then
either Party may request prior to the appointment of the arbitrators for such
multiple or subsequent Disputes that all such proceedings be consolidated into a
single arbitral proceeding. Such request shall be directed to the AAA, which
shall consolidate appropriate proceedings into a single proceeding unless
consolidation would result in undue delay for the arbitration of the Disputes.

21.1.6
Place of Arbitration. Unless otherwise agreed by all parties to the Dispute, the
place of arbitration shall be New York, New York.

21.1.7
Language. The arbitration proceedings shall be conducted in the English
language, and the arbitrators shall be fluent in the English language.

21.1.8
Entry of Judgment. The award of the arbitral tribunal shall be final and
binding. Judgment on the award of the arbitral tribunal may be entered and
enforced by any court of competent jurisdiction. The Parties agree that service
of process for any action to enforce an award may be accomplished according to
the procedures of Section 25, as well as any other procedure authorized by law.

21.1.9
Notice. All notices required for any arbitration proceeding shall be deemed
properly given if given in accordance with Section 25.

21.1.10
Qualifications and Conduct of the Arbitrators. All arbitrators shall be and
remain at all times wholly impartial, and, once appointed, no arbitrator shall
have any ex parte communications with any of the parties to the Dispute
concerning the arbitration or the underlying Dispute other than communications
directly concerning the selection of the presiding arbitrator, where applicable.

21.1.11
Interim Measures. Any party to the Dispute may apply to a court in Harris
County, Texas for interim measures (a) prior to the constitution of the arbitral





74



--------------------------------------------------------------------------------





tribunal (and thereafter as necessary to enforce the arbitral tribunal’s
rulings); or (b) in the absence of the jurisdiction of the arbitral tribunal to
rule on interim measures in a given jurisdiction. The Parties agree that seeking
and obtaining such interim measures shall not waive the right to arbitration.
The arbitrators (or in an emergency the presiding arbitrator acting alone in the
event one or more of the other arbitrators is unable to be involved in a timely
fashion) may grant interim measures including injunctions, attachments and
conservation orders in appropriate circumstances, which measures may be
immediately enforced by court order. Hearings on requests for interim measures
may be held in person, by telephone, by video conference or by other means that
permit the parties to the Dispute to present evidence and arguments.
21.1.12
Costs and Attorneys’ Fees. The arbitral tribunal is authorized to award costs of
the arbitration in its award, including: (a) the fees and expenses of the
arbitrators; (b) the costs of assistance required by the tribunal, including its
Experts; (c) the fees and expenses of the administrator; (d) the reasonable
costs for legal representation of a successful Party; and (e) any such costs
incurred in connection with an application for interim or emergency relief and
to allocate those costs between the parties to the Dispute. The costs of the
arbitration proceedings, including attorneys’ fees, shall be borne in the manner
determined by the arbitral tribunal.

21.1.13
Interest. The award shall include pre-award and post-award interest, as
determined by the arbitral award, from the date of any default or other breach
of this Agreement until the arbitral award is paid in full. Interest shall
accrue at a rate per annum equal to two percent (2%) above LIBOR (as in effect
on the Day such award was issued) on and from the Day when such award was issued
until the date of its repayment, provided that, without prejudice to the other
terms of this Agreement, if such period lasts longer than ninety (90) Days, the
applicable LIBOR rate for each successive term of ninety (90) Days during that
period shall be that in effect on the first Day of that ninety (90) Day period.
Interest shall accrue from Day to Day and be calculated on the basis of a three
hundred sixty (360) Day year.

21.1.14
Currency of Award. The arbitral award shall be made and payable in USD, free of
any tax or other deduction.

21.1.15
Waiver of Challenge to Decision or Award. To the extent permitted by law, the
Parties hereby waive any right to appeal from or challenge any arbitral decision
or award, or to oppose enforcement of any such decision or award before a court
or any governmental authority, except with respect to the limited grounds for
modification or non-enforcement provided by any applicable arbitration statute
or treaty.





75



--------------------------------------------------------------------------------





21.1.16
Confidentiality. Any arbitration or Expert determination relating to a Dispute
(including an arbitral award, a settlement resulting from an arbitral award,
documents exchanged or produced during an arbitration or Expert proceeding, and
memorials, briefs or other documents prepared for the arbitration or Expert
proceeding) shall be Confidential Information subject to the confidentiality
provisions of Section 19; provided, however, that breach of such confidentiality
provisions shall not void any settlement, determination or award.

21.2
Expert Determination

21.2.1
General. In the event of any disagreement between the Parties regarding a
measurement under Exhibit A or any other Dispute which the Parties agree to
submit to an Expert (in either case, a “Measurement Dispute”), the Parties
hereby agree that such Measurement Dispute shall be resolved by an Expert
selected as provided in this Section 21.2.1. The Expert is not an arbitrator of
the Measurement Dispute and shall not be deemed to be acting in an arbitral
capacity. The Party desiring an expert determination shall give the other Party
to the Measurement Dispute notice of the request for such determination. If the
Parties to the Measurement Dispute are unable to agree upon an Expert within ten
(10) Days after receipt of the notice of request for an expert determination,
then, upon the request of any of the Parties to the Measurement Dispute, the
International Centre for Expertise of the International Chamber of Commerce
(“ICC”) shall appoint such Expert and shall administer such expert determination
through the ICC’s Rules for Expertise. The Expert shall be and remain at all
times wholly impartial, and, once appointed, the Expert shall have no ex parte
communications with any of the Parties to the Measurement Dispute concerning the
expert determination or the underlying Measurement Dispute. The Parties to the
Measurement Dispute shall cooperate fully in the expeditious conduct of such
expert determination and provide the Expert with access to all facilities,
books, records, documents, information and personnel necessary to make a fully
informed decision in an expeditious manner. Before issuing a final decision, the
Expert shall issue a draft report and allow the Parties to the Measurement
Dispute to comment on it. The Expert shall endeavor to resolve the Measurement
Dispute within thirty (30) Days (but no later than sixty (60) Days) after his
appointment, taking into account the circumstances requiring an expeditious
resolution of the matter in dispute.

21.2.2
Final and Binding. The Expert’s decision shall be final and binding on the
Parties to the Measurement Dispute unless challenged in an arbitration pursuant
to Section 21.1 within thirty (30) Days of the date the Expert’s decision. If
challenged, (a) the decision shall remain binding and be implemented unless and
until finally replaced by an award of the arbitrators; (b) the decision shall be
entitled to a rebuttable presumption of correctness;





76



--------------------------------------------------------------------------------





and (c) the Expert shall not be appointed in the arbitration as an arbitrator or
as advisor to either Party without the written consent of both Parties.
21.2.3
Arbitration of Expert Determination. In the event that a Party requests expert
determination for a Measurement Dispute which raises issues that require
determination of other matters in addition to correct measurement under Exhibit
A, then either Party may elect to refer the entire Measurement Dispute for
arbitration under Section 21.1.1. In such case, the arbitrators shall be
competent to make any measurement determination that is part of a Dispute. An
expert determination not referred to arbitration shall proceed and shall not be
stayed during the pendency of an arbitration.

21.3
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York (United States of America) without regard to principles of
conflict of laws that would specify the use of other laws.
21.4
Immunity

21.4.1
Each Party, as to itself and its assets, hereby irrevocably, unconditionally,
knowingly and intentionally waives any right of immunity (sovereign or
otherwise) and agrees not to claim, or assert any immunity with respect to the
matters covered by this Agreement in any arbitration, Expert proceeding, or
other action with respect to this Agreement, whether arising by statute or
otherwise, that it may have or may subsequently acquire, including rights under
the doctrines of sovereign immunity and act of state, immunity from legal
process (including service of process or notice, pre-judgment or pre-award
attachment, attachment in aid of execution, or otherwise), immunity from
jurisdiction or judgment of any court, arbitrator, Expert or tribunal (including
any objection or claim on the basis of inconvenient forum), and immunity from
enforcement or execution of any award or judgment or any other remedy.

21.4.2
Each Party irrevocably, unconditionally, knowingly and intentionally:

(a)
agrees that the execution, delivery and performance by it of this Agreement
constitute private and commercial acts rather than public or governmental acts;

(b)
consents in respect of the enforcement of any judgment against it in any such
proceedings in any jurisdiction and to the giving of any relief or the issue of
any process in connection with such proceedings (including the making,
enforcement or execution of any such judgment or any order arising out of any
such judgment against or in





77



--------------------------------------------------------------------------------





respect of any property whatsoever irrespective of its use or intended use).
22.
Assignments

22.1
Merger, Consolidation

This Agreement shall be binding upon and inure to the benefit of any successor
to each of Seller and Buyer by merger, or consolidation.
22.2
Assignment by Buyer

22.2.1
Prior Written Consent. Buyer may novate or assign this Agreement in its entirety
to another Person, for the remainder of the Term, upon the prior written consent
of Seller (which consent shall not be unreasonably withheld or delayed),
provided that such transferee assumes all of the obligations of Buyer under this
Agreement commencing as of the date of the novation or assignment by execution
of a copy of this Agreement in its own name (countersigned by Seller) or by
execution of a binding assignment and assumption agreement which is enforceable
by Seller.

22.2.2
Further Obligations. Upon a novation or assignment in whole by Buyer in
accordance with Section 22.2.1, the assignor shall be released from all further
obligations, duties and liabilities under this Agreement, other than any
obligations, duties and liabilities arising prior to the date of effectiveness
of such novation or assignment.

22.3
Assignments by Seller

22.3.1
Prior Written Consent. Seller may novate or assign this Agreement in its
entirety to another Person, for the remainder of the Term, upon the prior
written consent of Buyer (which consent shall not be unreasonably withheld or
delayed), provided that the transferee assumes all of the obligations of Seller
under this Agreement commencing as of the date of the novation or assignment by
execution of a copy of this Agreement in its own name (countersigned by Buyer)
or by execution of a binding assignment and assumption agreement which is
enforceable by Buyer.

22.3.2
Without Prior Consent. Seller may novate or assign this Agreement in its
entirety to an Affiliate of Seller, for the remainder of the Term, without
Buyer’s prior consent, provided that:

(a)
such Affiliate assignee has an ownership interest in and/or operates the Corpus
Christi Facility (including Corpus Christi Liquefaction, LLC or Corpus Christi
Liquefaction Stage III, LLC), the Sabine Pass





78



--------------------------------------------------------------------------------





Facility (including Sabine Pass Liquefaction, LLC) and/or any other natural gas
liquefaction facility; and
(b)
such Affiliate assignee assumes all of the obligations of Seller under this
Agreement commencing as of the date of the novation or assignment, either by
execution of a copy of this Agreement in its own name and (if elected by such
assignee) modified to replace all references to “Corpus Christi Facility” and
similar terms with references to the Affiliate assignee, relevant LNG facility
and, as applicable, other relevant terms (countersigned by Buyer) or by
execution of a binding assignment and assumption agreement which is enforceable
by Buyer.

22.3.3
Pursuant to Direct Agreement. Seller may novate or assign this Agreement in its
entirety, for the remainder of the Term, to the extent that Buyer has so
consented in the Direct Agreement.

22.3.4
Further Obligations. Upon a novation or assignment by Seller in accordance with
this Section 22.3, the assignor shall be released from all further obligations,
duties and liabilities under this Agreement, other than any obligations, duties
and liabilities arising prior to the date of effectiveness of such novation or
assignment.

22.4
Financing by Seller or its Affiliates

22.4.1
Lender Financing. Seller and its Affiliates shall each have the right to obtain
financing from Lenders. In connection with any financing or refinancing of
Seller’s activities or any LNG production facility owned, operated or being
developed by Seller or any of its Affiliates (including the Corpus Christi
Facility and Sabine Pass Facility), Buyer, shall, if so requested by Seller,
deliver to the relevant Lenders or the agent acting on behalf of any such
Lenders (“Lenders’ Agent”) opinions of counsel, certified copies of their
respective corporate charter and by-laws, resolutions, incumbency certificates,
financial statements, and such other items as available and upon reasonable
request by Lenders or Lenders’ Agent. Buyer shall not be required to provide any
documents or information which would cause it to be in breach of Applicable
Laws, including the rules of any recognized stock exchange on which Buyer’s
stock is quoted.

22.4.2
Assignment as Security. Buyer further acknowledges and agrees that Seller may
assign, transfer, or otherwise encumber, all or any of its rights, benefits and
obligations under this Agreement to such Lenders or Lenders’ Agent as security
for the obligations of Seller or its Affiliates to the respective Lenders.
Accordingly, upon Seller’s request pursuant to a notice hereunder, Buyer shall
enter into one or more direct agreements (each, a “Direct Agreement”) that:





79



--------------------------------------------------------------------------------





(a)
provide for the assignment and transfer of the assigning Person’s rights and
obligations under this Agreement to a nominee of Lender following a default by
the assigning Person under its lending arrangement; and

(b)
are in a form and contain such terms and conditions as are required by the
Lenders or Lenders’ Agent.

23.
Contract Language

This Agreement, together with the Exhibits hereto, shall be made and originals
executed in the English language. In case of any difference in meaning between
the English language original version and any translation thereof, the English
language original version shall be applicable.
24.
Miscellaneous

24.1
Disclaimer of Agency

This Agreement does not appoint either Party as the agent, partner or legal
representative of the other for any purposes whatsoever, and neither Party shall
have any express or implied right or authority to assume or to create any
obligation or responsibility on behalf of or in the name of the other Party.
24.2
Entire Agreement

This Agreement, together with the Exhibits hereto, constitutes the entire
agreement between the Parties and includes all promises and representations,
express or implied, and supersedes all other prior agreements and
representations, written or oral, between the Parties relating to the subject
matter. Anything that is not contained or expressly incorporated by reference in
this instrument, is not part of this Agreement.
24.3
Third Party Beneficiaries

The Parties do not intend any term of this Agreement to be for the benefit of,
or enforceable by, any Third Party except as expressly provided in Section 7.7.
The Parties may rescind or vary this Agreement, in whole or in part, without the
consent of any Third Party, including those Third Parties referred to under
Section 7.7, even if as a result such Third Party’s rights to enforce a term of
this Agreement will be varied or extinguished.
24.4
Amendments and Waiver

This Agreement may not be supplemented, amended, modified or changed except by
an instrument in writing signed by Seller and Buyer and expressed to be a
supplement, amendment, modification or change to this Agreement. A Party shall




80



--------------------------------------------------------------------------------





not be deemed to have waived any right or remedy under this Agreement by reason
of such Party’s failure to enforce such right or remedy.
24.5
Exclusion

The United Nations Convention on Contracts for the International Sale of Goods
(and the Convention on the Limitation Period in the International Sale of Goods)
shall not apply to this Agreement and the respective rights and obligations of
the Parties hereunder.
24.6
Further Assurances

Each Party hereby agrees to take all such action as may be necessary to
effectuate fully the purposes of this Agreement, including causing this
Agreement or any document contemplated herein to be duly registered, notarized,
attested, consularized and stamped in any applicable jurisdiction.
24.7
Severability

If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or operation of any other provision of this Agreement except only so
far as shall be necessary to give effect to the construction of such invalidity,
and any such invalid provision shall be deemed severed from this Agreement
without affecting the validity of the balance of this Agreement.
24.8
Multiple SPAs

24.8.1
The Parties expressly agree that all rights and obligations (including in
respect of all claims, demands, legal proceedings and actions; all losses,
liabilities, damages, costs, judgments, settlements and expenses (whether or not
resulting from claims by third parties), including interest and penalties with
respect thereto and reasonable attorneys’ and accountants’ fees and expenses;
and all mitigation measures) of Corpus Christi Liquefaction, LLC (or its
successor or permitted assignee pursuant to the CMILLP Base SPA), and Cheniere
Marketing International, LLP (or its successor or permitted assignee pursuant to
the CMILLP Base SPA), under the CMILLP Base SPA, whether in contract or at law,
are wholly separate and in isolation of, and shall not merge in any way with,
any rights and obligations (including in respect of all Claims, all Losses, and
all mitigation measures) of the Parties under this Agreement. The Parties
expressly waive any right to combine any such rights or obligations under the
CMILLP Base SPA with such rights and obligations under this Agreement. Default
by a Party under this Agreement shall not excuse default under the CMILLP Base
SPA by any party thereto, and default under the CMILLP Base SPA by a party
thereto shall not excuse a Party’s default under this Agreement. No Party shall
have





81



--------------------------------------------------------------------------------





any obligation to take any action or inaction under this Agreement to mitigate
the losses or liabilities that may arise in respect of the CMILLP Base SPA.
Without limiting the foregoing, in no way shall the Seller Liability Cap under
this Agreement be merged with the corresponding seller liability cap under the
CMILLP Base SPA, and the Parties’ respective rights and obligations in respect
of the Seller Liability Cap shall not vary based on performance or
nonperformance of the CMILLP Base SPA.
24.8.2
Without prejudice to Section 21.1.5, if the Parties initiate multiple
arbitration proceedings under this Agreement and the CMILLP Base SPA, the
subject matters of which are related by common questions of law or fact and
which could result in conflicting awards or obligations, then either Party may
request prior to the appointment of the arbitrators for such multiple or
subsequent Disputes that all such proceedings be consolidated into a single
arbitral proceeding. Such request shall be directed to the AAA, which shall
consolidate appropriate proceedings into a single proceeding unless
consolidation would result in undue delay for the arbitration of the Disputes.

24.8.3
Each Party shall ensure that all invoices and notices sent by or on behalf of
such Party pursuant to this Agreement identify such invoice or notice as being
in connection with this Agreement.

24.8.4
Each Party shall issue invoices and make payments in accordance with this
Agreement separate from invoices and payments under the CMILLP Base SPA. If
either Party receives payment from the other Party and such payment does not
identify itself as being in respect of the CMILLP Base SPA or this Agreement,
then the Party receiving such payment shall promptly request confirmation of
whether to apply the payment to the CMILLP Base SPA or this Agreement. If
confirmation has not been received by close of business on the third (3rd)
Business Day after the request is deemed to be received pursuant to Section
25.2, the Party receiving such payment shall have the right to apply such
payment received to amounts owed to the receiving Party under the CMILLP Base
SPA or this Agreement, with first priority to overdue amounts (with priority
within this group to be based on how many days the amount has been overdue,
starting with the longest number of days) and then to other amounts due but
unpaid (with priority within this group to be based on how many days remain
until the applicable due date, starting with the shortest number of days).

24.8.5
Each Party shall maintain separate financial and other records in connection
with the CMILLP Base SPA and this Agreement in a manner that enables the Parties
to identify whether costs, expenses, and other auditable amounts and information
are in respect of the CMILLP Base SPA or this Agreement and to comply with all
audit obligations under the CMILLP Base SPA and this Agreement.





82



--------------------------------------------------------------------------------





24.8.6
Without limiting the foregoing, the Parties agree to conduct their businesses in
a manner that effectuates the foregoing terms of this Section 24.8, and that any
course of dealing that is inconsistent with the foregoing terms of this Section
24.8 shall not change the Parties’ respective rights and obligations under this
Section 24.8.

24.9
Safe Harbor Provisions

Without limiting any other protections available to the Parties under the
Bankruptcy Code or any other United States of America federal or state, or any
other insolvency law, the Parties acknowledge and agree that:
24.9.1
This Agreement and all transactions contemplated hereby shall constitute a “swap
agreement” and a “forward contract” (as each such term is defined in the
Bankruptcy Code).

24.9.2
Seller and Buyer each constitute a “swap participant” and a “forward contract
merchant” within the meaning of the Bankruptcy Code and are entitled to all of
the protections in the Bankruptcy Code afforded to such entities that are party
to a “swap agreement” or a “forward contract”, respectively, including those
protections set forth in sections 362, 546, 548, 556, 560, 561 and 562 of the
Bankruptcy Code. In furtherance of these acknowledgments and agreements, the
Parties further acknowledge and agree that Seller is a Person whose business
consists in whole or in part of, and Buyer is a Person whose business consists
in whole or in part of, entering into “forward contracts” (as such term is
defined in the Bankruptcy Code) as or with merchants in natural gas (whether in
liquefied or gaseous state).

24.9.3
Each Party’s right to cause the liquidation, termination or acceleration of this
Agreement, or any transaction contemplated hereby, because of a condition of the
kind specified in section 365(e)(1) of the Bankruptcy Code or to offset or net
out termination values, payment amounts or other transfer obligations, and to
exercise any other remedies upon the occurrence of any such termination,
liquidation or acceleration under this Agreement, constitutes a “contractual
right” with respect to the other Party within the meaning of sections 556, 560
and 561 of the Bankruptcy Code.

24.9.4
Any transfer of cash, securities or other property provided as performance
assurance, credit support or collateral with respect to this Agreement, or any
transaction contemplated hereby, shall constitute (i) a “transfer” made “by or
to (or for the benefit of)” a “forward contract merchant” “under” or “in
connection with” this Agreement and each such transaction and/or (ii) a
“transfer” made “by or to (or for the benefit of)” a “swap participant” “under”
or “in connection with” this Agreement and each such transaction, in each case
within the meaning of the Bankruptcy Code.





83



--------------------------------------------------------------------------------





All payments, transfers or deliveries for, under or in connection with this
Agreement, or any transaction contemplated hereby, shall be a “settlement
payment” and “transfer” “under” or “in connection with” each such transaction,
in each case within the meaning of the Bankruptcy Code.
25.
Notices

25.1
Form of Notice

25.1.1
Except as expressly set forth herein, any notice, invoice or other communication
from one of the Parties to the other Party (or, where contemplated in this
Agreement, from or to the Transporter or the master of the LNG Tanker), which is
required or permitted to be made by the provisions of this Agreement shall be:

(a)
made in the English language;

(b)
made in writing;

(c)
(i) delivered by hand or sent by courier to the address of the other Party which
is shown below or to such other address as the other Party shall by notice
require or; (ii) be sent by facsimile to the facsimile number of the other Party
which is shown below or to such other facsimile number as the other Party shall
by notice require or; (iii) with respect to any notice, invoice or other
communication to be sent pursuant to Sections 3.1, 7, 8, 10, 12 or 14 (or others
as may be agreed by the Parties), be sent by electronic mail to the e-mail
address of the other Party which is shown below or to such other e-mail address
as the other Party shall by notice require; and

(d)
marked for the attention of the Person(s) there referred to or to such other
Person(s) as the other Party shall by notice require.

25.1.2
The addresses of the Parties for service of notices are as follows:

Seller: Corpus Christi Liquefaction, LLC
700 Milam Street
Suite 1900
Houston, TX 77002
Telephone: (713) 375-5121
Fax: (713) 375-6121
E-mail: Customer.Coordination@Cheniere.com
Attention: Commercial Operations
Buyer: Cheniere Marketing International LLP
Berkeley Square House, Fifth Floor, Berkeley Square




84



--------------------------------------------------------------------------------





London W1J 6BY, United Kingdom
Telephone:    +44 20 3214 2700
Fax:        +44 20 3214 2705
E-mail:     lngoperations@cheniere.com
Attention: Commercial Operations
25.2
Effective Time of Notice

25.2.1
Any notice, invoice or other communication made by one Party to the other Party
in accordance with the foregoing provisions of this Section 25 shall be deemed
to be received by the other Party if delivered by hand or by courier, on the Day
on which it is received at that Party’s address or, if sent by facsimile or
e-mail, on the next Day on which the office of the receiving Party is normally
open for business following the Day on which it is received in a legible form at
the address to which it is properly addressed. The foregoing shall not apply to
notices or communications sent by facsimile or e-mail under Sections 7.9.2,
7.9.3, and 7.10, which shall be deemed effective at the time transmitted to the
facsimile number or e-mail address shown above or such other number or e-mail
address previously notified by the receiving Party.

25.2.2
Without limiting the meaning of the word “received” for the purpose of the
preceding paragraph, a notice which is delivered by hand or by courier shall be
deemed to have been received at a Party’s address if it is placed in any
receptacle normally used for the delivery of post to the address of that Party.

25.2.3
Any notice given by facsimile or e-mail shall be subsequently confirmed by
letter, unless otherwise agreed, but without prejudice to the validity of the
original notice.

26.
Business Practices

26.1
Trade Law Compliance.

26.1.1
Buyer acknowledges and agrees that it will resell or transfer LNG purchased
hereunder for delivery only: (a) with respect to all LNG loaded at the Corpus
Christi Facility (i) (A) to countries identified in Ordering Paragraph B of
DOE/FE Order No. 3164, issued October 16, 2012 in FE Docket No. 12-99-LNG and
Ordering Paragraph B of DOE/FE Order No. 4277, issued November 9, 2018, in FE
Docket No. 18-78-LNG or (B) to countries identified in Ordering Paragraph F of
DOE/FE Order No. 3638, issued May 12, 2015 in FE Docket No. 12-97-LNG, and/or
(ii) to purchasers that have agreed in writing to limit their direct or indirect
resale or transfer of such LNG to such countries; and (b) with respect to all
LNG loaded at the Sabine Pass Facility (i) to countries identified in Ordering
Paragraph B of DOE/





85



--------------------------------------------------------------------------------





FE Order No. 3384 issued January 22, 2014 in FE Docket No. 13-121-LNG, to
countries identified in Ordering Paragraph B of DOE/FE Order No. 3595 issued
February 12, 2015 in FE Docket No. 14-92-LNG, to countries identified in
Ordering Paragraph F of DOE/FE Order No. 3669 issued June 26, 2015 in FE Docket
Nos. 13-30-LNG, 13-42-LNG, and 13-121-LNG, or to countries identified in
Ordering Paragraph F of DOE/FE Order No. 3792 issued March 11, 2016 in FE Docket
No. 15-63-LNG, and/or (ii) to purchasers that have agreed in writing to limit
their direct or indirect resale or transfer of such LNG to such countries. Buyer
further commits to cause a report to be provided to Seller (and any other Seller
Affiliate as may be identified from time to time by Seller) that identifies the
country of destination, upon delivery, into which the exported LNG was actually
delivered, and to include in any resale contract for such LNG the necessary
conditions to ensure that Seller (and any other Seller Affiliate as may be
identified from time to time by Seller) is made aware of all such actual
destination countries. Each Party agrees to comply with all U.S. Department of
Energy export authorizations authorizing the export of LNG from the Corpus
Christi Facility and Sabine Pass Facility, as applicable. If any export
authorization requires conditions to be included in this Agreement then, within
fifteen (15) Days following the issuance of the export authorization (or the
amendment or other modification to an existing export authorization) imposing
such condition, the Parties shall discuss the appropriate changes to be made to
this Agreement to comply with such export authorization and shall amend this
Agreement accordingly.
26.1.2
Without prejudice to Section 26.1.1, with respect to all LNG purchased hereunder
that is loaded at an LNG facility other than the Corpus Christi Facility or the
Sabine Pass Facility: (a) Buyer acknowledges and agrees that it will resell or
transfer such LNG for delivery only to countries authorized pursuant to the
applicable export authorization (whether issued by the U.S. Department of Energy
or otherwise), and/or to purchasers that have agreed in writing to limit their
direct or indirect resale or transfer of such LNG to such countries; (b) Buyer
further commits to cause a report to be provided to Seller that identifies the
country of destination, upon delivery, into which the exported LNG was actually
delivered, and to include in any resale contract for such LNG the necessary
conditions to ensure Seller is made aware of all such actual destination
countries; and (c) each Party agrees to comply with the export authorization(s)
applicable to the export of LNG from such LNG facility.

26.1.3
Buyer represents and warrants that the final delivery of LNG received pursuant
to the terms of this Agreement are permitted and lawful under United States of
America laws and policies, including the rules, regulations, orders, policies,
and other determinations of the U.S. Department of Energy, the Office of Foreign
Assets Control of the United States Department of the





86



--------------------------------------------------------------------------------





Treasury and the Federal Energy Regulatory Commission, and Buyer shall not take
any action which would cause any export authorization(s) referred to in Section
26.1.2 or Section 26.1.2 to be withdrawn, revoked, suspended or not renewed.
Buyer shall promptly provide to Seller all information required by Seller and
its Affiliates, to comply with such export authorization(s) and shall provide
the delivery destination reports (as described in Section 26.1.1 and Section
26.1.2) for all LNG sold hereunder, to Seller (and any other Seller Affiliate as
may be identified from time to time by Seller), not later than the fifteenth
(15th) Day of the Month following the Month in which any relevant LNG is
delivered to the country of destination. In addition to the information required
pursuant to Section 26.1, such delivery destination reports shall contain any
other information required by the applicable export authorization(s).
26.2
Use of LNG

At all times during the Term, Buyer shall, with respect to all LNG delivered by
Seller to Buyer pursuant to this Agreement: (a) utilize such LNG as a refined
product or chemical feedstock; (b) use or consume such LNG to produce power for
sale to customers; (c) market such LNG to distributors or wholesalers for resale
to their own customers; or (d) resell such LNG to other Persons provided that
the transfer by Buyer to a Transporter of gas that boils off from a cargo in
transit from the Delivery Point shall be considered to be a sale.
26.3
Prohibited Practices

26.3.1
Each Party agrees that in connection with this Agreement and the activities
contemplated herein, it will take no action, or omit to take any action, which
would (i) violate any Applicable Law applicable to that Party, or (ii) cause the
other Party to be in violation of any Applicable Law applicable to such other
Party, including the U.S. Foreign Corrupt Practices Act, the OECD convention on
anti-bribery, the U.K. Bribery Act of 2010, E.U. and E.U. member country
anti-bribery and corruption laws, and corruption or any similar statute,
regulation, order or convention binding on such other Party, as each may be
amended from time to time, and including any implementing regulations
promulgated pursuant thereto.

26.3.2
Without limiting Section 26.3.1, each Party agrees on behalf of itself, its
directors, officers, employees, agents, contractors, and Affiliates, not to pay
any fees, commissions or rebates to any employee, officer or agent of the other
Party or its Affiliates or shareholders nor provide or cause to be provided to
any of them any gifts or entertainment of significant cost or value in
connection with this Agreement or in order to influence or induce any actions or
inactions in connection with the commercial activities of the Parties hereunder.





87



--------------------------------------------------------------------------------





26.4
Records; Audit

Each Party shall keep all records necessary to confirm compliance with Sections
26.1, 26.2, 26.3.1(ii), and 26.3.2 for a period of five (5) years following the
year for which such records apply. If either Party asserts that the other Party
is not in compliance with Sections 26.1, 26.2, 26.3.1(ii), or 26.3.2, the Party
asserting noncompliance shall send a notice to the other Party indicating the
type of noncompliance asserted. After giving such notice, the Party asserting
noncompliance may cause an independent auditor to audit the records of the other
Party in respect of the asserted noncompliance. The costs of any independent
auditor under this Section 26.4 shall be paid (i) by the Party being audited, if
such Party is determined not to be in compliance with Sections 26.1, 26.2,
26.3.1(ii) or 26.3.2, as applicable, and (ii) by the Party requesting the audit,
if the Party being audited is determined to be in compliance with Sections 26.1,
26.2, 26.3.1(ii), or 26.3.2, as applicable.
26.5
Indemnity

Each Party agrees to indemnify and hold the other Party harmless from any Losses
arising out of the indemnifying Party’s breach of any or all of Section 26.1,
Section 26.3, or Section 26.4 or the breach of the representation and warranty
in Section 17.3.




88



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
SELLER:
 
BUYER:
 
 
 
CORPUS CHRISTI LIQUEFACTION, LLC
 
CHENIERE MARKETING
 
 
INTERNATIONAL LLP
 
 
By : Cheniere Marketing, LLC, its managing member
 
 
 
 
 
/s/ Michael J. Wortley
 
/s/ Anatol Feygin
Name: Michael J. Wortley
 
Name: Anatol Feygin
Title: President and Chief Financial Officer
 
Title: Executive Vice President and Chief Commercial Officer
 
 







89



--------------------------------------------------------------------------------






Exhibit A
Measurement
1.    Parties to Supply Devices
a)    General. Unless otherwise agreed, Buyer and Seller shall supply equipment
and conform to procedures that are in accordance with the latest version of the
standards referred to in this document.
b)    Buyer Devices. Buyer or Buyer’s agent shall supply, operate and maintain,
or cause to be supplied, operated and maintained, suitable gauging devices for
the liquid level in LNG tanks of the LNG Tankers, pressure and temperature
measuring devices, and any other measurement or testing devices which are
incorporated in the structure of LNG vessels or customarily maintained on board
ship.
c)    Seller Devices. Seller shall supply, operate and maintain, or cause to be
supplied, operated and maintained, devices required for collecting samples and
for determining quality and composition of the LNG and any other measurement or
testing devices which are necessary to perform the measurement and testing
required hereunder at the Corpus Christi Facility (or alternate source, as
applicable).
d)    Dispute. Any Dispute arising under this Exhibit A shall be submitted to an
Expert under Section 21.2 of this Agreement.
2.    Selection of Devices
All devices provided for in this Exhibit A shall be approved by Seller, acting
as a Reasonable and Prudent Operator. The required degree of accuracy (which
shall in any case be within the permissible tolerances defined herein and in the
applicable standards referenced herein) of such devices selected shall be
mutually agreed upon by Buyer and Seller. In advance of the use of any device,
the Party providing such device shall cause tests to be carried out to verify
that such device has the required degree of accuracy.
3.    Verification of Accuracy and Correction for Error
a)    Accuracy. Accuracy of devices used shall be tested and verified at the
request of either Party, including the request by a Party to verify accuracy of
its own devices. Each Party shall have the right to inspect at any time the
measurement devices installed by the other Party, provided that the other Party
is notified in advance. Testing shall be performed only when both Parties are
represented, or have received adequate advance notice thereof, using methods
recommended by the manufacturer or any other method agreed to by Seller and
Buyer. At the request of any Party hereto, any test shall be witnessed and
verified by an independent surveyor mutually agreed upon by Buyer and Seller.
Permissible tolerances shall be as defined herein or as defined in the
applicable standards referenced herein.




A-1

--------------------------------------------------------------------------------





b)    Inaccuracy. Inaccuracy of a device exceeding the permissible tolerances
shall require correction of previous recordings, and computations made on the
basis of those recordings, to zero error with respect to any period which is
definitely known or agreed upon by the Parties as well as adjustment of the
device. All invoices issued during such period shall be amended accordingly to
reflect such correction, and an adjustment in payment shall be made between
Buyer and Seller. If the period of error is neither known nor agreed upon, and
there is no evidence as to the duration of such period of error, corrections
shall be made and invoices amended for each delivery of LNG made during the last
half of the period since the date of the most recent calibration of the
inaccurate device. However, the provisions of this Paragraph 3 shall not be
applied to require the modification of any invoice that has become final
pursuant to Section 10.3.2 of this Agreement.
c)    Costs and Expenses of Test Verification. All costs and expenses for
testing and verifying Seller’s measurement devices shall be borne by Seller, and
all costs and expenses for testing and verifying Buyer’s measurement devices
shall be borne by Buyer. The fees and charges of independent surveyors for
measurements and calculations shall be borne by the Parties in accordance with
Section 13.11.3 of this Agreement.
4.    Tank Gauge Tables of LNG Tankers
a)    Initial Calibration. Buyer shall arrange or caused to be arranged, for
each tank of each LNG Tanker, a calibration of volume against tank level. Buyer
shall provide Seller or its designee, or cause Seller or its designee to be
provided, with a certified copy of tank gauge tables for each tank of each LNG
Tanker verified by a competent impartial authority or authorities mutually
agreed upon by the Parties. Such tables shall include correction tables for
list, trim, tank contraction and any other items requiring such tables for
accuracy of gauging.
Tank gauge tables prepared pursuant to the above shall indicate volumes in cubic
meters expressed to the nearest thousandth (1/1000), with LNG tank depths
expressed in meters to the nearest hundredth (1/100).
b)    Presence of Representatives. Seller and Buyer shall each have the right to
have representatives present at the time each LNG tank on each LNG Tanker is
volumetrically calibrated.
c)    Recalibration. If the LNG tanks of any LNG Tanker suffer distortion of
such nature as to create a reasonable doubt regarding the validity of the tank
gauge tables described herein (or any subsequent calibration provided for
herein), Buyer or Buyer’s agent shall recalibrate the damaged tanks, and the
vessel shall not be employed as an LNG Tanker hereunder until appropriate
corrections are made. If mutually agreed between Buyer and Seller
representatives, recalibration of damaged tanks can be deferred until the next
time when such damaged tanks are warmed for any reason, and any corrections to
the prior tank gauge tables will be made from the time the distortion occurred.
If the time of the distortion cannot be ascertained, the Parties shall mutually
agree on the time period for retrospective adjustments.




A-2

--------------------------------------------------------------------------------





5.    Units of Measurement and Calibration
The Parties shall co-operate in the design, selection and acquisition of devices
to be used for measurements and tests in order that all measurements and tests
may be conducted in the SI system of units, except for the quantity delivered
which is expressed in MMBtu, the Gross Heating Value (volume based) which is
expressed in Btu/SCF and the pressure which is expressed in millibar and
temperature in Celsius. In the event that it becomes necessary to make
measurements and tests using a new system of units of measurements, the Parties
shall establish agreed upon conversion tables.
6.    Accuracy of Measurement
All measuring equipment must be maintained, calibrated and tested in accordance
with the manufacturer’s recommendations. In the absence of a manufacturer’s
recommendation, the minimum frequency of calibration shall be five (5) years,
unless otherwise mutually agreed between the Parties. Documentation of all tests
and calibrations will be made available by the Party performing the same to the
other Party. Acceptable accuracy and performance tolerances shall be:
a)    Liquid Level Gauging Devices.
Each LNG tank of the LNG Tanker shall be equipped with primary and secondary
liquid level gauging devices as per Paragraph 7(b) of this Exhibit A.
The measurement accuracy of the primary gauging devices shall be plus or minus
seven point five (± 7.5) millimeters and the secondary liquid level gauging
devices shall be plus or minus ten (± 10) millimeters.
The liquid level in each LNG tank shall be logged or printed.
b)    Temperature Gauging Devices.
The temperature of the LNG and of the vapor space in each LNG tank shall be
measured by means of a number of properly located temperature measuring devices
sufficient to permit the determination of average temperature.
The measurement accuracy of the temperature gauging devices shall be as follows:
(i)    in the temperature range of minus one hundred sixty five to minus one
hundred forty degree Celsius (-165C to -140°C), the accuracy shall be plus or
minus zero point two degree Celsius (± 0.2 °C);
(ii)    in the temperature range of minus one hundred forty to plus forty degree
Celsius (-140C to +40 °C), the accuracy shall be plus or minus one point five
degree Celsius (± 1.5 °C).
The temperature in each LNG tank shall be logged or printed.
c)    Pressure Gauging Devices.




A-3

--------------------------------------------------------------------------------





Each LNG tank of the LNG Tanker shall have one (1) absolute pressure gauging
device.
The measurement accuracy of the pressure gauging device shall be plus or minus
one percent (± 1%) of the measuring range.
The pressure in each LNG tank shall be logged or printed.
d)    List and Trim Gauging Devices.
A list gauging device and a trim gauging device shall be installed. These shall
be interfaced with the custody transfer system.
The measurement accuracy of the list and the trim gauging devices shall be
better than plus or minus zero point zero five (±0.05) degrees for list and plus
or minus zero point one (± 0.1) meters for trim.
7.    Gauging and Measuring LNG Volumes Delivered
a)    Gauge Tables. Upon Seller’s representative and the independent surveyor,
if present, arriving on board the LNG Tanker prior to the commencement of or
during loading, Buyer or Buyer’s representative shall make available to them a
certified copy of tank gauge tables for each tank of the LNG Tanker.
b)    Gauges. Volumes of LNG delivered pursuant to this Agreement shall be
determined by gauging the LNG in the tanks of the LNG Tankers before and after
loading. Each LNG Tanker’s tank shall be equipped with a minimum of two (2)
independent sets of level gauges, each set utilizing preferably a different
measurement principle. Comparison of the two (2) systems, designated as Primary
and Secondary Measurement Systems, shall be performed from time to time to
ensure compliance with the acceptable performance tolerances stated herein.
c)    Gauging Process. Gauging the liquid level of each tank of the LNG Tankers
and measuring of liquid temperature, vapor temperature and vapor pressure in
each LNG tank, trim and list of the LNG Tankers, and atmospheric pressure shall
be performed, or caused to be performed, by Buyer before and after loading.
Seller’s representative shall have the right to be present while all
measurements are performed and shall verify the accuracy and acceptability of
all such measurements. The first gauging and measurements shall be made
immediately before the commencement of loading. The second gauging and
measurements shall take place immediately after the completion of loading.
d)    Records. Copies of gauging and measurement records shall be furnished to
Seller immediately upon completion of loading.
e)    Gauging Liquid Level of LNG. The level of the LNG in each LNG tank of the
LNG Tanker shall be gauged by means of the primary gauging device installed in
the LNG Tanker for that purpose. The level of the LNG in each tank shall be
logged or printed.




A-4

--------------------------------------------------------------------------------





Measurement of the liquid level in each LNG tank of the LNG Tanker shall be made
to the nearest millimeter by using the primary liquid level gauging devices.
Should the primary devices fail, the secondary device shall be used.
Five (5) readings shall be made following manufacturer’s recommendations on
reading interval. The arithmetic average of the readings rounded to the nearest
millimeter using one (1) decimal place shall be deemed the liquid level.
f)    Determination of Temperature. The temperature of the LNG and of the vapor
space in each LNG tank shall be measured by means of a sufficient number of
properly located temperature measuring devices to permit the determination of
average temperature. Temperatures shall be measured at the same time as the
liquid level measurements and shall be logged or printed.
In order to determine the temperature of liquid and vapor respectively in the
LNG Tanker one (1) reading shall be taken at each temperature gauging device in
each LNG tank. An arithmetic average of such readings rounded to the nearest
zero point one degree Celsius (0.1 °C) using two (2) decimal places with respect
to vapor and liquid in all LNG tanks shall be deemed the final temperature of
the vapor and liquid respectively.
Buyer shall cause each cargo tank in the LNG Tanker to be provided with a
minimum of five (5) temperature measuring devices. One such measuring device
shall be located in the vapor space at the top of each cargo tank, one near the
bottom of each cargo tank and the remainder distributed at appropriate intervals
from the top to the bottom of the cargo tank. These devices shall be used to
determine the average temperatures of the liquid cargo and the vapor in the
cargo tank.
The average temperature of the vapor in an LNG Tanker shall be determined
immediately before loading by means of the temperature measuring devices
specified above at the same time as when the liquid level is measured. The
temperature measuring devices shall be fully surrounded by the vapor. This
determination shall be made by taking the temperature readings of the
temperature measuring devices in question to the nearest zero point zero one
degrees Celsius (0.01°C), and if more than one of the devices are fully
surrounded by the vapor, by averaging those readings, and rounding to one (1)
decimal place.
The average temperature of the liquid in an LNG Tanker shall be determined
immediately after loading by means of the temperature measuring devices
specified above.
g)    Determination of Pressure. The pressure of the vapor in each LNG tank
shall be determined by means of pressure measuring devices installed in each LNG
tank of the LNG Tankers. The atmospheric pressure shall be determined by
readings from the standard barometer installed in the LNG Tankers. Pressures
shall be measured at the same time as the liquid level measurements, and shall
be logged or printed.
Buyer shall cause the LNG Tanker to be provided with pressure measuring
equipment capable of determining the absolute pressure of the vapor in each
cargo tank with an accuracy equal to or better than plus or minus one percent (±
1%) of the measuring range.




A-5

--------------------------------------------------------------------------------





The pressure of the vapor in an LNG Tanker shall be determined immediately
before loading at the same time as when the liquid level is measured.
Such determination shall be made by taking the pressure readings of the pressure
measuring devices to the nearest millibar, then averaging these readings and
rounding to a whole millibar.
h)    Determination of Density. The LNG density shall be calculated using the
revised Klosek-McKinley method. Should any improved data, method of calculation
or direct measurement device become available which is acceptable to both Buyer
and Seller, such improved data, method or device shall then be used.
8.    Samples for Quality Analysis
a)    General. Representative liquid samples shall be collected from an
appropriate point located as close as practical to the loading line starting one
(1) hour after full loading rate is reached and ending one (1) hour before
ramping down from the full loading rate.
Sampling conducted by Seller will conform with the procedure specified in (i),
(ii) or (iii) as follows:
i)
Online chromatograph: A sample shall be taken and analyzed at least once every
twenty (20) minutes by an on-line chromatograph during the sampling period
referenced in the opening paragraph of section 8(a) of this Exhibit A. These
intermittent samples will be passed through a vaporizer, and samples of the
vaporized liquid will be analyzed. The arithmetically averaged analysis,
representative of the delivered LNG cargo shall be used for all appropriate
calculations. Samples taken when biphasic or where overheated LNG is suspected
to be in the main transfer line will be disregarded.

In instances where the on-line chromatograph system being utilized were to fail
during loading operations manual samples (composite or spot) collected shall be
analyzed.
ii)
Composite sample: One (1) representative sample of the loading shall be
collected by continuous sampling of the delivered LNG. If applicable the sample
analysis shall be applied to the appropriate calculations associated with the
delivered LNG cargo.

iii)
Spot samples: One (1) spot sample shall be collected from the vaporizer at each
point in time corresponding to approximately 25%, 50% and 75% of loading is
completed. If applicable the analysis of spot samples shall be averaged and
applied to the appropriate calculations associated with the delivered LNG cargo.

b)    Manual Samples. It is recognized that for every loading manual samples
should be retained for use by Buyer and Seller.
i)
Where sampling analysis is conducted using spot samples per section 8(a)iii of
this Exhibit A, two (2) sets of samples shall be collected from the vaporizer at
each point





A-6

--------------------------------------------------------------------------------





in time corresponding to approximately twenty-five percent (25%), fifty percent
(50%) and seventy-five percent (75%) of loading is completed and retained.
ii)
Where sampling analysis is conducted using a composite sample per section 8(a)ii
of this Exhibit A, two (2) samples shall be collected from the collection
devices at the end of loading and retained.

The samples collected shall be properly labeled and sealed by the independent
surveyor in attendance. Seller shall retain all samples for a period of thirty
(30) days, unless the analysis is disputed prior to the end of such thirty (30)
day period. If the analysis is in dispute, the samples will be retained until
the dispute is resolved.
Notwithstanding the above, it is recognized from time to time that Buyer may
require one (1) of the retained samples to accompany the LNG cargo delivery,
provided sufficient notice.
Where Buyer receives a set of samples, Buyer shall return the set of sample
cylinders provided or an identical set within sixty (60) days. If the set of
sample cylinders provided are not returned or replaced to Seller’s satisfaction
within the sixty (60) day period, Seller will procure replacement cylinders and
Buyer will be invoiced for the cost of replacement cylinders inclusive of
preparation cost.
Sampling and analysis methods and procedures that differ from the above may be
employed with the mutual agreement of the Parties.
9.    Quality Analysis
a)    Certification and Deviation. Chromatograph calibration gasses shall be
provided and their composition certified by an independent third party. From
time to time, deviation checks shall be performed to verify the accuracy of the
gas composition mole percentages and resulting calculated physical properties.
Analyses of a sample of test gas of known composition resulting when procedures
that are in accordance with the above mentioned standards have been applied will
be considered as acceptable if the resulting calculated gross heating value is
within plus or minus zero point three percent (± 0. 3%) of the known gross
heating value of the test gas sample. If the deviation exceeds the tolerance
stated, the gross real heating value, relative density and compressibility
previously calculated will be corrected immediately. Previous analyses will be
corrected to the point where the error occurred, if this can be positively
identified to the satisfaction of both Parties. Otherwise it shall be assumed
that the drift has been linear since the last recalibration and correction shall
be based on this assumption.
b)    GPA Standard 2261. All samples shall be analyzed by Seller to determine
the molar fraction of the hydrocarbon and other components in the sample by gas
chromatography using a mutually agreed method in accordance with GPA Standard
2261 - Method of Analysis for Gas and Similar Gaseous Mixtures by Gas
Chromatography, current as of January 1st, 1990 and as periodically updated or
as otherwise mutually agreed by the Parties. If better standards for analysis
are subsequently adopted by GPA or other recognized competent impartial
authority, upon mutual agreement of Buyer and Seller, they shall be substituted
for the standard then in use, but such




A-7

--------------------------------------------------------------------------------





substitution shall not take place retroactively. A calibration of the
chromatograph or other analytical instrument used shall be performed by Seller
immediately prior to the analysis of the sample of LNG delivered. Seller shall
give advance notice to Buyer of the time Seller intends to conduct a calibration
thereof, and Buyer shall have the right to have a representative present at each
such calibration; provided, however, Seller will not be obligated to defer or
reschedule any calibration in order to permit the representative of Buyer to be
present.
c)    GPA Standard 2377. Seller shall determine the presence of Hydrogen Sulfide
(H2S) by use of GPA Standard 2377 - Test of Hydrogen Sulfide and Carbon Dioxide
in Gas Using Length of Stain Tubes. Total sulfur will be determined as the
summation of sulfur compounds (i.e. mercaptans) following ASTM D1988-06
(Standard Test Method for Mercaptans in Natural Gas using Length-of-Stain
Detector Tubes). If the presence of Hydrogen Sulfide or sulfur compounds is
detected, an additional test shall be performed to confirm the respective
concentration(s) following either: (i) ASTM D6228 (Determination of Sulfur
Compounds in Natural Gas and Gaseous Fuels by Gas Chromatography and Flame
Photometric Detection), (ii) ASTM D5504 (Determination of Sulfur Compounds in
Natural Gas and Gaseous Fuels by Gas Chromatography and Chemiluminescence),
(iii) ASTM D6667 (Determination of Total Volatile Sulfur in Gaseous Hydrocarbons
and Liquefied Petroleum Gases by Ultraviolet Fluorescence), or (iv) any other
testing method mutually agreed by the Parties.
10.    Operating Procedures
a)    Notice. Prior to conducting operations for measurement, gauging, sampling
and analysis provided in this Exhibit A, the Party responsible for such
operations shall notify the appropriate representatives of the other Party,
allowing such representatives reasonable opportunity to be present for all
operations and computations; provided that the absence of the other Party’s
representative after notification and opportunity to attend shall not prevent
any operations and computations from being performed.
b)    Independent Surveyor. At the request of either Party any measurement,
gauging, sampling and analysis shall be witnessed and verified by an independent
surveyor mutually agreed upon by Buyer and Seller. The results of such
surveyor’s verifications shall be made available promptly to each Party.
c)    Preservation of Records. All records of measurement and the computed
results shall be preserved by the Party responsible for taking the same, or
causing the same to be taken, and made available to the other Party for a period
of not less than three (3) years after such measurement and computation.
11.    Quantities Delivered
a)    Calculation of MMBtu Quantities. Seller shall calculate, or cause to be
calculated and Buyer shall verify, the quantity of MMBtu delivered. Either Party
may, at its own expense, require the measurements and calculations and/or their
verification by an independent surveyor, mutually agreed upon by the Parties.
Consent to an independent surveyor proposed by a Party shall not be unreasonably
withheld by the other Party.




A-8

--------------------------------------------------------------------------------





b)    Determination of Gross Heating Value. All component values shall be in
accordance with the latest revision of GPA Standard 2145 SI (2009) - Physical
Constants for Hydrocarbons & Other Compounds of Interest to the Natural Gas
Industry and the latest revision of the reference standards therein. Standard
reference conditions for Hi component should be 15°C & 101.325 kPa.
c)    Determination of Volume of LNG Loaded.
(i)    The LNG volume in the tanks of the LNG Tanker before and after loading
(valves have to be closed) shall be determined by gauging on the basis of the
tank gauge tables provided for in Paragraph 6. During the period when
measurement is occurring, no LNG cargo, ballast, boil-off gas, fuel oil or other
cargo transfer activity will be carried out on the LNG Tanker. Measurements
shall first be made immediately before loading commences. Accordingly, after
connection of the loading arms, but prior to their cool-down, and immediately
before opening the manifold ESD valves of the LNG Tanker, the initial gauging
shall be conducted upon the confirmation of stoppage of all spray pumps and
compressors and shut-off of the gas master valve to the LNG Tanker’s boilers or
any other gas consuming unit. The gas master valve to the LNG Tanker’s boilers
or any other gas consuming unit shall remain closed until after the second
gauging, unless a regulatory change requires the consumption of gas during the
vessel loading operations and/or upon mutual agreement between all parties upon
which event the procedure for the measurement of gas consumed during loading
shall be calculated in accordance with Paragraph 12.4 of this Exhibit A. A
second gauging shall be made immediately after loading is completed.
Accordingly, the second gauging shall be conducted upon the confirmation of
shut-off of the manifold ESD valves, with transfer pumps off and allowing
sufficient time for the liquid level to stabilize. Measurements prior to loading
and after loading will be carried out based on the condition of the LNG Tanker’s
lines upon arrival at berth. Since significant volumes of LNG may remain in the
LNG Tanker’s manifold and crossover, gauging will be performed with these lines
in the same condition prior to loading and after loading. If the LNG Tanker’s
manifold and crossover lines are empty (warm) when measurement is taken before
loading commences, they will be emptied prior to measurement following the
completion of loading. If the crossover lines are liquid filled (cold) when
measurement is taken before loading commences, they will remain full (cold)
until measurement is taken following the completion of loading. The volume of
LNG remaining in the tanks immediately before loading of the LNG Tanker shall be
subtracted from the volume immediately after loading and the resulting volume
shall be taken as the volume of the LNG delivered from the terminal to the LNG
Tanker.
The volume of LNG stated in cubic meters to the nearest zero point zero zero one
(0.001) cubic meter, shall be determined by using the tank gauge tables and by
applying the volume corrections set forth therein.
(ii)    Gas returned to the terminal and gas consumed by the LNG Tanker during
loading shall be taken into account to determine the volume loaded for Buyer’s
account in accordance with the formula in Paragraph 12.4 of this Exhibit A -
MMBtu Calculation of the Quantity of LNG Loaded.
(iii)    If failure of the primary gauging and measuring devices of an LNG
Tanker should make it impossible to determine the LNG volume, the volume of LNG
loaded shall be determined by gauging the liquid level using the secondary
gauging and measurement devices. If an LNG Tanker is not so equipped, the volume
of LNG loaded shall be determined by gauging the liquid level in Seller’s




A-9

--------------------------------------------------------------------------------





onshore LNG storage tanks immediately before and after loading the LNG Tanker,
in line with the terminal procedures, and such volume shall have subtracted from
it an estimated LNG volume, agreed upon by the Parties, for boil-off from such
tanks during the loading of such LNG Tanker. Seller shall provide Buyer, or
cause Buyer to be provided with, a certified copy of tank gauge tables for each
onshore LNG tank which is to be used for this purpose, such tables to be
verified by a competent impartial authority.
12.    Calculations
The calculation procedures contained in this Paragraph 12 are generally in
accordance with the Institute of Petroleum Measurement Manual, Part XII, the
Static Measurement of Refrigerated Hydrocarbon Liquids, Section 1, IP 251/76.
d     =    density of LNG loaded at the prevailing composition and temperature
Tl in kg/m3, rounded to two (2) decimal places, calculated according to the
method specified in Paragraph 12.1 of this Exhibit A.
Hi    =    gross heating value (mass based) of component “i” in MJ/kg, in
accordance with Paragraph 12.6(a) of this Exhibit A.
Hm    =    gross heating value (mass based) of the LNG loaded in MJ/kg,
calculated in accordance with the method specified in Paragraph 12.3 of this
Exhibit A, rounded to four (4) decimal places.
Hv    =    gross heating value (volume based) of the LNG loaded in Btu/SCF,
calculated in accordance with the method specified in Paragraph 12.5 of this
Exhibit A.
K1    =     volume correction in m3/kmol, at temperature Tl, obtained by linear
interpolation from Paragraph 12.6(c) of this Exhibit A, rounded to six (6)
decimal places.
K2    =    volume correction in m3/kmol, at temperature Tl obtained by linear
interpolation from Paragraph 12.6(d) of this Exhibit A, rounded to six (6)
decimal places.
Mi    =    molecular mass of component “i” in kg/kmol, in accordance with
Paragraph 12.6(a) of this Exhibit A.
P     =    average absolute pressure of vapor in an LNG Tanker immediately
before loading, in millibars, rounded to a whole millibar.
Q    =    number of MMBtu contained in the LNG delivered, rounded to the nearest
ten (10) MMBtu.
Tl     =    average temperature of the liquid cargo in the LNG Tanker
immediately after loading, in degrees Celsius, rounded to one (1) decimal place.
Tv     =     average temperature of the vapor in an LNG Tanker immediately
before loading, in degrees Celsius, rounded to one (1) decimal place.




A-10

--------------------------------------------------------------------------------





V    =    the volume of the liquid cargo loaded, in cubic meters, rounded to
three (3) decimal places.
Vh    =    the volume of the liquid cargo in an LNG Tanker immediately before
loading, in cubic meters, rounded to three (3) decimal places.
Vb    =    the volume of the liquid cargo in an LNG Tanker immediately after
loading, in cubic meters, rounded to three (3) decimal places.
Vi    =    molar volume of component “i” at temperature Tl, in m3/kmol, obtained
by linear interpolation from Paragraph 12.6(b) of this Exhibit A, rounded to six
(6) decimal places.
Xi    =    molar fraction of component “i” of the LNG samples taken from the
loading line, rounded to four (4) decimal places, determined by gas
chromatographic analysis.
Xm    =    the value of Xi for methane.
Xn    =    the value of Xi for nitrogen.
12.1     Density Calculation Formula
The density of the LNG loaded which is used in the MMBtu calculation in 12.4 of
this Exhibit A shall be calculated from the following formula derived from the
revised Klosek-McKinley method:
densitycalc.jpg [densitycalc.jpg]
In the application of the above formula, no intermediate rounding shall be made
if the accuracy of “d” is thereby affected.
12.2    Calculation of Volume Delivered
The volume, in cubic meters, of each LNG cargo loaded shall be calculated by
using the following formula:
calculationofvolumedelivered.jpg [calculationofvolumedelivered.jpg]
12.3     Calculation of Gross Heating Value (Mass Based)
The gross heating value (mass based), in MJ/kg, of each LNG cargo loaded shall
be calculated by using the following formula:
calculationofgrossheatingval.jpg [calculationofgrossheatingval.jpg]




A-11

--------------------------------------------------------------------------------





12.4    MMBtu Calculation of the Quantity of LNG Loaded
The number of MMBtu contained in the LNG loaded shall be calculated using the
following formula:
mmbtucalculationofthequantit.jpg [mmbtucalculationofthequantit.jpg]
The derivation of the conversion factor 1/1055.12 in the formula in this
Paragraph for the conversion of MJ into MMBtu is obtained from GPA-2145:1994 and
IP-251:1976 as follows:
(a)    q(T,P) means the gross heating value (measured at temperature T and
pressure P), contained in a given quantity of gas;
(b)    q(60°F, 14.696 psia) in MJ = 1/1.00006 x q(15°C, 1013.25 millibar) in MJ;
(c)    1 MMBtu corresponds to 1055.06 MJ;
(d)    q(60°F, 14.696 psia) in MMBtu = 1/1055.06 x q(60°F, 14.696 psia) in MJ;
and
(e)    Combining (b) and (d) above yields:
q(60°F, 14.696 psia) in MMBtu = 1/1055.12 x q(15°C, 1013.25 millibar) in MJ.
Hence the number of MJ derived shall be divided by 1055.12 to obtain the number
of MMBtu for invoicing purposes.
QBOG
=    the quantity of boil off gas in MJ consumed by the LNG tanker during
loading, calculated as follows:

QBOG = (V2 x 55.575)
where:
V2
=    the quantity of natural gas consumed by the LNG tanker during loading (as
calculated pursuant to the below formula), stated in kg and rounded to the
nearest kg; and

55.575 =
the heating value of the vapor (assumed to be 100% of methane) stated in MJ/kg
at standard reference conditions (15˚C, 1.01325 bar) for both combustion &
metering references (tables below).

Quantity of Natural Gas Consumed by LNG Tanker (V2)
The quantity of natural gas consumed by the LNG tanker during loading shall be
computed by taking the initial and the final reading of Natural Gas Consumption
Meter on board the tanker (i.e. final reading of Natural Gas Consumption Meter
after completion of loading




A-12

--------------------------------------------------------------------------------





minus initial reading of Natural Gas Consumption Meter before the start of
loading) and is calculated by using the following formula:
V2    =    Vf - Vi
where:
V2
=    the quantity of natural gas consumed by the LNG tanker during loading,
stated in kg;

Vf
=    the reading of Natural Gas Consumption Meter on board the tanker after the
completion of loading, stated in kg; and

Vi
=    the reading of Natural Gas Consumption Meter on board the tanker before the
start of loading, stated in kg.

12.5    Calculation of Gross Heating Value (Volume Based)
The calculation of the Gross Heating Value (volume based) in Btu/SCF shall be
derived from the same compositional analysis as is used for the purposes of
calculating the Gross Heating Value (mass based) Hm and the following formula
shall apply:
calcofgrossheatingvala01.jpg [calcofgrossheatingvala01.jpg]
The derivation of the conversion factor 1.13285 for the conversion of MJ/kmol
into Btu/SCF is obtained as follows:
(a)    molar gross heating value = ∑ (Xi x Mi x Hi) MJ/kmol;
(b)    1 kmol = 2.20462 lbmol;
(c)    1 lbmol = 379.482 SCF;
(d)    hence 1 kmol = 836.614 SCF; and
(e)    Hv = 1,000,000/ (1055.12 x 836.614) x ∑ (Xi x Mi x Hi) Btu/SCF






A-13

--------------------------------------------------------------------------------





12.6    Data
(a)    Values    of Hi and Mi
Component
Hi (in MJ/kg)
Mi (in kg/kmol)
Methane
55.575
16.0425
Ethane
51.951
30.0690
Propane
50.369
44.0956
Iso-Butane
49.388
58.1222
N-Butane
49.546
58.1222
Iso-Pentane
48.950
72.1488
N-Pentane
49.045
72.1488
N-Hexane
48.715
86.1754
Nitrogen
0
28.0134
Carbon Dioxide
0
44.0095
Oxygen
0
31.9988



Source: GPA Publication 2145 Sl-2009: “Table of Physical Properties for
Hydrocarbons and Other Compounds of Interest to the Natural Gas Industry”.


(b)    Values of Vi (cubic meter/kmol)
Temperature
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
Methane
0.039579
0.038983
0.038419
0.038148
0.037884
0.037375
0.036890
Ethane
0.048805
0.048455
0.048111
0.047942
0.047774
0.047442
0.047116
Propane
0.063417
0.063045
0.062678
0.062497
0.062316
0.061957
0.061602
Iso-Butane
0.079374
0.078962
0.078554
0.078352
0.078151
0.077751
0.077356
N-Butane
0.077847
0.077456
0.077068
0.076876
0.076684
0.076303
0.075926
Iso-Pentane
0.092817
0.092377
0.091939
0.091721
0.091504
0.091071
0.090641
N-Pentane
0.092643
0.092217
0.091794
0.091583
0.091373
0.090953
0.090535
N-Hexane
0.106020
0.105570
0.105122
0.104899
0.104677
0.104236
0.103800
Nitrogen
0.055877
0.051921
0.048488
0.046995
0.045702
0.043543
0.041779
Carbon Diox
0.027950
0.027650
0.027300
0.027200
0.027000
0.026700
0.026400
Oxygen
0.03367
0.03275
0.03191
0.03151
0.03115
0.03045
0.02980



Source: National Bureau of Standards Interagency Report 77-867, Institute of
Petroleum IP251/76 for Oxygen.
Note:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied






A-14

--------------------------------------------------------------------------------





(c)    Values of Volume Correction Factor, K1 (cubic meter/kmol)
Molecular Mass of Mixture
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
16.0
-0.000012
-0.000010
-0.000009
-0.000009
-0.000008
-0.000007
-0.000007
16.5
0.000135
0.000118
0.000106
0.000100
0.000094
0.000086
0.000078
17.0
0.000282
0.000245
0.000221
0.000209
0.000197
0.000179
0.000163
17.2
0.000337
0.000293
0.000261
0.000248
0.000235
0.000214
0.000195
17.4
0.000392
0.000342
0.000301
0.000287
0.000274
0.000250
0.000228
17.6
0.000447
0.000390
0.000342
0.000327
0.000312
0.000286
0.000260
17.8
0.000502
0.000438
0.000382
0.000366
0.000351
0.000321
0.000293
18.0
0.000557
0.000486
0.000422
0.000405
0.000389
0.000357
0.000325
18.2
0.000597
0.000526
0.000460
0.000441
0.000423
0.000385
0.000349
18.4
0.000637
0.000566
0.000499
0.000477
0.000456
0.000412
0.000373
18.6
0.000677
0.000605
0.000537
0.000513
0.000489
0.000440
0.000397
18.8
0.000717
0.000645
0.000575
0.000548
0.000523
0.000467
0.000421
19.0
0.000757
0.000685
0.000613
0.000584
0.000556
0.000494
0.000445
19.2
0.000800
0.000724
0.000649
0.000619
0.000589
0.000526
0.000474
19.4
0.000844
0.000763
0.000685
0.000653
0.000622
0.000558
0.000503
19.6
0.000888
0.000803
0.000721
0.000688
0.000655
0.000590
0.000532
19.8
0.000932
0.000842
0.000757
0.000722
0.000688
0.000622
0.000561
20.0
0.000976
0.000881
0.000793
0.000757
0.000721
0.000654
0.000590
25.0
0.001782
0.001619
0.001475
0.001407
0.001339
0.001220
0.001116
30.0
0.002238
0.002043
0.001867
0.001790
0.001714
0.001567
0.001435



Source: National Bureau of Standards Interagency Report 77-867.
Note 1:    Molecular mass of mixture equals ∑ (Xi x Mi).
Note 2:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied.






A-15

--------------------------------------------------------------------------------





(d)    Values of Volume Correction Factor, K2 (cubic meter/kmol)
Molecular Mass of Mixture
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
16.0
-0.000039
-0.000031
-0.000024
-0.000021
-0.000017
-0.000012
-0.000009
16.5
0.000315
0.000269
0.000196
0.000178
0.000162
0.000131
0.000101
17.0
0.000669
0.000568
0.000416
0.000377
0.000341
0.000274
0.000210
17.2
0.000745
0.000630
0.000478
0.000436
0.000397
0.000318
0.000246
17.4
0.000821
0.000692
0.000540
0.000495
0.000452
0.000362
0.000282
17.6
0.000897
0.000754
0.000602
0.000554
0.000508
0.000406
0.000318
17.8
0.000973
0.000816
0.000664
0.000613
0.000564
0.000449
0.000354
18.0
0.001049
0.000878
0.000726
0.000672
0.000620
0.000493
0.000390
18.2
0.001116
0.000939
0.000772
0.000714
0.000658
0.000530
0.000425
18.4
0.001184
0.001000
0.000819
0.000756
0.000696
0.000567
0.000460
18.6
0.001252
0.001061
0.000865
0.000799
0.000735
0.000605
0.000496
18.8
0.001320
0.001121
0.000912
0.000841
0.000773
0.000642
0.000531
19.0
0.001388
0.001182
0.000958
0.000883
0.000811
0.000679
0.000566
19.2
0.001434
0.001222
0.000998
0.000920
0.000844
0.000708
0.000594
19.4
0.001480
0.001262
0.001038
0.000956
0.000876
0.000737
0.000623
19.6
0.001526
0.001302
0.001078
0.000992
0.000908
0.000765
0.000652
19.8
0.001573
0.001342
0.001118
0.001029
0.000941
0.000794
0.000681
20.0
0.001619
0.001382
0.001158
0.001065
0.000973
0.000823
0.000709
25.0
0.002734
0.002374
0.002014
0.001893
0.001777
0.001562
0.001383
30.0
0.003723
0.003230
0.002806
0.002631
0.002459
0.002172
0.001934

Source: National Bureau of Standards Interagency Report 77-867.
Note 1:    Molecular mass of mixture equals ∑ (Xi x Mi).
Note 2:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied.






A-16

--------------------------------------------------------------------------------






Exhibit B
FORM OF PORT LIABILITY AGREEMENT
THIS PORT LIABILITY AGREEMENT (this “Agreement”) is effective as of _______,
20__, and is made by and between [INSERT NAME(S) OF TERMINAL ENTITY, a TYPE OF
ENTITY AND JURISDICTION OF ORGANIZATION] (“Terminal”), and [INSERT NAME(S) OF
VESSEL OWNER(S), a TYPE OF ENTITY AND JURISDICTION OF ORGANIZATION]
([collectively] “Vessel Owner”).
RECITALS
WHEREAS, Vessel Owner, using the vessel set forth below under its name and
signature (“Vessel”), proposes to receive certain quantities of liquefied
natural gas (“LNG”) from Terminal at the marine terminal and LNG liquefaction
and storage facilities located on [•] (as more fully defined below, the “Marine
Terminal”); and
WHEREAS, Vessel Owner and Terminal (collectively, the “Parties” and individually
a “Party”) have agreed to allocate the risk of and responsibility for loss and
damage resulting from an Incident (as defined below) at the Marine Terminal in
the following manner;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:
1.
The following terms shall have the following meanings when used herein:

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise.
“Incident” means any occurrence or series of occurrences having the same origin
arising out of or relating to the Vessel’s use of the Marine Terminal in which
there is any one or more of the following: (i) loss of or damage to the Marine
Terminal or the Vessel; (ii) injury to the employees and agents comprising
Terminal Interests or Vessel Interests; (iii) loss or damage, other than to the
Marine Terminal or the Vessel, caused or contributed to by the Vessel, including
but not limited to, injury to third parties or damage to the property of third
parties; or (iv) an obstruction or danger affecting or interfering with the
normal operation of the Marine Terminal or the Port.
“Terminal Interests” means (i) Terminal, (ii) all Affiliates of Terminal, (iii)
all Persons (other than the Vessel Interests and Persons providing fire boats,
tugs and escort vessels to Vessel at the Port) employed or providing services at
the Marine Terminal in connection with the loading, storage, or liquefaction of
LNG at the Marine Terminal, and (iv) the employees and agents of all Persons
referred to in this paragraph.




B-1

--------------------------------------------------------------------------------





“Marine Terminal” means Terminal’s marine terminal and LNG liquefaction and
storage facilities located at the Port, including all berths, buoys, gear,
craft, equipment, plant, facilities and property of any kind (whether afloat or
ashore) located thereat or adjacent thereto and in the ownership, possession or
control of the Terminal Interests.
“Person” means any individual, firm, corporation, trust, partnership,
association, joint venture (incorporated or unincorporated), or other business
entity.
“Port” means the port at or near [INSERT LOCATION], including its anchorage,
turning basin and approaches into the Marine Terminal associated therewith.
“Vessel Interests” means (i) Vessel Owner, (ii) all Affiliates of Vessel Owner,
(iii) all Persons (other than the Terminal Interests) participating, employed,
or providing services in connection with the ownership or operation (including
all operations related to navigation and berthing/unberthing) of the Vessel, and
(iv) the employees and agents of all Persons referred to in this paragraph.
2.
In all circumstances, the Master of the Vessel shall remain solely responsible
on behalf of the Vessel Interests for the proper navigation and safety of the
Vessel and her cargo.

3.
Any liability arising from an Incident shall, as between the Vessel Interests
and the Terminal Interests, be borne (i) by the Vessel Interests alone, if the
Vessel Interests are wholly or partially at fault and the Terminal Interests are
not at fault, (ii) by the Terminal Interests alone, if the Terminal Interests
are wholly or partially at fault and the Vessel Interests are not at fault,
(iii) by the Vessel Interests and the Terminal Interests, in proportion to the
degree of their respective fault, if both are at fault and the degree of such
fault can be established or (iv) by the Vessel Interests and the Terminal
Interests equally if neither of them appears to be at fault or it is not
possible to establish the degree of their respective fault. In this regard, any
acts or omissions of Persons providing fire boats, tugs and escort vessels to
Vessel at the Port shall be deemed to be the responsibility of the Vessel
Interests.

4.



(i)
Terminal shall be solely responsible for claims brought by any employee and/or
member of the family or dependent of any employee of Terminal arising out of or
consequent upon the personal injury, loss or damage to property of, or death of
such employee, family member or dependent, and Terminal shall indemnify and hold
any Vessel Owner harmless in the event any such employee, or any family member
or dependent thereof, or the executor, administrator, or personal representative
of any of the foregoing, shall bring such a claim against any Vessel Owner.

(ii)
The Vessel Owners shall be solely responsible for claims brought by any employee
and/or member of the family or dependent of any employee of any Vessel Owner
arising out of or consequent upon the personal injury, loss or damage to
property of, or death of such employee, family member or dependent, and each
Vessel Owner shall indemnify and hold Terminal harmless in the event any such
employee, or any





B-2

--------------------------------------------------------------------------------





family member or dependent thereof, or the executor, administrator or personal
representative of any of the foregoing, shall bring such claim against Terminal.
(iii)
Terminal and the Vessel Owners shall consult together to the extent practicable
before either makes any payment which would fall due to be indemnified by the
other under the terms of Sections 4(i) or 4(ii). The indemnities contained in
Sections 4(i) and 4(ii) are separate and distinct from, and independent of, the
obligations undertaken and the responsibilities and exceptions from and the
limitations of liability provided in Sections 2, 3, 5 and 6 of this Agreement.

(iv)
The cross indemnities provided in this Section 4 are intended to be binding
regardless of fault or negligence on the part of the party in whose favor they
are being given.

5.



(i)
Subject to Section 5(ii) below, the total aggregate liability of the Vessel
Interests to the Terminal Interests, however arising, in respect of any one
Incident, shall not exceed one hundred fifty million dollars (US$150,000,000) or
such higher coverage amount as the Vessel’s Protection and Indemnity Association
then provides as a matter of normal practice for LNG vessels. Payment of an
aggregate sum of one hundred fifty million dollars (US$150,000,000) or such
higher amount (as applicable) to any one or more of the Terminal Interests in
respect of any one Incident shall be a complete defense to any claim, suit or
demand relating to such Incident made by the Terminal Interests against the
Vessel Interests. The liability of the Vessel Interests hereunder shall be joint
and several.

(ii)
Vessel Interests shall provide to the Terminal Interests, upon request,
sufficient written evidence that the Vessel’s Protection and Indemnity
Association has agreed to cover the Vessel Interests as a member of the
Association against the liabilities and responsibilities provided for in this
Agreement in accordance with its Rules. Such evidence may include a true and
correct copy of the Vessel’s certificate of entry with the Protection and
Indemnity Association reflecting the agreement referenced in the immediately
foregoing sentence.

(iii)
Vessel Interests hereby expressly, voluntarily and intentionally waive in favor
of the Terminal Interests all rights of subrogation of claims by Vessel
Interests’ insurers against the Terminal Interests to the extent such claims
have been waived in this Agreement by the Vessel Interests. Vessel Interests
hereby agree to give the Terminal Interests prior written notice of any
cancellation of the Vessel’s entry in its Protection and Indemnity Association.

6.
As to matters subject to this Agreement and regardless of fault or negligence on
the part of any Party, with respect to an Incident:

(i)
except to the extent expressly preserved in this Agreement, Terminal Interests
hereby expressly, voluntarily and intentionally waive any right or claims they
might





B-3

--------------------------------------------------------------------------------





otherwise have against the Vessel Interests under applicable laws or under any
port liability agreement or similar port conditions of use previously signed by
the Master for the Port; and
(ii)
except to the extent expressly preserved in this Agreement, Vessel Interests
hereby expressly, voluntarily and intentionally waive any rights to limit their
liability to Terminal Interests under the United States Limitation of Vessel
Owners Liability Act or any other similar law or convention, as applicable, in
respect of any Incident. Such waiver shall include any right to petition a
court, arbitral tribunal or other entity for limitation of liability, any right
to claim limitation of liability as a defense in an action, and any other
similar right under relevant law. The foregoing waivers shall apply to all
Persons claiming through the Terminal Interests or through the Vessel Interests.

7.
The substantive law of New York, without regard to any conflicts of law
principles that could require the application of any other law, shall govern the
interpretation of this Agreement and any dispute, controversy, or claim arising
out of, relating to, or in any way connected with this Agreement, including,
without limitation, the existence, validity, performance, or breach hereof.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives effective as of the date first set forth
above.
[INSERT SIGNATURE OF TERMINAL ENTITY]
[INSERT SIGNATURES OF EACH OF VESSEL INTERESTS]
 
 
By:


By:
By:
By:
Title:
Title:
   
As owner of the Name of Vessel
Registration No.
State of Registry













B-4